 



Exhibit 10.1
 
$1,355,000,000
CREDIT AGREEMENT
among
GRAPHIC PACKAGING INTERNATIONAL, INC.
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO
BANK OF AMERICA, N.A.
as Administrative Agent, L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
LASALLE BANK NATIONAL ASSOCIATION
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents
Dated as of May 16, 2007
 
BANC OF AMERICA SECURITIES LLC
and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers
BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.
and
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    41  
1.3 Exchange Rates; Currency Equivalents
    41  
1.4 Additional Alternative Currencies
    41  
1.5 Change of Currency
    42  
1.6 Letter of Credit and Bankers’ Acceptance Amounts
    43  
1.7 Times of Day
    43  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    43  
 
       
2.1 The Loans
    43  
2.2 Borrowings, Conversions and Continuations of Loans; Alternative Currency
Funding and Participation
    44  
2.3 Termination or Reduction of Revolving Credit Commitments
    50  
2.4 Swing Line Commitments
    51  
2.5 Repayment of Loans
    54  
2.6 Incremental Facilities
    55  
 
       
SECTION 3. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES
    56  
 
       
3.1 Letters of Credit and Bankers’ Acceptances
    56  
 
       
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    68  
 
       
4.1 Interest Rates and Payment Dates
    68  
4.2 Optional and Mandatory Prepayments
    69  
4.3 Commitment Fees; Administrative Agent’s Fee; Other Fees
    72  
4.4 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin
    73  
4.5 Inability to Determine Interest Rate
    73  
4.6 Payments Generally; Administrative Agent’s Clawback
    74  
4.7 Illegality
    77  
4.8 Requirements of Law
    78  
4.9 Taxes
    80  
4.10 Indemnity
    84  
4.11 Certain Rules Relating to the Payment of Additional Amounts
    85  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 5. REPRESENTATIONS AND WARRANTIES
    87  
 
       
5.1 Financial Condition
    87  
5.2 No Change; Solvent
    87  
5.3 Existence; Compliance with Law
    87  
5.4 Power; Authorization; Enforceable Obligations
    88  
5.5 No Legal Bar
    88  
5.6 No Material Litigation
    89  
5.7 No Default
    89  
5.8 Ownership of Property; Liens
    89  
5.9 Intellectual Property
    89  
5.10 No Burdensome Restrictions
    89  
5.11 Taxes
    89  
5.12 Federal Regulations
    90  
5.13 ERISA
    90  
5.14 Collateral
    90  
5.15 Investment Company Act; Other Regulations
    91  
5.16 Subsidiaries
    91  
5.17 Purpose of Loans
    91  
5.18 Environmental Matters
    91  
5.19 No Material Misstatements
    92  
5.20 Senior Indebtedness
    92  
5.21 Labor Matters
    93  
 
       
SECTION 6. CONDITIONS PRECEDENT
    93  
 
       
6.1 Conditions to Initial Extension of Credit
    93  
6.2 Conditions to all Credit Extensions
    97  
 
       
SECTION 7. AFFIRMATIVE COVENANTS
    98  
 
       
7.1 Financial Statements
    98  
7.2 Certificates; Other Information
    99  
7.3 Payment of Obligations
    101  
7.4 Conduct of Business and Maintenance of Existence
    101  
7.5 Maintenance of Property; Insurance
    101  
7.6 Inspection of Property; Books and Records; Discussions
    101  
7.7 Notices
    102  
7.8 Environmental Laws
    103  
7.9 After-Acquired Real Property and Fixtures
    104  
7.10 Interest Rate Protection
    106  
7.11 Conditions Subsequent
    106  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 8. NEGATIVE COVENANTS
    106  
 
       
8.1 Financial Condition Covenants
    106  
8.2 Limitation on Indebtedness
    107  
8.3 Limitation on Liens
    109  
8.4 Limitation on Guarantee Obligations
    112  
8.5 Limitation on Fundamental Changes
    114  
8.6 Limitation on Sale of Assets
    114  
8.7 Limitation on Dividends
    116  
8.8 Limitation on Investments, Loans and Advances
    117  
8.9 Limitations on Certain Acquisitions
    119  
8.10 Limitation on Transactions with Affiliates
    120  
8.11 Limitation on Sale and Leaseback Transactions
    121  
8.12 Limitations on Dispositions of Collateral
    122  
8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents
    122  
8.14 Limitation on Changes in Fiscal Year
    123  
8.15 Limitation on Negative Pledge Clauses
    123  
8.16 Limitation on Lines of Business
    124  
8.17 Limitations on Currency and Commodity Hedging Transactions
    124  
 
       
SECTION 9. EVENTS OF DEFAULT
    124  
 
       
SECTION 10. ADMINISTRATIVE AGENT
    129  
 
       
10.1 Appointment and Authority
    129  
10.2 Rights as a Lender
    130  
10.3 Exculpatory Provisions
    130  
10.4 Reliance by Administrative Agent
    131  
10.5 Delegation of Duties
    131  
10.6 Resignation of Administrative Agent
    131  
10.7 No Other Duties, Etc
    132  
10.8 Administrative Agent May File Proofs of Claim
    133  
10.9 Collateral and Guaranty Matters
    133  
10.10 Other Secured Parties
    134  
 
       
SECTION 11. MISCELLANEOUS
    134  
 
       
11.1 Amendments and Waivers
    134  
11.2 Notices; Effectiveness; Electronic Communication
    138  
11.3 No Waiver; Cumulative Remedies
    141  
11.4 Survival of Representations and Warranties
    141  
11.5 Payment of Expenses and Taxes
    141  
11.6 Successors and Assigns
    143  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
11.7 Sharing of Payments by Lender
    148  
11.8 Non-Reliance on Administrative Agent and Other Lenders
    149  
11.9 Judgment
    149  
11.10 Right of Set Off
    150  
11.11 Counterparts
    150  
11.12 Severability
    150  
11.13 Integration
    150  
11.14 GOVERNING LAW
    151  
11.15 Submission To Jurisdiction; Waivers
    151  
11.16 No Advisory or Fiduciary Responsibility
    151  
11.17 WAIVER OF JURY TRIAL
    152  
11.18 Confidentiality
    152  
11.19 USA PATRIOT Act Notice
    153  

iv



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
A
  Administrative Agent’s Office, Certain Addresses for Notices
B
  Permitted Holders
C
  Indicative Terms of Permitted Receivables Transactions
D
  Mandatory Cost Formulae
2.1
  Commitments and Applicable Percentages
5.2
  Material Adverse Effect Disclosure
5.4
  Consents Required
5.6
  Litigation
5.8
  Real Property
5.9
  Intellectual Property Claims
5.16
  Subsidiaries
5.18
  Environmental Matters
6.1(f)
  Lien Searches
6.1(g)
  Local and Foreign Counsel
6.1(i)
  Filing Jurisdictions
6.1(k)
  Title Insurance Policies
7.9(e)
  Leased U.S. Inventory Locations
7.11
  Conditions Subsequent
8.2(i)
  Permitted Indebtedness
8.3(j)
  Permitted Liens
8.4(a)
  Permitted Guarantee Obligations
8.6(i)
  Permitted Asset Sales
8.8(c)
  Permitted Investments
8.10(iv)
  Permitted Transactions with Affiliates
 
    EXHIBITS
 
   
A-1
  Form of Revolving Credit Note
A-2
  Form of Term Note
B
  Form of Guarantee and Collateral Agreement
C
  Form of Mortgage
D-1
  Form of Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the
Loan Parties
D-2
  Form of Opinion of Stephen A. Hellrung, Counsel to Certain of the Loan Parties
D-3
  Form of Opinion of Richards, Layton & Finger, P.A., Special Delaware Counsel
to the Loan Parties
D-4
  Form of Opinion of Friday, Eldredge & Clark, LLP, Special Arkansas Counsel to
Certain Loan Parties
D-5
  Form of Opinion of Holme Roberts & Owen LLP, Special Colorado Counsel to
Certain Loan Parties
E
  Form of U.S. Tax Compliance Certificate
F
  Form of Assignment and Assumption
G
  Form of Landlord Waiver
H
  Form of Closing Certificate
I
  Form of Prepayment Option Notice
J
  Form of Loan Notice
K
  Form of Swing Line Loan Notice

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of May 16, 2007, among GRAPHIC PACKAGING
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement
(the “Lenders”), BANK OF AMERICA, N.A. as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”), Swing Line Lender, L/C
Issuer and Alternative Currency Funding Fronting Lender, DEUTSCHE BANK
SECURITIES INC., as syndication agent (in such capacity, the “Syndication
Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P., LASALLE BANK NATIONAL
ASSOCIATION and MORGAN STANLEY SENIOR FUNDING, INC., as co-documentation agents
(collectively, in such capacity, the “Co-Documentation Agents”).
     The parties hereto hereby agree as follows:
     WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit and accept bankers’ acceptances, in each case, on the terms
and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
     “Acceleration”: as defined in subsection 9(e).
     “Acceptance Credit”: a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.
     “Acceptance Documents”: such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may reasonably require in
connection with the creation of Bankers’ Acceptances.
     “Accounts”: as defined in the Uniform Commercial Code as in effect in the
State of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Accounts of such Persons, whether now existing
or existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any Obligors, (e) all letters of credit, guarantees or

 



--------------------------------------------------------------------------------



 



collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.
     “Act”: as defined in subsection 11.19.
     “Additional Lender”: as defined in subsection 2.6.
     “Adjustment Date”: each date on or after June 30, 2007 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(b)
with respect to such fiscal period.
     “Administrative Agent”: as defined in the introductory paragraph hereto.
     “Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule A with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
     “Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
     “Affected Eurocurrency Loans”: as defined in subsection 4.7.
     “Affected Eurocurrency Rate”: as defined in subsection 4.5.
     “Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of the definitions of “Permitted Holders” and “Synthetic Purchase Agreement” and
subsection 8.10, “Affiliate” shall mean, as to any Person, any other Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person. For purposes of the
above proviso, “control” of a Person means the power, directly or indirectly,
either to (a) vote 20% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Aggregate Commitments”: as at any date of determination thereof, the sum
of the Commitments of all the Lenders.
     “Aggregate Revolving Credit Commitments”: as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Revolving Credit
Lenders at such date.

2



--------------------------------------------------------------------------------



 



     “Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.
     “Alternative Currency”: each of Euro, Sterling, Yen, Canadian Dollars,
Kronor and each other currency (other than Dollars) that is approved in
accordance with subsection 1.4.
     “Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Alternative Currency Funding Lender”: with respect to each Revolving
Credit Loan denominated in an Alternative Currency, each Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.
     “Alternative Currency Funding Fronting Lender”: Bank of America or any
other Revolving Credit Lender designated by the Borrower and the Administrative
Agent (which such designation shall be consented to by such Revolving Credit
Lender) in its capacity as an Alternative Currency Funding Lender for Revolving
Credit Loans denominated in an Alternative Currency in which any Alternative
Currency Participating Lender purchases Alternative Currency Risk Participations
and in which Bank of America advances to the Borrower the amount of all such
Alternative Currency Risk Participations in accordance with subsections 2.2(b)
and 2.2(g).
     “Alternative Currency Funding Pro Rata Share”: (a) with respect to each
Alternative Currency Funding Lender other than the Alternative Currency Funding
Fronting Lender, its Applicable Percentage in respect of the Revolving Credit
Facility; and (b) with respect to the Alternative Currency Funding Fronting
Lender, the percentage (carried out to the ninth decimal place) determined in
accordance with the following formula:
Sum of the Revolving Credit Commitments of the
Alternative Currency Funding Fronting Lender
and the Alternative Currency Participating Lenders
Aggregate Revolving Credit Commitments
     “Alternative Currency Loan Credit Exposure”: with respect to any Revolving
Credit Loan denominated in an Alternative Currency, (i) for each Alternative
Currency Funding Lender other than the Alternative Currency Funding Fronting
Lender, the aggregate principal amount of its Alternative Currency Funding Pro
Rata Share thereof advanced by such Lender, (ii) for the Alternative Currency
Funding Fronting Lender, the aggregate principal amount of its Alternative
Currency Funding Pro Rata Share thereof advanced thereby, net of all Alternative
Currency Risk Participations purchased or funded, as applicable, therein, and
(iii) for each Alternative Currency Participating

3



--------------------------------------------------------------------------------



 



Lender, the aggregate principal amount of all Alternative Currency Risk
Participations purchased or funded, as applicable, by such Lender in such Loan.
     “Alternative Currency Participating Lender”: with respect to each Revolving
Credit Loan denominated in an Alternative Currency, any Lender that has given
notice to the Administrative Agent and the Borrower that it is unable to fund in
the applicable Alternative Currency; provided, however, that the Administrative
Agent shall change a Lender’s designation from an Alternative Currency
Participating Lender to an Alternative Currency Funding Lender with respect to
such Alternative Currency (and this definition shall ipso facto be so amended)
upon receipt of a written notice to the Administrative Agent and the Borrower
from an Alternative Currency Participating Lender requesting that such Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency, and each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Borrower promptly
upon its acquiring the ability to make Revolving Credit Loans in such
Alternative Currency.
     “Alternative Currency Participation Payment Date”: as defined in subsection
2.2(g)(iii).
     “Alternative Currency Risk Participation”: with respect to each Revolving
Credit Loan denominated in an Alternative Currency advanced by the Alternative
Currency Funding Fronting Lender, the risk participation purchased by each of
the Alternative Currency Participating Lenders in such Revolving Credit Loan in
an amount determined in accordance with such Alternative Currency Participating
Lender’s Applicable Percentage of such Revolving Credit Loan, as provided in
subsection 2.2(g).
     “Alternative Currency Sublimit”: an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $40,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.
     “Applicable Margin”: (a) as applied to any given type of Term B Loans, the
rate per annum set forth under the relevant column heading below:

      Base Rate Loans   Eurocurrency Loans 1.00%   2.00%

and (b) as applied to any given type of Revolving Credit Loans, the rate per
annum is determined as follows: during the period from the Closing Date until
the first Adjustment Date, the Applicable Margin in respect of Revolving Credit
Loans shall equal (A) with respect to Base Rate Loans, 1.25% per annum and
(B) with respect to Eurocurrency Loans, 2.25% per annum. The Applicable Margins
in respect of Revolving Credit Loans will be adjusted on each subsequent
Adjustment Date to the applicable rate per annum set forth under the heading
“Applicable Margin for Base Rate Loans and Letters of Credit” or “Applicable
Margin for Eurocurrency Loans” on the applicable Pricing Grid which corresponds
to the Consolidated Leverage Ratio determined from the financial statements and
compliance certificate relating to the end of the fiscal quarter

4



--------------------------------------------------------------------------------



 



immediately preceding such Adjustment Date; provided that in the event that the
financial statements required to be delivered pursuant to subsection 7.1(a) or
7.1(b), as applicable, and the related compliance certificate required to be
delivered pursuant to subsection 7.2(b), are not delivered when due, then
     (i) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Applicable Margin
increases from that previously in effect as a result of the delivery of such
financial statements, then the Applicable Margin in respect of Revolving Credit
Loans during the period from the date upon which such financial statements were
required to be delivered (without giving effect to any applicable cure period)
until the date upon which they actually are delivered shall, except as otherwise
provided in clause (iii) below, be the Applicable Margin as so increased;
     (ii) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered and
the Applicable Margin decreases from that previously in effect as a result of
the delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
     (iii) if such financial statements and certificate are not delivered prior
to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, (x) the Applicable Margin in respect of Revolving
Credit Loans shall be 1.25% per annum, in the case of Base Rate Loans, and 2.25%
per annum, in the case of Eurocurrency Loans, (it being understood that the
foregoing shall not limit the rights of the Administrative Agent and the Lenders
set forth in Section 9).
In addition, at all times while an Event of Default shall have occurred and be
continuing, the Applicable Margin shall not decrease from that previously in
effect as a result of the delivery of such financial statements and certificate.
     “Applicable Percentage”: (a) in respect of the Term B Facility, with
respect to any Term B Loan Lender at any time, the percentage (carried out to
the ninth decimal place) of the Term B Facility represented by (i) on or prior
to the Closing Date, such Term B Loan Lender’s Term B Loan Commitment at such
time and (ii) thereafter, the principal amount of such Term B Loan Lender’s Term
B Loans at such time, (b) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, (c) in
respect of the Incremental Term Facility, with respect to any Incremental Term
Lender at any time, the percentage (carried out to the ninth decimal

5



--------------------------------------------------------------------------------



 



place) of the Incremental Term Facility represented by (i) on or prior to the
date on which the Incremental Term Commitment of such Incremental Term Lender is
fully advanced, such Incremental Term Lender’s Incremental Term Commitment at
such time and (ii) thereafter, the principal amount of such Incremental Term
Lender’s Incremental Term Loans at such time and (d) in respect of the
Incremental Revolving Tranche Facility, with respect to any Incremental
Revolving Tranche Lender at any time, the percentage (carried out to the ninth
decimal place) of the Incremental Revolving Tranche Facility represented by such
Incremental Revolving Tranche Lender’s Incremental Revolving Tranche Commitment
at such time. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C-BA
Credit Extensions have been terminated pursuant to subsection 9, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. If the commitment of each Incremental Revolving
Tranche Lender to make Incremental Revolving Tranche Loans has been terminated
pursuant to subsection 9, or if the Incremental Revolving Tranche Commitments
have expired, then the Applicable Percentage of each Incremental Revolving
Tranche Lender in respect of the Incremental Revolving Tranche Facility shall be
determined based on the Applicable Percentage of such Incremental Revolving
Tranche Lender in respect of Incremental Revolving Tranche Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.1, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in the
relevant Incremental Facility Amendment, as applicable.
     “Applicable Revolving Credit Percentage”: with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
     “Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.
     “Appropriate Lender”: at any time, (a) with respect to either the Term B
Facility or the Revolving Credit Facility, a Lender that has a Term B Commitment
or a Revolving Credit Commitment, as applicable, with respect to such Facility
or holds a Term B Loan or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit-BA Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit or Bankers’ Acceptances have been issued pursuant
to subsection 3.1(a), the Revolving Credit Lenders, (c) with respect to the
Swing Line Sublimit (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to subsection 2.4(a), the Revolving Credit Lenders, (d)
with respect to the Incremental Term Facility, an Incremental Term Lender that
has an Incremental Term Commitment or holds an Incremental Term Loan at

6



--------------------------------------------------------------------------------



 



such time and (e) with respect to the Incremental Revolving Tranche Facility, an
Incremental Revolving Tranche Lender that has an Incremental Revolving Tranche
Commitment or holds an Incremental Revolving Tranche Loan at such time.
     “Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     “Arrangers”: each of Banc of America Securities LLC and Deutsche Bank
Securities Inc., each in its capacity as joint lead arranger.
     “Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, through a Sale and Leaseback
Transaction) (a “Disposition”) by the Borrower or any of its Subsidiaries, in
one or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Borrower or such Subsidiary to any Person (other than to the Borrower or any
Subsidiary Guarantor).
     “Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
     “Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent and the Borrower.
     “Auto-Extension Letter of Credit”: as defined in subsection 3.1(b).
     “Available Revolving Credit Commitment”: as to any Revolving Credit Lender
at any time, an amount equal to the excess, if any, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time over (b) the
sum of (i) the aggregate unpaid principal amount at such time of all Revolving
Credit Loans made by such Revolving Credit Lender, (ii) an amount equal to such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
aggregate unpaid principal amount at such time of all Swing Line Loans, provided
that for purposes of calculating Available Revolving Credit Commitments pursuant
to subsection 4.3(a) such amount shall be zero, and (iii) an amount equal to
such Revolving Credit Lender’s Applicable Percentage of the outstanding L/C-BA
Obligations at such time; collectively, as to all the Lenders, the “Available
Revolving Credit Commitments”.
     “Average Life”: at the date of determination thereof, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the number of years from such date of determination to the dates of each
successive scheduled principal payment of such Indebtedness multiplied by the
amount of such principal payment by (b) the sum of all such principal payments.
     “Bank of America”: Bank of America, N.A. and its successors.

7



--------------------------------------------------------------------------------



 



     “Bankers’ Acceptance” or “BA”: a time draft, drawn by the beneficiary under
an Acceptance Credit and accepted by the L/C Issuer upon presentation of
documents by such beneficiary of such Acceptance Credit pursuant to subsection
3.1 hereof, in the standard form for bankers’ acceptances of such L/C Issuer.
     “Base Rate”: for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loans”: Loans the rate of interest applicable to which is based
upon the Base Rate. All Base Rate Loans shall be denominated in Dollars.
     “Board”: the Board of Governors of the Federal Reserve System.
     “Bond Prepayment”: as defined in subsection 8.13(a).
     “Book Manager”: each of Banc of America Securities LLC, Deutsche Bank
Securities Inc. and Goldman Sachs Credit Partners L.P., each in its capacity as
joint book manager.
     “Borrower”: as defined in the introductory paragraph hereto.
     “Borrower Materials”: as defined in subsection 7.2.
     “Borrowing”: any of (a) the advance of a Term B Loan pursuant to subsection
2.1, (b) a Revolving Credit Borrowing, (c) a Swing Line Borrowing, (d) the
advance of a Incremental Term Loan, and (e) the advance of a Incremental
Revolving Tranche Loan as the context may require
     “Business Day”: any day other than a Saturday, Sunday or other day on which
the Federal Reserve Bank of New York is closed for business and:
     (a) if such day relates to any Eurocurrency Loan denominated in Dollars,
means any such day on which dealings in deposits in Dollars can be conducted by
and between banks in the London interbank eurodollar market;
     (b) if such day relates to any Eurocurrency Loan denominated in Euro, means
a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which

8



--------------------------------------------------------------------------------



 



dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
     “Canadian Dollar” and “CAN$”: the lawful currency of Canada.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
     “Cash Collateralize” as defined in subsection 3.1(g).
     “Cash Equivalents”: (a) securities issued or fully guaranteed or insured by
the United States Government or any agency or instrumentality thereof, (b) time
deposits, certificates of deposit or bankers’ acceptances of (i) any Lender or
(ii) any commercial bank having capital and surplus in excess of $500,000,000
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by Standard & Poor’s Ratings Group (a division of The
McGraw Hill Companies Inc.) or any successor rating agency (“S&P”) or at least
P-2 or the equivalent thereof by Moody’s Investors Service, Inc. or any
successor rating agency (“Moody’s”) (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by the Administrative Agent in its reasonable
judgment), (c) commercial paper rated at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time
neither is issuing ratings, then a comparable rating of such other nationally
recognized rating agency as shall be approved by the Administrative Agent in its
reasonable judgment), (d) investments in money market funds complying with the
risk limiting conditions of Rule 2a-7 or any successor rule of the Securities
and Exchange Commission under the Investment Company Act, and (e) investments
similar to any of the foregoing denominated in foreign currencies approved by
the board of directors of the Borrower, in each case provided in clauses (a),
(b), (c) and (e) above only, maturing within twelve months after the date of
acquisition.
     “Cash Management Banks”: as defined in the Guarantee and Collateral
Agreement.
     “CD&R”: Clayton, Dubilier & Rice, Inc., a Delaware corporation, and its
successors and assigns.

9



--------------------------------------------------------------------------------



 



     “Change of Control”: the occurrence of any of the following events: (a) (i)
the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares of Voting
Stock having less than 40% of the total voting power of all outstanding shares
of Holding and (ii) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
shall be the “beneficial owner” of shares of Voting Stock having more than 40%
of the total voting power of all outstanding shares of Holding; (b) Holding
shall cease to own, directly or indirectly, 100% of the Capital Stock of the
Borrower (or any successor to the Borrower permitted pursuant to subsection
8.5); (c) the board of directors of Holding shall cease to consist of a majority
of the Continuing Directors; or (d) a “Change of Control” as defined in either
of the 2003 Senior Note Indenture or the 2003 Senior Subordinated Note Indenture
under which any 2003 Senior Notes or 2003 Senior Subordinated Notes are then
outstanding; as used in this paragraph “Voting Stock” shall mean shares of
Capital Stock entitled to vote generally in the election of directors.
     “Closing Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived, which date is May 16, 2007.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Co-Documentation Agents”: as defined in the introductory paragraph hereto.
     “Collateral”: all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Commitment”: a Term B Loan Commitment, a Revolving Credit Commitment, an
Incremental Term Commitment or an Incremental Revolving Tranche Commitment, if
any, as the context may require.
     “Commitment Fee Rate”: 0.50% per annum during the period from the Closing
Date until the first Adjustment Date. The Commitment Fee Rate in respect of
Available Revolving Credit Commitments will be adjusted on each subsequent
Adjustment Date to 0.40% per annum if the Consolidated Leverage Ratio determined
from the financial statements and compliance certificate relating to the end of
the fiscal quarter immediately preceding such Adjustment Date is less than 4.0
to 1.0, provided that in the event that the financial statements required to be
delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
7.2(b), are not delivered when due, then
     (b) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Commitment Fee
Rate increases from that previously in effect as a result of the delivery of
such financial statements, then the Commitment Fee Rate during the period from
the date upon which such financial statements were required to be delivered
(without giving effect to any applicable cure period) until the date upon which
they actually are delivered shall be the Commitment Fee Rate as so increased;

10



--------------------------------------------------------------------------------



 



     (c) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered and
the Commitment Fee Rate decreases from that previously in effect as a result of
the delivery of such financial statements, then such decrease in the Commitment
Fee Rate shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
     (d) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, the Commitment Fee Rate shall be 0.50% per annum
(it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).
     Notwithstanding the foregoing, at all times while an Event of Default shall
have occurred and be continuing, the Commitment Fee Rate shall not decrease from
that previously in effect as a result of the delivery of such financial
statements and certificate.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.
     “Compensation Period”: as defined in subsection 4.6(b).
     “Confidential Information Memorandum”: that certain Confidential
Information Memorandum dated April 2007 and furnished to the Lenders.
     “Consolidated Current Portion Of Long Term Debt”: at the date of
determination thereof, the current portion of Consolidated Long Term Debt that
is included in Consolidated Short Term Debt.
     “Consolidated Funded Indebtedness”: at the date of determination thereof,
the sum of (a) Consolidated Long Term Debt plus (b) Consolidated Current Portion
Of Long Term Debt.
     “Consolidated Indebtedness/Securitization”: at the date of determination
thereof, the sum (without duplication) of (a) Consolidated Long Term Debt, plus
(b) Consolidated Short Term Debt, plus (c) an amount equal to the aggregate cash
proceeds received by Holding or any of its Subsidiaries from an unrelated third
party (net of amounts repaid) from the financing of Accounts pursuant to any
Permitted Receivables Transaction. In determining under clauses (a) and (b) of
this definition the Indebtedness of Holding and its consolidated Subsidiaries
under or in respect of any Permitted Receivables Transaction or under clause
(c) of this definition the amount equal to the aggregate cash proceeds received
by Holding or any such Subsidiary from the financing of any

11



--------------------------------------------------------------------------------



 



Receivable or other asset, as the case may be, pursuant to any Permitted
Receivables Transaction, such Indebtedness or amount shall be reduced by any
escrowed or pledged cash proceeds which effectively secure such Indebtedness or
the obligations of Holding or any such Subsidiary under such Permitted
Receivables Transaction.
     “Consolidated Interest Expense”: for any period, an amount equal to (a)
interest expense (accrued and paid or payable in cash for such period, and in
any event excluding any amortization or write off of financing costs) on
Indebtedness of Holding and its consolidated Subsidiaries for such period minus
(b) interest income (accrued and received or receivable in cash for such period)
of Holding and its consolidated Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP; provided that in the
event of the consummation of any Permitted Receivables Transaction,
“Consolidated Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Permitted Receivables Transaction.
     “Consolidated Interest Expense Ratio”: for any period, the ratio of
(a) EBITDA for such period to (b) Consolidated Interest Expense for such period.
     “Consolidated Leverage Ratio”: as of the last day of any period, the ratio
of (a) Consolidated Indebtedness/Securitization on such day to (b) EBITDA for
the period of four full fiscal quarters ending on such date.
     “Consolidated Long Term Debt”: at the date of determination thereof, all
long term debt of Holding and its consolidated Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on Holding’s
consolidated balance sheet.
     “Consolidated Net Income”: for any period, net income of Holding and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Net Tangible Assets”: at the date of determination thereof,
the total assets less the total intangible assets (including, without
limitation, goodwill) of Holding and its Subsidiaries, in each case shown on the
consolidated balance sheet of Holding and its Subsidiaries as of the most recent
date for which such a balance sheet is available, determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Short Term Debt”: at the date of determination thereof, all
short term debt of Holding and its consolidated Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on Holding’s
consolidated balance sheet.
     “Continuing Directors”: the directors of Holding on the Closing Date, and
each other director if, in each case, such other director’s nomination for
election to the board of directors of Holding is recommended by at least a
majority of the then Continuing

12



--------------------------------------------------------------------------------



 



Directors or such other director receives the affirmative vote of one or more
Permitted Holders in his or her election by the shareholders of Holding.
     “Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control”: other than for purposes of the proviso to the definition of
Affiliate, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
     “Credit Extension”: each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.
     “Debtor Relief Laws”: the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.
     “Default Notice”: as defined in subsection 9(e).
     “Default Rate”: (a) when used with respect to obligations hereunder other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, then applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Loan
and interest with respect thereto, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Margin and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Margin
then in effect for Eurocurrency Loans which are Revolving Credit Loans plus 2%
per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in Alternative Currency Risk
Participations, participations in L/C-BA Obligations or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding or otherwise has taken any

13



--------------------------------------------------------------------------------



 



action or become the subject of any action or proceeding of the type described
in subsection 9(f).
     “Disinterested Director”: as defined in subsection 8.10.
     “Disposition”: as defined in the definition of the term “Asset Sale” in
this subsection 1.1.
     “Dollar Equivalent”: (a) with respect to any amount denominated in Dollars,
such amount, and (b) with respect to any amount denominated in any Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “Domestic Subsidiary”: any Subsidiary of the Borrower which is not a
Foreign Subsidiary.
     “EBITDA”: for any period, Consolidated Net Income for such period adjusted
to exclude from the determination of “Consolidated Net Income” the following
items (without duplication) of income or expense to the extent that such items
are included in the determination of “Consolidated Net Income”: (a) Consolidated
Interest Expense, (b) any non-cash expenses and charges, (c) total income tax
expense, (d) depreciation expense, (e) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with APB
Nos. 16 and 17), (f) non-cash provisions for reserves for discontinued
operations, (g) any extraordinary, unusual or non-recurring gains or losses or
charges or credits and any non-recurring or extraordinary items paid or accrued
during such period relating to deferred compensation owed to any Management
Investor that was cancelled, waived or exchanged in connection with the grant to
such Management Investor of the right to receive or acquire shares of common
stock of Holding, (h) any gain or loss associated with the sale or write-down of
assets not in the ordinary course of business, and (i) any income or loss
accounted for by the equity method of accounting (except in the case of income
to the extent of the amount of cash dividends or cash distributions paid to
Holding or any of its Subsidiaries by the entity accounted for by the equity
method of accounting). For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any of its Subsidiaries shall have made any
Material Disposition, the EBITDA for such Reference Period shall be reduced by
an amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased
by an amount equal to the EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any of
its Subsidiaries shall have made a Material Acquisition, EBITDA for such
Reference Period shall be calculated after giving

14



--------------------------------------------------------------------------------



 



pro forma effect thereto in accordance with Regulation S-X as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (x) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $10,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that (x) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $10,000,000.
     “Eligible Assignee”: any Person that meets the requirements to be an
assignee under subsection 11.6(b)(iii), (v) and (vi) and (vii) (subject to such
consents, if any, as may be required under subsection 11.6(b)(iii)).
     “EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
     “Environmental Costs”: any and all costs or expenses (including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
violation of, noncompliance with or liability under any Environmental Laws or
any orders, requirements, demands, or investigations of any person related to
any Environmental Laws. Environmental Costs include any and all of the
foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as have been, or now or at any relevant time hereafter are, in effect.
     “Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Euro” and “EUR”: the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     “Eurocurrency Base Rate”: as defined in the definition of Eurocurrency
Rate.

15



--------------------------------------------------------------------------------



 



     “Eurocurrency Loans”: a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurocurrency Rate. Revolving Credit Loans which
are Eurocurrency Loans may be denominated in Dollars or in an Alternative
Currency. All Revolving Credit Loans denominated in an Alternative Currency must
be Eurocurrency Loans.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
Eurocurrency Rate =
  Eurocurrency Base Rate
 
1.00 – Eurocurrency Reserve Percentage    

     Where,
     “Eurocurrency Base Rate” means, for such Interest Period:
     (a) the rate per annum equal to the British Banker’s Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, provided that, with respect to the Interest
Periods described in clauses (iii) and (iv) of the definition of “Interest
Period”, such term shall be equivalent to (1) in the case of the Interest Period
ending July 2, 2007, a three-month Interest Period and (2) in all other cases, a
one-month Interest Period.
     (b) If such rate referenced in the preceding clause (a) is not available at
such time for any reason, then the “Eurocurrency Base Rate”) for such Interest
Period shall be the rate per annum reasonably determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.
     “Eurocurrency Reserve Percentage”: for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with

16



--------------------------------------------------------------------------------



 



respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurocurrency Rate for each outstanding Eurocurrency Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.
     “Event of Default”: any of the events specified in Section 9, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
     “Exchange Act”: the Securities Exchange Act of 1934, as amended from time
to time.
     “Excluded Properties”: the collective reference to the fee or leasehold
interest in real properties owned by the Borrower or any of its Subsidiaries
described in Part III of Schedule 5.8.
     “Excluded Subsidiary”: (a) any Subsidiary of which the Borrower owns,
directly or indirectly through one or more Wholly Owned Subsidiaries, less than
90% of the Capital Stock of such Subsidiary, (b) any Subsidiary that is
prohibited by applicable law from guaranteeing the Obligations and (c) any
Insignificant Subsidiary.
     “Existing Credit Agreement”: the Credit Agreement, dated as of August 8,
2003, as amended, among the Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and others.
     “Existing Letters of Credit”: as defined in subsection 6.1(c).
     “Existing Note Documents”: the collective reference to the Existing Notes
and the Existing Note Indentures.
     “Existing Note Indentures”: the collective reference to the following: (a)
the 2003 Senior Note Indenture and (b) the 2003 Senior Subordinated Note
Indenture.
     “Existing Notes”: the collective reference to the following: (a) the 2003
Senior Notes and (b) the 2003 Senior Subordinated Notes.
     “Facility”: the Term Facility, Incremental Term Facility, the Revolving
Credit Facility or the Incremental Revolving Tranche Facility, as the context
may require.
     “Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged

17



--------------------------------------------------------------------------------



 



to Bank of America on such day on such transactions as reasonably determined by
the Administrative Agent.
     “Fee Letter”: the letter agreement, dated April 3, 2007, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.
     “Financial Covenants”: the covenants set forth in subsection 8.1.
     “Financing Lease”: any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
     “FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
     “Foreign Backstop Letters of Credit”: any standby Letter of Credit issued
to any Person for the account of the Borrower to provide credit support for
Indebtedness of any Foreign Subsidiary to such Person which is permitted under
subsection 8.2.
     “Foreign Lender”: any Lender that is not organized under the laws of the
United States of America or a state thereof.
     “Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.
     “Foreign Subsidiary Holdco”: Graphic Packaging International Holding
Company, a Delaware corporation, Riverwood International Enterprises, Inc., a
Delaware corporation, and any other Subsidiary of the Borrower that has no
material assets other than securities of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such securities or
Subsidiaries.
     “Fund”: any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.
     “GAAP”: with respect to the covenants contained in subsections 8.1, 8.2,
8.6, 8.7 and 8.9 and all defined terms relating thereto, generally accepted
accounting principles in the United States of America in effect on the Closing
Date, and, for all other purposes under this Agreement, generally accepted
accounting principles in the United States of America in effect from time to
time.
     “Golden Equities”: Golden Equities, Inc., a Colorado corporation and a
Wholly Owned Subsidiary of the Borrower.
     “Golden Properties”: Golden Properties, Ltd., a Colorado limited
partnership, the general partner of which is Golden Equities.

18



--------------------------------------------------------------------------------



 



     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union or the European Central Bank.
     “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement delivered to the Administrative Agent as of the date hereof,
substantially in the form of Exhibit B, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
     “Guarantors”: the collective reference to Holding and each Subsidiary of
the Borrower (other than the Philanthropic Fund, any Foreign Subsidiary, any
Subsidiary of a Foreign Subsidiary, and any Receivables Subsidiary), which is
from time to time party to the Guarantee and Collateral Agreement; individually,
a “Guarantor”.
     “Hedge Banks”: as defined in the Guarantee and Collateral Agreement.
     “Holding”: Graphic Packaging Corporation, a Delaware corporation.

19



--------------------------------------------------------------------------------



 



     “Honor Date”: as defined in subsection 3.1(c)(i).
     “Incremental Facilities”: has the meaning assigned to such term in
subsection 2.6.
     “Incremental Facility Amendment”: has the meaning assigned to such term in
subsection 2.6.
     “Incremental Revolving Commitment”: as defined in subsection 2.6.
     “Incremental Revolving Tranche Commitments”: with respect to each Lender,
the commitment, if any, of such Lender to make Incremental Revolving Tranche
Loans pursuant to the terms of an Incremental Facility Amendment.
     “Incremental Revolving Tranche Exposure”: means, with respect to any
Incremental Revolving Tranche Lender at any time, the aggregate principal amount
of such Incremental Revolving Tranche Lender’s Incremental Revolving Tranche
Loans at such time.
     “Incremental Revolving Tranche Facility”: has the meaning assigned to such
term in subsection 2.6.
     “Incremental Revolving Tranche Lender”: a Lender with an Incremental
Revolving Tranche Commitment or, if the Incremental Revolving Tranche
Commitments have terminated or expired, a Lender with Incremental Revolving
Tranche Exposure.
     “Incremental Revolving Tranche Loan”: a Loan made pursuant to an
Incremental Revolving Tranche Facility.
     “Incremental Term Borrowing”: a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurocurrency Loans,
having the same Interest Period made by each of the applicable Incremental Term
Lenders pursuant to subsection 2.6.
     “Incremental Term Commitment”: with respect to each Lender, the commitment,
if any, of such Lender to make an Incremental Term Loan pursuant to the terms of
an Incremental Facility Amendment.
     “Incremental Term Facility”: has the meaning assigned to such term in
subsection 2.6.
     “Incremental Term Lender”: a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
     “Incremental Term Loan”: a Loan made pursuant to an Incremental Term
Facility.
     “Indebtedness”: of any Person at any date, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than

20



--------------------------------------------------------------------------------



 



trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (e) for purposes of subsection 8.2 and subsection 9(e) only, all
obligations of such Person in respect of interest rate protection agreements,
interest rate futures, interest rate options, interest rate caps and any other
interest rate hedge arrangements, and (f) all indebtedness or obligations of the
types referred to in the preceding clauses (a) through (e) to the extent secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.
     “Individual Term Loan Prepayment Amount”: as defined in subsection 4.2(g).
     “Insignificant Subsidiary”: any Subsidiary of the Borrower that (a) neither
(i) has total assets with a book value of $5,000,000 or more nor (ii) had
revenues for the period of four fiscal quarters most recently completed of
$5,000,000 or more and (b) is designated by the Borrower as an “Insignificant
Subsidiary”; provided that (A) the book value of all assets of all Insignificant
Subsidiaries may not in the aggregate exceed $25,000,000 and (B) the revenues of
all Insignificant Subsidiaries for the period of four fiscal quarters most
recently completed may not in the aggregate exceed $25,000,000.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Insured Fee Properties”: the collective reference to the real properties
owned in fee by the Loan Parties described on Part I(a) of Schedule 5.8,
including without limitation, all buildings, improvements, structures and
fixtures now or subsequently located thereon and owned by any such Loan Party.
     “Intellectual Property”: as defined in subsection 5.9.
     “Interest Payment Date”: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Termination
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each March, June, September and December and
the Termination Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
     “Interest Period”: as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, (ii) such other
period that is nine or twelve months

21



--------------------------------------------------------------------------------



 



requested by the Borrower and consented to by all the Appropriate Lenders,
(iii) in the case of Interest Periods commencing on the Closing Date, May 18,
2007, May 25, 2007, and July 2, 2007 or (iv) with respect to conversions of the
Loans with Interest Periods ending on May 18, 2005 and May 25, 2007 described in
clause (iii) above, June 18, 2007 and June 25, 2007; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Termination Date of the
Facility under which such Loan was made.
     “Interest Rate Protection Agreement”: any interest rate protection
agreement, interest rate future, interest rate option, interest rate cap or
collar or other interest rate hedge arrangement in form and substance, and for a
term, reasonably satisfactory to the Administrative Agent and with (a) any
Lender or (b) any financial institution reasonably acceptable to the
Administrative Agent, to or under which the Borrower or any of its Subsidiaries
is or becomes a party or a beneficiary.
     “Inventory”: as defined in the Uniform Commercial Code as in effect in the
State of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Inventory of the Borrower and such Domestic
Subsidiaries (other than any Receivables Subsidiary), including, without
limitation: (a) all goods, wares and merchandise held for sale or lease
(including, without limitation, all paper and paperboard products); and (b) all
goods returned or repossessed by the Borrower or such Domestic Subsidiaries.
     “Investment Company Act”: the Investment Company Act of 1940, as amended
from time to time.
     “Investments”: as defined in subsection 8.8.
     “ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents”: with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

22



--------------------------------------------------------------------------------



 



     “Kronor” and “SEK”: the lawful currency of Sweden.
     “Laws”: collectively, all applicable international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C-BA Advance”: with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C-BA Borrowing in accordance with
its Applicable Revolving Credit Percentage. All L/C-BA Advances shall be
denominated in Dollars.
     “L/C-BA Borrowing”: an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case, which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing.
All L/C-BA Borrowings shall be denominated in Dollars.
     “L/C-BA Credit Extension”: with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “L/C-BA Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuer under all then outstanding Bankers’ Acceptances, plus
the aggregate of all Unreimbursed Amounts, including without duplication all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with subsection 1.6. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     “L/C Issuer”: as applicable, Bank of America or any other Revolving Credit
Lender that agrees to act as an L/C Issuer, in each case in its capacity as
issuer of Letters of Credit and Bankers’ Acceptances hereunder, or any successor
issuer of Letters of Credit and Bankers’ Acceptances hereunder.
     “Lender”: as defined in the introductory paragraph hereto and, as the
context requires, includes the L/C Issuer, the Swing Line Lender, the
Alternative Currency Funding Fronting Lender, each Alternative Currency Funding
Lender and each Alternative Currency Participating Lender, as applicable.
     “Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or

23



--------------------------------------------------------------------------------



 



offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     “Letter of Credit”: any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application”: an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.
     “Letter of Credit-BA Expiration Date”: the day that is seven days prior to
the Termination Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit-BA Fee”: has the meaning specified in subsection 3.1(i).
     “Letter of Credit-BA Sublimit”: an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit-BA Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.
     “Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).
     “Loan”: an extension of credit by a Lender to the Borrower in the form of a
Term B Loan, an Incremental Term Loan, a Revolving Credit Loan, a Swing Line
Loan or an Incremental Revolving Tranche Loan.
     “Loan Documents”: this Agreement, any Notes, the Letter of Credit
Applications, the Guarantee and Collateral Agreement, any Incremental Facility
Amendment and any other Security Documents, each as amended, supplemented,
waived or otherwise modified from time to time.
     “Loan Notice”: a notice of (a) a Term B Loan Borrowing, (b) an Incremental
Term Borrowing, (c) a Revolving Credit Borrowing, (d) an Incremental Revolving
Tranche Borrowing, (e) a conversion of Loans from one Type to the other, or f) a
continuation of Eurocurrency Loans, pursuant to subsection 2.2(a), which, if in
writing, shall be substantially in the form of Exhibit J.
     “Loan Parties”: Holding, the Borrower and each Subsidiary of the Borrower
that is a party to a Loan Document; individually, a “Loan Party”.

24



--------------------------------------------------------------------------------



 



     “Machinery Financing Indebtedness”: Indebtedness of the Borrower or any
Subsidiary thereof incurred to finance or refinance packaging machinery, in an
aggregate amount not to exceed the then aggregate book value of the packaging
machinery that is thereby financed or refinanced (or, if greater, to the extent
that any such machinery shall be appraised by an independent appraiser, the
appraised value of such machinery).
     “Management Investors”: the collective reference to the officers,
directors, employees and other members of the management of Holding, the
Borrower or any of their Subsidiaries, or family members or relatives thereof or
trusts for the benefit of any of the foregoing, who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, common
stock of Holding.
     “Management Subscription Agreements”: one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
Holding and one or more Management Investors (or any of their heirs, successors,
assigns, legal representatives or estates), with respect to the issuance to
and/or acquisition, ownership and/or disposition by any of such parties of
common stock of Holding or options, warrants, units or other rights in respect
of common stock of Holding, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and any assumptions of any of the
foregoing by third parties, as amended, supplemented, waived or otherwise
modified from time to time.
     “Mandatory Cost”: with respect to any period, the percentage rate per annum
determined in accordance with Schedule D.
     “Manville”: Johns Manville Corporation, a Delaware corporation.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holding and its
Subsidiaries, taken as a whole, or (b) the validity or enforceability as to any
Loan Party thereto of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders under the Loan
Documents taken as a whole.
     “Materials of Environmental Concern”: any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
     “Minimum Principal Amount” means, with respect to Borrowings made in (i)
Dollars, a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, (ii) Canadian Dollars, a principal amount of CAN$1,000,000 or a
whole multiple of CAN$500,000 in excess thereof, (iii) Kronor, a principal
amount of 10,000,000 Kronor or a whole multiple of 5,000,000 Kronor in excess
thereof, (iv) Euros, a principal amount of EUR1,000,000 or a whole multiple of
EUR500,000 in excess thereof, (v)

25



--------------------------------------------------------------------------------



 



Sterling, a principal amount of £1,000,000 or a whole multiple of £500,000 in
excess thereof, (vi) Yen, a principal amount of ¥100,000,000 or a whole multiple
of ¥50,000,000 in excess thereof and (vii) any other Alternative Currency
approved under Section 1.4 hereof, the amount proposed by the Administrative
Agent and approved by the Lenders.
     “Moody’s”: as defined in the definition of “Cash Equivalents” in this
subsection 1.1.
     “Mortgaged Fee Properties”: the collective reference to the real properties
owned in fee by the Loan Parties described on Part I(b) of Schedule 5.8,
including, without limitation, all buildings, improvements, structures and
fixtures now or subsequently located thereon and owned by any such Loan Party.
     “Mortgaged Leased Properties”: the collective reference to the real
properties leased by the Loan Parties described on Part II of Schedule 5.8,
including, without limitation, all buildings, improvements, structures and
fixtures now or subsequently located thereon and owned or leased by any such
Loan Party.
     “Mortgaged Properties”: the collective reference to each of the Insured Fee
Properties, the Mortgaged Fee Properties and the Mortgaged Leased Properties.
     “Mortgages”: each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Administrative Agent, substantially in the
form of Exhibit C, as the same may be amended, supplemented, waived or otherwise
modified from time to time.
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds”: with respect to any Asset Sale (including, without
limitation, any Sale and Leaseback Transaction), any Recovery Event, the
issuance of any debt securities or any borrowings by Holding or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), or any Permitted Receivables
Transaction, an amount equal to the gross proceeds in cash and Cash Equivalents
of such Asset Sale, Recovery Event, sale, issuance, borrowing or Permitted
Receivables Transaction, net of (a) reasonable attorneys’ fees, accountants’
fees, brokerage, consultant and other customary fees, underwriting commissions
and other reasonable fees and expenses actually incurred in connection with such
Asset Sale, Recovery Event, sale, issuance, borrowing or Permitted Receivables
Transaction, (b) Taxes paid or reasonably estimated to be payable as a result
thereof, (c) appropriate amounts provided or to be provided by Holding or any of
its Subsidiaries as a reserve, in accordance with GAAP, with respect to any
liabilities associated with such Asset Sale or Recovery Event and retained by
Holding or any such Subsidiary after such Asset Sale or Recovery Event and other
appropriate amounts to be used by Holding or any of its Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Asset Sale or Recovery Event (including, without

26



--------------------------------------------------------------------------------



 



limitation, in connection with any Asset Sale in respect of packaging machines
appropriate amounts, if any, required to be prepaid under any Machinery
Financing Indebtedness), (d) in the case of a sale, Recovery Event or Sale and
Leaseback Transaction of or involving an asset subject to a Lien securing any
Indebtedness, payments made and installment payments required to be made to
repay such Indebtedness, including, without limitation, payments in respect of
principal, interest and prepayment premiums and penalties and (e) in the case of
any Permitted Receivables Transaction, any escrowed or pledged cash proceeds
which effectively secure, or are required to be maintained as reserves by the
applicable Receivables Subsidiary for, the Indebtedness of Holding and its
Subsidiaries in respect of, or the obligations of Holding and its Subsidiaries
under, such Permitted Receivables Transaction.
     “No More Favorable Terms and Conditions”: with respect to any Indebtedness
with reference to other specified Indebtedness, (a) such Indebtedness has a
maturity date no earlier than the reference Indebtedness, (b) such Indebtedness
has an Average Life at the time such Indebtedness is incurred that is equal to
or greater than the reference Indebtedness as of such date, and (c) such
Indebtedness contains covenants, events of default, remedies, acceleration
rights, amortization schedules and other material terms that are no less
favorable to the Lenders under the Loan Documents taken as a whole as of the
date that such Indebtedness is incurred.
     “Non-Consenting Lender”: as defined in subsection 11.1(d).
     “Non-Excluded Taxes”: as defined in subsection 4.9(a).
     “Non-Extension Notice Date”: as defined in subsection 3.1(b)(iii).
     “Notes”: the collective reference to the Revolving Credit Notes and the
Term Notes.
     “Obligations”: as defined in the Guarantee and Collateral Agreement.
     “Obligor”: any purchaser of goods or services or other Person obligated to
make payment to the Borrower or any of its Subsidiaries (other than any
Receivables Subsidiaries and the Foreign Subsidiaries) in respect of a purchase
of such goods or services.
     “Other Representatives”: each of Banc of America Securities LLC, in its
capacity as a Book Manager and an Arranger of the Commitments hereunder,
Deutsche Bank Securities Inc., in its respective capacities as a Book Manager
and an Arranger and as Syndication Agent, Goldman Sachs Credit Partners L.P., in
its capacities as a Book Manager and a Co-Documentation Agent, Morgan Stanley
Senior Funding, Inc., in its capacity as a Co-Documentation Agent, LaSalle Bank
National Association, in its capacity as a Co-Documentation Agent and the L/C
Issuer, in its capacity as such.
     “Outstanding Amount”: (a) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on

27



--------------------------------------------------------------------------------



 



such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C-BA Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C-BA Obligations on such
date after giving effect to any L/C-BA Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C-BA Obligations as of
such date, including as a result of any reimbursements of amounts paid under
Bankers’ Acceptances or outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawings under Letters of
Credit taking effect on such date.
     “Overnight Rate”: for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant”: as defined in subsection 11.6(d).
     “Participating Member State”: each state so described in any EMU
Legislation.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
     “Permitted Acquisition Amount”: with respect to any incurrence of
Indebtedness permitted by subsection 8.2(d), that portion of the Net Cash
Proceeds thereof as shall, according to a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent no later than the date of
incurrence of such Indebtedness, be applied to pay the cash consideration for an
acquisition expressly permitted by subsection 8.9(b) within 90 days of the
receipt of such Net Cash Proceeds, provided that any Net Cash Proceeds not so
applied by the date that is 90 days after the receipt of such Net Cash Proceeds
shall be utilized on such date to prepay the Loans pursuant to subsection 4.2(b)
or otherwise applied in accordance with subsection 8.2(d).
     “Permitted Additional Debt”: Indebtedness which (i) does not mature, and is
not subject to mandatory repurchase, redemption or amortization (other than
pursuant to customary asset sale or change in control provisions requiring
redemption or repurchase only if and to the extent then permitted by this
Agreement), in each case, prior to the date which is six months after the
Termination Date with respect to the Term B Facility and (ii) is not secured,
directly or indirectly, by any assets of the Borrower or any Subsidiary.
     “Permitted Hedging Arrangement”: as defined in subsection 8.17.

28



--------------------------------------------------------------------------------



 



     “Permitted Holders”: the Persons listed on Schedule B and their Affiliates
and any Management Investor.
     “Permitted Receivables Transaction”: any transaction or series of related
transactions providing for the financing of any Receivables; provided that any
such transaction shall be consummated (a) on terms that include terms
substantially as described on Schedule C or as the Required Lenders may
otherwise consent, such consent not to be unreasonably withheld, and
(b) pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent, as evidenced by its written approval thereof (such
approval not to be unreasonably withheld).
     “Permitted Receivables Transaction Prepayment Amount”: with respect to the
initial transfer of Receivables pursuant to any Permitted Receivables
Transaction, an amount equal to 100% of the Net Cash Proceeds thereof.
     “Permitted Subordinated Indebtedness”: Indebtedness which (i) does not
mature, and is not subject to mandatory repurchase, redemption or amortization
(other than pursuant to customary asset sale or change in control provisions
requiring redemption or repurchase only if and to the extent then permitted by
this Agreement), in each case, prior to the date which is six months after the
Termination Date with respect to the Term B Facility, (ii) is not secured,
directly or indirectly, by any assets of the Borrower or any Subsidiary, and
(iii) is subordinated to the Obligations pursuant to subordination provisions
that are no less favorable to the Lenders than those applicable to offerings of
“high yield” subordinated debt by similar issuers of similar debt at or about
the same time or pursuant to other subordination provisions on terms reasonably
satisfactory to the Administrative Agent.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Philanthropic Fund”: Graphic Packaging International Philanthropic Fund, a
Delaware corporation.
     “Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.
     “Platform”: as defined in subsection 7.2.
     “Prepayment Date”: as defined in subsection 4.2(g).
     “Prepayment Option Notice”: as defined in subsection 4.2(g).
     “Pricing Grid”: with respect to Revolving Credit Loans:

29



--------------------------------------------------------------------------------



 



         
Consolidated Leverage
Ratio
  Applicable Margin for
Base Rate Loans   Applicable Margin for Eurocurrency Loans and Letters of Credit
Greater than or equal to 4.50 to 1.00
  1.25%    2.25% 
 
       
Greater than or equal to 4.00, but less than or equal to 4.50 to 1.00
  1.00%    2.00% 
 
       
Less than 4.00
  0.75%    1.75% 

     Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grids shall be made in a manner consistent with the determination
thereof pursuant to subsection 8.1(a).
     “Prime Rate”: as defined as “prime rate” in the definition of the term
“Base Rate” in this subsection 1.1.
     “Pro Forma Compliance”: with respect to any event, that Holding is in pro
forma compliance with the Financial Covenants (regardless of whether any
Revolving Credit Commitment is then outstanding) and (other than for purposes of
any calculation required by subsection 8.2(g) or 8.4(i)) the Consolidated
Interest Expense Ratio is equal to or greater than 2.0 to 1.0, in each case
calculated as if the event with respect to which Pro Forma Compliance is being
tested had occurred on the first day of each relevant period with respect to
which current compliance with the Financial Covenant would be determined (for
example, in the case of a Financial Covenant based on EBITDA, as if such event
had occurred on the first day of the four fiscal quarter period ending on the
last day of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or (b)). Pro forma
calculations made pursuant to this definition that require the calculation of
EBITDA on a pro forma basis will be made in accordance with the second sentence
of the definition of such term, except that, when testing Pro Forma Compliance
with respect to any acquisition or disposition, references to Material
Acquisition and Material Disposition in such sentence will be deemed to include
such acquisition and disposition.
     “Public Lender”: as defined in subsection 7.2.
     “Receivables”: all Accounts and accounts receivable of the Borrower or any
of its Domestic Subsidiaries (other than any Receivables Subsidiaries),
including, without limitation, any thereof constituting or evidenced by chattel
paper, instruments or general intangibles, and all proceeds thereof and rights
(contractual and other) and collateral related thereto.

30



--------------------------------------------------------------------------------



 



     “Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary
of the Borrower that purchases, on a revolving basis, Receivables generated by
the Borrower or any of its Subsidiaries.
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to
the Borrower or such Subsidiary, as the case may be, in excess of $500,000, to
the extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any of its
Subsidiaries in respect of such casualty or condemnation.
     “Register”: as defined in subsection 11.6(c).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Refinanced Loans”: as defined in subsection 11.1(c).
     “Reinvested Amount”: with respect to any Asset Sale permitted by subsection
8.6(i),Recovery Event or Sale and Leaseback Transaction, that portion of the Net
Cash Proceeds thereof (which portion shall not exceed, with respect to any Asset
Sale occurring on or after the Closing Date (but not any Recovery Event),
$150,000,000 minus the aggregate Reinvested Amounts with respect to all such
Asset Sales on or after the Closing Date) as shall, according to a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
within 30 days of such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, be reinvested in the business of the Borrower and its Subsidiaries
in a manner consistent with the requirements of subsection 8.16 and the other
provisions hereof within 365 days of the receipt of such Net Cash Proceeds with
respect to any such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, if such reinvestment is in a project authorized by the board of
directors of the Borrower that will take longer than such 365 days to complete,
the period of time necessary to complete such project; provided that (a) if any
such certificate of a Responsible Officer is not delivered to the Administrative
Agent on the date of such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, any Net Cash Proceeds of such Asset Sale, Recovery Event or Sale
and Leaseback Transaction shall be immediately (i) deposited in a cash
collateral account established at Bank of America to be held as collateral in
favor of the Administrative Agent for the benefit of the Lenders on terms
reasonably satisfactory to the Administrative Agent and shall remain on deposit
in such cash collateral account until such certificate of a Responsible Officer
is delivered to the Administrative Agent or (ii) used to make a prepayment of
the Revolving Credit Loans in accordance with subsection 4.2(a); provided that,
notwithstanding anything in this Agreement to the contrary, the Borrower may not
request any Credit Extension under the Revolving Credit Commitments that would
reduce the aggregate amount of the Available Revolving Credit Commitments to an
amount that is less than the amount of any such prepayment until such
certificate of a Responsible Officer is delivered to the Administrative Agent
and (b) any Net Cash Proceeds not so reinvested by the date required pursuant to
the terms of this definition shall be utilized on such day to prepay the Loans
pursuant to subsection 4.2(b).

31



--------------------------------------------------------------------------------



 



     “Related Parties”: with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Replacement Loans”: as defined in subsection 11.1(c).
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 4043.20, et. seq. or any successor regulation thereto.
     “Repricing Transaction”: any voluntary prepayment of the Term B Loans using
proceeds of new term loans (including without limitation any Incremental Term
Loans) for which the interest rate payable thereon on the date of such optional
prepayment is lower than the Eurocurrency Rate on the date of such optional
prepayment plus the Applicable Margin with respect to the Term B Loans on the
date of such optional prepayment, provided that the primary purpose of such
prepayment is to refinance the Term B Loans at a lower interest rate (e.g. not
in connection with a “change of control” or other similar transaction).
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an
L/C-BA Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
     “Required Incremental Revolving Tranche Lenders”: as of any date of
determination, Incremental Revolving Tranche Lenders holding more than 50% of
the sum of (a) the total outstanding Incremental Revolving Tranche Loans and
(b) the aggregate unused Incremental Revolving Tranche Commitments; provided
that the portion of Incremental Revolving Tranche Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Incremental Revolving Tranche Lenders.
     “Required Incremental Term Lenders”: as of any date of determination,
Incremental Term Lenders holding more than 50% of the sum of the total
outstanding Incremental Term Loans on such date; provided that the portion of
Incremental Term Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.
     “Required Lenders”: as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with (i) the aggregate amount
of each Revolving Credit Lender’s risk participation and funded participation in
L/C-BA Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition and (ii) the aggregate amount of
all Alternative Currency Risk Participations being deemed “held” by the
Alternative Currency Funding Fronting Lender for purposes of this definition),
(b) aggregate unused Revolving Credit

32



--------------------------------------------------------------------------------



 



Commitments, (c) aggregate unused Incremental Revolving Tranche Commitments and
(d) the aggregate unused Incremental Term Commitments; provided that the unused
Revolving Credit Commitments, Incremental Term Commitments and Incremental
Revolving Tranche Commitments of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Required Revolving Lenders”: as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
Alternative Currency Risk Participations and its risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition, (b) aggregate
unused Revolving Credit Commitments, (c) the total outstanding Incremental
Revolving Tranche Loans and (d) the aggregate unused commitments of the
Incremental Revolving Tranche Lenders; provided that the unused Revolving Credit
Commitment of, the unused Incremental Revolving Tranche Commitments of, the
portion of the Total Revolving Credit Outstandings held or deemed held by, and
the portion of Incremental Revolving Tranche Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders except that (i) the commitment of any Defaulting
Lender to fund risk participations in L/C-BA Obligations with respect to any
outstanding Letter of Credit or Banker’s Acceptance at such time shall be deemed
to be held by the L/C Issuer issuing each such Letter of Credit and Banker’s
Acceptance, and (ii) the commitment of any Defaulting Lender to fund Alternative
Currency Risk Participations at such time shall be deemed to be held by the
Alternative Currency Funding Fronting Lender.
     “Required Term B Lenders”: as of any date of determination, Term B Loan
Lenders holding more than 50% of the sum of the total outstanding Term B Loans
on such date; provided that the portion of Term B Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
B Lenders.
     “Required Term Lenders”: as of any date of determination, Term Loan Lenders
holding more than 50% of the sum of the total outstanding Term Loans on such
date; provided that the portion of Term Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term
Lenders.
     “Requirement of Law”: as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including, without limitation, laws, ordinances and regulations pertaining to
zoning, occupancy and subdivision of real properties; provided that the
foregoing shall not apply to any non-binding recommendation of any Governmental
Authority.

33



--------------------------------------------------------------------------------



 



     “Responsible Officer”: as to any Person, any of the following officers of
such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to the
Administrative Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, (c) with respect to subsection 7.7 and without
limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the senior vice president — human resources (or substantial
equivalent) of such Person.
     “Restricted Payment”: as defined in subsection 8.7.
     “Revaluation Date”: (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to subsection 2.2, (iii) the
date of advance of the applicable Loan with respect to which the Alternative
Currency Funding Fronting Lender has requested payment from the Alternative
Currency Participating Lenders in Dollars, and with respect to all other
instances pursuant to subsection 2.2(g) on which payments in Dollars are made
between the Alternative Currency Funding Fronting Lender and Alternative
Currency Participating Lenders with respect to such Loan, (iv) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit
or Bankers’ Acceptance, each of the following: (i) each date of issuance of a
Letter of Credit or Bankers’ Acceptance denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit or Bankers’
Acceptance having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit or Bankers’ Acceptance denominated in an
Alternative Currency, (iv) each date of any Loan Notice for a Base Rate Loan
under subsections 3.1(c)(i), (v) each date of payment of funds in an Alternative
Currency by the Administrative Agent to the L/C Issuer pursuant to subsection
3.1(c)(ii), and (vi) such additional dates as the Administrative Agent or the
L/C Issuer shall reasonably determine or the Required Lenders shall reasonably
require.
     “Revolving Credit Borrowing”: a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to subsection 2.1(b).
     “Revolving Credit Commitment”: as to each Revolving Credit Lender, its
obligation (a) to make Revolving Credit Loans to the Borrower pursuant to
subsection 2.1(b) or any Incremental Facility Amendment (subject to the
provisions of subsection 2.2 relating to Loans in Alternative Currencies with
respect to which there is one or more Alternative Currency Participating
Lender), (b) if such Lender is an Alternative Currency Participating Lender with
respect to any Alternative Currency, to purchase Alternative Currency Risk
Participations in Loans denominated in any such Alternative Currency, (c)

34



--------------------------------------------------------------------------------



 



purchase participations in L/C-BA Obligations, and (d) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.1 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption or in the Incremental Facility
Amendment, respectively, pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement, and for the avoidance of doubt shall include any
Incremental Revolving Commitments of such Revolving Credit Lender.
     “Revolving Credit Commitment Period”: in respect of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Termination Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to subsection 2.3, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the L/C Issuer to make
L/C-BA Credit Extensions pursuant to Section 9.
     “Revolving Credit Facility”: at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments, including without
limitation Incremental Revolving Commitments, at such time.
     “Revolving Credit Lender”: at any time, any Lender that has a Revolving
Credit Commitment at such time, including without limitation any Lender with an
Incremental Revolving Commitment.
     “Revolving Credit Loans”: as defined in subsection 2.1(b), including
without limitation any Loan made by a Lender as a result of an Incremental
Revolving Commitment.
     “Revolving Credit Note”: a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, or a promissory note made by the Borrower in favor of
an Incremental Revolving Tranche Lender, evidencing Incremental Revolving
Tranche Loans made by such Incremental Revolving Tranche Lender substantially in
the form of Exhibit A-1, with appropriate modifications.
     “S&P”: as defined in the definition of the term “Cash Equivalents” in this
subsection 1.1.
     “Sale and Leaseback Transaction”: as defined in subsection 8.11.
     “Same Day Funds”: (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

35



--------------------------------------------------------------------------------



 



     “Secured Cash Management Agreements” as defined in the Guarantee and
Collateral Agreement.
     “Secured Hedge Agreements”: as defined in the Guarantee and Collateral
Agreement.
     “Securities Act”: the Securities Act of 1933, as amended from time to time.
     “Security Documents”: the collective reference to the Mortgages, the
Guarantee and Collateral Agreement and all other similar security documents
hereafter delivered to the Administrative Agent granting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Borrower
hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including, without
limitation, any security documents executed and delivered or caused to be
delivered to the Administrative Agent pursuant to subsection 7.9(b) or 7.9(c),
in each case, as amended, supplemented, waived or otherwise modified from time
to time.
     “Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
     “Solvent” and “Solvency”: with respect to any Person on a particular date,
the condition that, on such date, (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small amount of capital.
     “Special Notice Currency”: at any time an Alternative Currency, other than
(i) Euro, Sterling, Yen, Canadian Dollars and Kronor and (ii) the currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe.
     “Spot Rate”: the rate for a currency determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is

36



--------------------------------------------------------------------------------



 



made in the case of any Letter of Credit or Bankers’ Acceptance denominated in
an Alternative Currency.
     “Sterling” and “£”: the lawful currency of the United Kingdom.
     “Subsidiary”: as to any Person, a corporation, partnership or other entity
(a) of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing,
for all purposes of this Agreement (other than (i) the delivery of financial
information as set forth in subsection 7.1 and (ii) the calculation of the
financial covenants set forth in subsection 8.1 and the related definitions),
Golden Properties shall not be included in the definition of “Subsidiary”.
     “Subsidiary Guarantors”: the collective reference to each Guarantor that is
a Subsidiary of the Borrower.
     “Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
subsection 2.4.
     “Swing Line Lender”: Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan”: as defined in subsection 2.4(a).
     “Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to
subsection 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit K.
     “Swing Line Sublimit”: an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Revolving Credit Commitments.
     “Syndication Agent”: as defined in the introductory paragraph hereto.
     “Synthetic Purchase Agreement”: any agreement pursuant to which the
Borrower or any of its Subsidiaries is or may become obligated to make any
payment (except as otherwise permitted by this Agreement) to any third party
(other than Holding or any of its Subsidiaries) in connection with the purchase
or the notional purchase by such third party or any Affiliate thereof from a
Person other than Holding or any of its Subsidiaries of any Capital Stock of
Holding or any Existing Notes referred to in subsection 8.13; provided that the
term “Synthetic Purchase Agreement” shall not be deemed to include (a) any
phantom stock, stock appreciation rights, equity purchase or similar plan or

37



--------------------------------------------------------------------------------



 



arrangement providing for payments only to current or former officers,
directors, employees and other members of the management of Holding, the
Borrower or any of their respective Subsidiaries, or family members or relatives
thereof or trusts for the benefit of any of the foregoing (or to their heirs,
successors, assigns, legal representatives or estates), or (b) any agreement
evidencing or relating to (i) one or more Guarantee Obligations in connection
with Indebtedness incurred by any Management Investors in connection with any
Management Subscription Agreements or other purchases by them of Capital Stock
of Holding, or any refinancing, refunding, extension or renewal thereof, or
(ii) one or more loans or advances to one or more Management Investors in
connection with the purchase by such Management Investors of Capital Stock of
Holding (including in each case under this clause (b), without limitation, any
agreement evidencing any right or option to acquire any such stock in connection
with payment under any such Guarantee Obligation or in partial or full
satisfaction of any such loan or advance).
     “TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Tax Matters Agreement”: the Tax Matters Agreement dated as of October 25,
1995 among GPI Holding, Inc. (as successor to RIC Holding, Inc.) and John
Manville Corporation, as the same may be amended, supplemented, waived or
otherwise modified from time to time.
     “Tax Sharing Agreement”: the Tax Sharing Agreement between Holding and the
Borrower dated as of August 7, 2003, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with subsection 8.13(e).
     “Taxes”: as defined in subsection 4.9(a).
     “Term B Facility”: at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Loan Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term B Loans of all Term B
Loan Lenders outstanding at such time.
     “Term B Loan”: as defined in subsection 2.1(a).
     “Term B Loan Borrowing”: a borrowing consisting of simultaneous Term B
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Term B Loan Lenders pursuant to subsection
2.1(a).
     “Term B Loan Commitment”: as to each Term B Loan Lender, its obligation to
make Term B Loans to the Borrower pursuant to subsection 2.1(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 under the caption “Term B Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B

38



--------------------------------------------------------------------------------



 



Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Term B Loan Lender”: any Lender having a Term B Loan Commitment hereunder
and/or a Term B Loan outstanding hereunder.
     “Term B Note”: a promissory note made by the Borrower in favor of a Term B
Loan Lender, evidencing Term B Loans made by such Term B Loan Lender,
substantially in the form of Exhibit A-2.
     “Term Facilities”: at any time, the aggregate Term B Facility and the
Incremental Term Facilities of all Term Loan Lenders at such time.
     “Term Loan”: any Term B Loan or Incremental Term Loan, as applicable.
     “Term Loan Borrowing” : either any Term B Loan Borrowing or Incremental
Term Borrowing, as applicable.
     “Term Loan Commitment”: any Term B Commitment or Incremental Term
Commitment, as applicable.
     “Term Loan Lender”: any Term B Loan Lender or Incremental Term Lender, as
applicable.
     “Term Loan Prepayment Amount”: as defined in subsection 4.2(g).
     “Term Note”: any Term B Note or promissory note made by the Borrower in
favor of an Incremental Term Lender, evidencing Incremental Term Loans made by
such Incremental Term Lender, substantially in the form of Exhibit A-2 hereto.
     “Termination Date”: (a) with respect to the Revolving Credit Facility,
May 16, 2013, (b) with respect to the Term B Facility, May 16, 2014 and (c) with
respect to any Incremental Term Facility or Incremental Revolving Tranche
Facility, the final maturity specified in the applicable Incremental Facility
Amendment; provided, however, that, in each case, if such date is not a Business
Day, the Termination Date shall be the next preceding Business Day.
     “Test Period”: the period of four consecutive fiscal quarters of Holding
then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 7.1(a) or (b).
     “Total Revolving Credit Outstandings”: the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C-BA Obligations.
     “Total Outstandings”: the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.
     “Transferee”: any Participant or Eligible Assignee.

39



--------------------------------------------------------------------------------



 



     “2003 Senior Note Indenture”: the indenture dated as of August 8, 2003
between the Borrower and Wells Fargo Bank Minnesota, National Association, as
trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with subsection 8.13 to the extent applicable.
     “2003 Senior Notes”: the 8.50% Senior Notes due 2011 in an aggregate
principal amount of $425,000,000 issued by the Borrower, as the same may be
exchanged for substantially similar unsecured senior notes that have been
registered under the Securities Act, and as the same or such substantially
similar notes may be amended, supplemented, waived or otherwise modified from
time to time in accordance with subsection 8.13 to the extent applicable.
     “2003 Senior Subordinated Note Documents”: the collective reference to the
2003 Senior Subordinated Notes and the 2003 Senior Subordinated Note Indenture;
individually, a “2003 Senior Subordinated Note Document”.
     “2003 Senior Subordinated Note Indenture”: the indenture dated as of
August 8, 2003 between the Borrower and Wells Fargo Bank Minnesota, National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.
     “2003 Senior Subordinated Notes”: the 9.50% Senior Subordinated Notes due
2013 in an aggregate principal amount of $425,000,000 issued by the Borrower, as
the same may be exchanged for substantially similar unsecured senior
subordinated notes that have been registered under the Securities Act, and as
the same or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time in accordance with subsection
8.13 to the extent applicable.
     “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency
Loan.
     “Underfunding”: the excess of the present value of all accrued benefits
under a Plan (based on those assumptions used to fund such Plan), determined as
of the most recent annual valuation date, over the value of the assets of such
Plan allocable to such accrued benefits.
     “Underlying Lease”: with respect to any Mortgaged Leased Property, the
lease agreement under which an interest in such leased property is held, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.
     “Unreimbursed Amounts”: as defined in subsection 3.1(c)(i).
     “U.S. Tax Compliance Certificate”: as defined in subsection 4.9(b)(ii)(B).
     “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person
of which such Person owns, directly or indirectly through one or more Wholly
Owned Subsidiaries, all of the Capital Stock of such Subsidiary other than
directors qualifying shares or shares held by nominees.

40



--------------------------------------------------------------------------------



 



     “Yen” and “¥”: the lawful currency of Japan.
     1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.
     (b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holding and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     1.3 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be the Dollar Equivalent thereof.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.0001 of a unit being
rounded upward).
     1.4 Additional Alternative Currencies.
     (a) The Borrower may from time to time request that Eurocurrency Loans
under the Revolving Credit Facility or any Incremental Revolving Tranche
Facility be made and/or Letters of Credit and/or Bankers’ Acceptances be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Loans, such request shall be subject to the

41



--------------------------------------------------------------------------------



 



approval of the Administrative Agent and the Revolving Credit Lenders, including
specification by the Administrative Agent of a reasonable Minimum Principal
Amount for such Alternative Currency; and in the case of any such request with
respect to the issuance of Letters of Credit or Bankers’ Acceptances, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit or
Bankers’ Acceptances, the L/C Issuer, in its or their sole discretion). In the
case of any such request pertaining to Eurocurrency Loans, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof and of the
proposed Minimum Principal Amount therefor; and in the case of any such request
pertaining to Letters of Credit or Bankers’ Acceptances, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Revolving Credit Lender
(in the case of any such request pertaining to Eurocurrency Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Loans or the issuance of Letters of Credit or Bankers’
Acceptances, as the case may be, in such requested currency.
     (c) Any failure by a Revolving Credit Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Loans to be
made or Letters of Credit or Bankers’ Acceptances to be issued in such requested
currency. If the Administrative Agent and all the Revolving Credit Lenders
consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon and thereafter be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Loans; and if
the Administrative Agent and the L/C Issuer consent to the issuance of Letters
of Credit or Bankers’ Acceptances in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon and
thereafter be deemed for all purposes to be an Alternative Currency hereunder
for purposes of any Letter of Credit or Bankers’ Acceptance issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this subsection 1.4, the Administrative Agent shall
promptly so notify the Borrower.
     1.5 Change of Currency.
     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such

42



--------------------------------------------------------------------------------



 



expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrower, may from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.
     1.6 Letter of Credit and Bankers’ Acceptance Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit or Bankers’ Acceptance at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit or Bankers’ Acceptance that, by its terms or the terms of
any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit or
Bankers’ Acceptance shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit or Bankers’ Acceptance after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
     1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
     2.1 The Loans. (a) The Term B Loan Borrowings. Subject to the terms and
conditions set forth herein, each Term B Loan Lender hereby severally agrees to
make a single loan (each such loan, a “Term B Loan”) to the Borrower in Dollars
on the Closing Date in an amount not to exceed such Term B Loan Lender’s
Applicable Percentage of the Term B Facility. The Term B Loan Borrowing shall
consist of Term B Loans made simultaneously by the Term B Loan Lenders in
accordance with their respective Applicable Percentage of the Term B Facility.
Amounts borrowed under this subsection 2.1 and repaid or prepaid may not be
reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Loans, as
further provided herein, and may not be converted into a currency other than
Dollars.
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender (through its applicable Lending
Office) hereby severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower in Dollars or (subject to the provisions of
subsection 2.2(g) in one or more

43



--------------------------------------------------------------------------------



 



Alternative Currencies from time to time, on any Business Day during the
Revolving Credit Commitment Period, in an aggregate Dollar Equivalent amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (less, with respect only to the Alternative
Currency Funding Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Loans denominated in Alternative Currencies), plus, with
respect only to the Alternative Currency Participating Lenders, the Outstanding
Amount of such Lender’s Alternative Currency Risk Participations in Loans
denominated in Alternative Currencies and advanced by the Alternative Currency
Funding Fronting Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C-BA Obligations
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this subsection 2.1(b), prepay
under subsection 4.2, and reborrow under this subsection 2.1(b). Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Loans, as further provided
herein. All Base Rate Loans shall be denominated only in Dollars. Eurocurrency
Loans may be denominated in Dollars or in an Alternative Currency. All Revolving
Credit Loans denominated in an Alternative Currency must be Eurocurrency Loans.
     (c) The Borrower agrees that, upon the request to the Administrative Agent
by any Lender made on or prior to the Closing Date or in connection with any
assignment pursuant to subsection 11.6(b), in order to evidence such Lender’s
Revolving Credit Loans or Term B Loans, as the case may be, the Borrower will
execute and deliver to such Lender a Revolving Credit Note or Term B Note, as
applicable, with appropriate insertions as to payee, date and principal amount,
payable to such Revolving Credit Lender or Term B Loan Lender, as applicable,
and in a principal amount equal to the unpaid principal amount of the Revolving
Credit Loans or Term B Loans, as the case may be, made by such Lender to the
Borrower. Each Note shall (i) be dated the Closing Date, (ii) be stated to
mature on the applicable Termination Date, (iii) provide for the payment of
interest in accordance with subsection 4.1 and (iv) in the case of Term B Notes,
be payable as provided in subsection 2.5.
     2.2 Borrowings, Conversions and Continuations of Loans; Alternative
Currency Funding and Participation. (a) Each Term B Loan Borrowing, each
Revolving Credit Borrowing, each conversion of Term B Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Dollars or of any conversion of Eurocurrency
Loans

44



--------------------------------------------------------------------------------



 



denominated in Dollars to Base Rate Loans, (ii) 1:00 p.m. four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Alternative Currencies, and (iii) 12:00 noon
one Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurocurrency
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 1:00 p.m.
(i) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Loans denominated in Dollars, or (ii) five
Business Days (or six Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 1:00 p.m., (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Loans
denominated in Dollars, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders. Each telephonic notice by
the Borrower pursuant to this subsection 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Loans shall be in an amount
not less than the Minimum Principal Amount. Except as provided in subsection
3.1(c) and subsection 2.4(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Term B Loan Borrowing, a Revolving
Credit Borrowing, a conversion of Term B Loans or Revolving Credit Loans from
one Type to the other, or a continuation of Eurocurrency Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term B Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Revolving Credit Loans to be borrowed. If the Borrower
fails to specify a currency in a Loan Notice requesting a Borrowing, then the
Loans so requested shall be made in Dollars. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term B Loans or
Revolving Credit Loans shall be made as, or converted to, Eurocurrency Loans in
their original currencies with an Interest Period of one month. Any such
automatic conversion to Eurocurrency Loans with an Interest Period of one month
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Loans in any such
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but

45



--------------------------------------------------------------------------------



 



instead must be repaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.
     (b) Following receipt of a Loan Notice requesting a Borrowing denominated
in Dollars or in an Alternative Currency with respect to which the
Administrative Agent has not received notice that any Lender is an Alternative
Currency Participating Lender, the Administrative Agent shall promptly notify
each Lender of the amount (and currency) of its Applicable Percentage under the
applicable Facility of the applicable Term B Loans or Revolving Credit Loans.
Following receipt of a Loan Notice requesting a Borrowing denominated in an
Alternative Currency with respect to which the Administrative Agent and the
Borrower have received notice that one or more Lenders is an Alternative
Currency Participating Lender, the Administrative Agent shall on the next
following Business Day notify (i) each Alternative Currency Funding Lender of
both the Dollar Equivalent amount and the Alternative Currency Equivalent amount
of its Alternative Currency Funding Pro Rata Share, (ii) the Alternative
Currency Funding Fronting Lender of both the Dollar Equivalent amount and the
Alternative Currency Equivalent amount of the aggregate Alternative Currency
Risk Participations in its Alternative Currency Funding Pro Rata Share,
(iii) each Alternative Currency Participating Lender of both the Dollar
Equivalent amount and the Alternative Currency Equivalent amount of its
Alternative Currency Risk Participation in such Borrowing, and (iv) all
Revolving Credit Lenders and the Borrower of the aggregate Alternative Currency
Equivalent amount and the Dollar Equivalent amount of such Borrowing and the
applicable Spot Rate used by Administrative Agent to determine such Dollar
Equivalent Amount. If no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Eurocurrency Loans with an Interest
Period of one month or continuation of Loans denominated in a currency other
than Dollars, in each case as described in the preceding subsection. In the case
of (i) a Term B Loan Borrowing or (ii) a Revolving Credit Borrowing in Dollars
or in an Alternative Currency with respect to which the Administrative Agent has
not received notice that any Lender is an Alternative Currency Participating
Lender, each Appropriate Lender shall make the amount of its Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loan in any such Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice. In the case of a Borrowing in an
Alternative Currency with respect to which the Administrative Agent has received
notice that any Revolving Credit Lender is an Alternative Currency Participating
Lender, each Alternative Currency Funding Lender shall make the amount of its
Alternative Currency Funding Pro Rata Share in such Revolving Credit Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than the Applicable Time, on the Business Day specified
in the applicable Loan Notice. In any event, a Revolving Credit Lender may cause
an Affiliate to fund or make the amount of its Loan available in accordance with
the foregoing provisions. Upon satisfaction of the applicable conditions set
forth in subsection 6.2 (and, if such Borrowing is the initial Credit Extension,
subsection 6.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the

46



--------------------------------------------------------------------------------



 



Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Revolving Credit Borrowing denominated in Dollars is given by the Borrower,
there are L/C-BA Borrowings outstanding, then the proceeds of such Revolving
Credit Borrowing, first, shall be applied to the payment in full of any such
L/C-BA Borrowings, and second, shall be made available to the Borrower as
provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Loan. During the existence of an Event of Default described in
subsection 9(a) or 9(f), no Loans may be requested as, converted to or continued
as Eurocurrency Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Revolving Lenders, in the case of a Revolving Credit
Loan, or the Required Term B Lenders, in the case of a Term B Loan, and the
Required Revolving Lenders may demand that any or all of the then outstanding
Revolving Credit Loans which are Eurocurrency Loans denominated in an
Alternative Currency be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto. During the existence of an Event of Default, other than those
Events of Default described in subsection 9(a) or 9(f), (1) the Required
Revolving Lenders, in the case of a Revolving Credit Loan, may require that no
Revolving Credit Loans may be requested as, converted to or continued as
Eurocurrency Loans (whether in Dollars or any Alternative Currency) without the
consent of the Required Revolving Lenders, (2) the Required Term B Lenders, in
the case of a Term B Loan, may require that no Term B Loans may be converted to
or continued as Eurocurrency Loans without the consent of the Required Term B
Lenders, and (3) the Required Revolving Lenders may demand that any or all of
the then outstanding Revolving Credit Loans which are Eurocurrency Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Term B Loan Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term B Loans as
the same Type, there shall not be more than eight Interest Periods in effect in
respect of the Term B Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve Interest Periods in effect in respect of the
Revolving Credit Facility.

47



--------------------------------------------------------------------------------



 



     (f) Anything in this subsection 2.2 to the contrary notwithstanding, the
Borrower may not select (i) the Eurocurrency Rate for the initial Credit
Extension or (ii) Interest Periods for Term B Loans as Eurocurrency Loans that
have a duration of more than one month during the period from the date hereof to
the date which is 15 days after the Closing Date (or such earlier date as shall
be specified by the Administrative Agent in a notice to the Borrower and the
Lenders).
     (g) Alternative Currency Funding and Participation.
     (i) Subject to all the terms and conditions set forth in this Agreement,
including the provisions of subsection 2.1(b), and without limitation of the
provisions of subsection 2.2, with respect to any Loans denominated in an
Alternative Currency with respect to which one or more Revolving Credit Lenders
has given notice to the Administrative Agent that it is an Alternative Currency
Participating Lender, (A) each Revolving Credit Lender agrees from time to time
on any Business Day during the Availability Period to fund its Applicable
Percentage of Revolving Credit Loans denominated in an Alternative Currency with
respect to which it is an Alternative Currency Funding Lender; and (B) each
Revolving Credit Lender severally agrees to acquire an Alternative Currency Risk
Participation in Revolving Credit Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Participating Lender.
     (ii) Each Loan denominated in an Alternative Currency shall be funded upon
the request of the Borrower in accordance with subsection 2.2(b). Immediately
upon the funding by the Alternative Currency Funding Fronting Lender of its
respective Alternative Currency Funding Pro Rata Share of any Loan denominated
in an Alternative Currency with respect to which one or more Revolving Credit
Lenders is an Alternative Currency Participating Lender, each Alternative
Currency Participating Lender shall be deemed to have absolutely, irrevocably
and unconditionally purchased from such Alternative Currency Funding Fronting
Lender an Alternative Currency Risk Participation in such Loan in an amount such
that, after such purchase, each Revolving Credit Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Funding Fronting
Lender and the Alternative Currency Participating Lenders) will have an
Alternative Currency Loan Credit Exposure with respect to such Loan equal in
amount to its Applicable Percentage of such Loan.
     (iii) Upon the occurrence and during the continuance of an Event of
Default, the Alternative Currency Funding Fronting Lender may, by written notice
to the Administrative Agent delivered not later than 11:00 a.m., on the second
Business Day preceding the proposed date of funding and payment by Alternative
Currency Participating Lenders of their Alternative Currency Risk Participations
purchased in such Loans as shall be specified in such notice (the “Alternative
Currency Participation Payment Date”), request each Alternative Currency
Participating Lender to fund the Dollar Equivalent of its Alternative Currency
Risk Participation purchased with respect to such Loans to the Administrative
Agent on the Alternative Currency Participation Payment Date in Dollars.
Following receipt of such notice, the Administrative Agent shall promptly notify
each Alternative Currency Participating Lender of the Dollar

48



--------------------------------------------------------------------------------



 



Equivalent Amount of its Alternative Currency Risk Participation purchased with
respect to each such Loan (determined at the Spot Rate on the date of advance of
such Loan) and the applicable Alternative Currency Participation Payment Date.
Any notice given by the Alternative Currency Funding Fronting Lender or the
Administrative Agent pursuant to this subsection may be given by telephone if
immediately confirmed in writing; provided that the absence of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
     (iv) On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Loans specified for
funding pursuant to this subsection 2.2(g) shall deliver the amount of such
Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Loans in Dollars and in Same Day
Funds to the Administrative Agent; provided, however, that no Alternative
Currency Participating Lender shall be responsible for any default by any other
Alternative Currency Participating Lender in such other Alternative Currency
Participating Lender’s obligation to pay such amount. Upon receipt of any such
amounts from the Alternative Currency Participating Lenders, the Administrative
Agent shall distribute such Dollar amounts in Same Day Funds to the Alternative
Currency Funding Fronting Lender.
     (v) In the event that any Alternative Currency Participating Lender fails
to make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the Alternative Currency Funding
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
Administrative Agent submitted to any Lender with respect to amounts owing
hereunder shall be conclusive in the absence of demonstrable error.
     (vi) In the event that the Alternative Currency Funding Fronting Lender
receives a payment in respect of any Loan, whether directly from a Borrower or a
Guarantor or otherwise, in which Alternative Currency Participating Lenders have
fully funded in Dollars their purchase of Alternative Currency Risk
Participations, the Alternative Currency Funding Fronting Lender shall promptly
distribute to the Administrative Agent, for its distribution to each such
Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender’s Applicable Percentage of such
payment in Dollars and in Same Day Funds. If any payment received by the
Alternative Currency Funding Fronting Lender with respect to any Loan in an
Alternative Currency made by it shall be required to be returned by the
Alternative Currency Funding Fronting Lender after such time as the Alternative
Currency Funding Fronting Lender has distributed such payment to the
Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Funding Fronting Lender an amount
equal to its Applicable Percentage in Dollars of the amount to be returned;
provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any

49



--------------------------------------------------------------------------------



 



other Alternative Currency Participating Lender in that other Alternative
Currency Participating Lender’s obligation to pay such amount.
     (vii) Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Funding Fronting Lender, the
Administrative Agent, any Guarantor, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default or
a Default; (iii) any adverse change in the condition (financial or otherwise) of
any Guarantor, the Borrower or any of their Subsidiaries; (iv) any breach of
this Agreement or any other Loan Document by any Guarantor, the Borrower or any
other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
     (viii) In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Loans denominated in an
Alternative Currency pursuant to this subsection 2.2(g) be construed as a loan
or other extension of credit by such Alternative Currency Participating Lender
to the Borrower, any Lender or the Administrative Agent or (ii) this Agreement
be construed to require any Lender that is an Alternative Currency Participating
Lender with respect to a specific Alternative Currency to make any Loans in such
Alternative Currency under this Agreement or under the other Loan Documents,
subject to the obligation of each Alternative Currency Participating Lender to
give notice to the Administrative Agent and the Borrower at any time such Lender
acquires the ability to make Revolving Credit Loans in such Alternative
Currency.
     2.3 Termination or Reduction of Revolving Credit Commitments. The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Credit Commitments, or from time to time permanently reduce the Aggregate
Revolving Credit Commitments; provided that (a) any such notice shall be
received by the Administrative Agent not later than 12:00 noon three Business
Days prior to the date of termination or reduction, (b) the Borrower shall not
terminate or reduce the Aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Aggregate Revolving Credit Commitments, and
(c) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolving Credit
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments. The amount of any such Aggregate Revolving Credit
Commitment reduction shall not be applied to the Alternative Currency Sublimit,
the Letter of Credit-BA Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Any reduction of the Aggregate Revolving Credit
Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Applicable

50



--------------------------------------------------------------------------------



 



Revolving Credit Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitments shall be paid on the
effective date of such termination. Any such reduction shall be in an amount
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
shall reduce permanently the Revolving Credit Commitments then in effect.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of termination under this subsection 2.3 if such
termination would have been made in connection with a refinancing or replacement
of all of the Revolving Credit Loans or of the Revolving Credit Facility
provided by this Agreement, which refinancing or replacement shall not be
consummated or shall otherwise be delayed.
     2.4 Swing Line Commitments. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this subsection 2.4, to make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Revolving Credit Commitment Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C-BA Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time (less, with
respect only to the Alternative Currency Funding Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, such Lender’s Alternative Currency Risk Participations in Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Funding Fronting Lender for such Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C-BA
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this subsection 2.4, prepay under subsection 4.2, and
reborrow under this subsection 2.4. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice,

51



--------------------------------------------------------------------------------



 



appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of subsection
2.4(a), or (B) that one or more of the applicable conditions specified in
Section 6.2 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in Same Day Funds.
     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of subsection 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the Available Revolving Credit Commitments and the
conditions set forth in subsection 6.2. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to subsection 2.4(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with subsection 2.4(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to subsection 2.4(c)(i) shall be
deemed payment in respect of such participation.

52



--------------------------------------------------------------------------------



 



     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
subsection 2.4(c) by the time specified in subsection 2.4(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this subsection 2.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this subsection 2.4(c) is subject to the conditions set forth in
subsection 6.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
     (d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any circumstances (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Revolving Credit
Lender shall pay to the Swing Line Lender its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations

53



--------------------------------------------------------------------------------



 



of the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this subsection 2.4 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.5 Repayment of Loans. (a) The Borrower shall pay to the Administrative
Agent for the account of: (i) each Revolving Credit Lender, the then unpaid
principal amount of each Revolving Credit Loan of such Lender made to the
Borrower, on the Termination Date (or such earlier date on which the Revolving
Credit Loans become due and payable pursuant to Section 9); (ii) the Swing Line
Lender, the then unpaid principal amount of the Swing Line Loans made to the
Borrower, on the Termination Date with respect to the Revolving Credit Facility
(or such earlier date on which the Swing Line Loans become due and payable
pursuant to Section 9); (iii) each Term B Loan Lender, in consecutive
semi-annual installments (subject to reduction as provided in subsection 4.2),
on the dates and in the principal amounts, (together with all accrued interest
thereon) (or such earlier date on which the Term B Loans become due and payable
pursuant to Section 9) and on the dates set forth below:

          Date   Amount  
June 30, 2007
  $ 5,275,000.00  
December 31, 2007
  $ 5,275,000.00  
June 30, 2008
  $ 5,275,000.00  
December 31, 2008
  $ 5,275,000.00  
June 30, 2009
  $ 5,275,000.00  
December 31, 2009
  $ 5,275,000.00  
June 30, 2010
  $ 5,275,000.00  
December 31, 2010
  $ 5,275,000.00  
June 30, 2011
  $ 5,275,000.00  
December 31, 2011
  $ 5,275,000.00  
June 30, 2012
  $ 5,275,000.00  
December 31, 2012
  $ 5,275,000.00  
June 30, 2013
  $ 5,275,000.00  
December 31, 2013
  $ 5,275,000.00  
Termination Date
  Balance  

(iv) each Incremental Term Lender in the principal amounts (together with all
accrued interest thereon) and on the dates set forth in the applicable
Incremental Facility Amendment and (v) each Incremental Revolving Tranche Lender
in the principal amounts (together with all accrued

54



--------------------------------------------------------------------------------



 



interest thereon) and on the dates set forth in the applicable Incremental
Facility Amendment. The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 4.1.
     (b) Each Lender (including the Swing Line Lender) shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including, without limitation, the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.
     (c) The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type and currency
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
     (d) The entries made in the Register shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent demonstrable error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
     2.6 Incremental Facilities. The Borrower may at any time and from time to
time, by delivery to the Administrative Agent of a written notice signed by a
Responsible Officer of the Borrower (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request the addition of a new
tranche of term loans (an “Incremental Term Facility”), a new tranche of
revolving loans (an “Incremental Revolving Tranche Facility” and, together with
the Incremental Term Facility, the “Incremental Facilities”) or an increase in
the Aggregate Revolving Credit Commitments (an “Incremental Revolving
Commitment”) or a combination thereof; provided that at the time of any such
request and upon the effectiveness of the Incremental Facility Amendment
referred to below, (i) no Default or Event of Default shall exist, and
(ii) Holding shall be in Pro Forma Compliance. Each Incremental Term Facility
shall be in an aggregate principal amount not less than $50,000,000, and each
Incremental Revolving Tranche Facility and Incremental Revolving Commitment
shall be in an aggregate principal amount not less than $25,000,000. Each
Incremental Facility (a) shall rank pari passu or junior in right of payment and
of security with the Revolving Credit Loans and the Term Loans, (b) in the case
of an Incremental Revolving Tranche Facility, shall not mature earlier than the
Termination Date with respect to the Revolving Credit Facility, (c) in the case
of an Incremental Term Facility, shall not mature earlier than the Termination
Date with respect to the Term B

55



--------------------------------------------------------------------------------



 



Facility (but may, subject to clause (c) below, have amortization and commitment
reductions prior to such date), (d) in the case of an Incremental Term Facility,
shall have a weighted average life that is not less than that of the Term B
Loans, (e) in the case of an Incremental Term Facility, for purposes of
prepayments, shall be treated no more favorably than the Term B Loans and
(f) shall not contain additional or different covenants or financial covenants
which are more restrictive than the covenants herein on the Closing Date or the
Financial Covenants unless otherwise consented to by the Administrative Agent.
Any such notice shall set forth the amount and terms of the relevant Incremental
Facility or Incremental Revolving Commitment requested by the Borrower and to be
agreed by any Lenders or Additional Lenders (as herein defined) under such
Incremental Facility or providing such Incremental Revolving Commitment. The
Borrower may arrange for one or more banks or other financial institutions, each
of which shall be reasonably satisfactory to the Administrative Agent and the
Borrower and, with respect only to Incremental Revolving Tranche Facilities and
Incremental Revolving Commitments, the Swing Line Lender, the L/C Issuer and the
Alternative Currency Funding Fronting Lender (any such bank or other financial
institution being called an “Additional Lender”), to extend commitments under
the Incremental Facility or provide a portion of the Incremental Revolving
Commitment, and each existing Lender shall be afforded an opportunity, but shall
not be required, to provide a portion of any such Incremental Facility or
provide a portion of such Incremental Revolving Commitment. Commitments in
respect of Incremental Facilities or any Incremental Revolving Commitment shall
become Commitments under this Agreement, and each Additional Lender shall become
a Lender under this Agreement, pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each existing Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
to the extent (but only to the extent) necessary to effect the provisions of
this Section. The effectiveness of any Incremental Facility Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in subsection 6.2 (it being understood that all references to “the date of
such Borrowing” in such subsection 6.2 shall be deemed to refer to the effective
date of such Incremental Facility Amendment). The proceeds of the Incremental
Facilities or any Incremental Revolving Commitment will be used for working
capital and other general corporate purposes.
SECTION 3. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES
     3.1 Letters of Credit and Bankers’ Acceptances.
     (a) The Letter of Credit – BA Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this subsection 3.1, (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit-BA Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b)

56



--------------------------------------------------------------------------------



 



below, (2) to honor drawings under the Letters of Credit and (3) with respect to
Acceptance Credits, to create Bankers’ Acceptances in accordance with the terms
thereof and hereof; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit and Bankers’ Acceptances issued for the account
of the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C-BA Credit Extension with respect to any Letter of
Credit, (1) (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender (less, with respect only to the
Alternative Currency Funding Fronting Lender, the aggregate Alternative Currency
Risk Participations in all Loans denominated in Alternative Currencies), plus,
with respect only to the Alternative Currency Participating Lenders, such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies advanced by the Alternative Currency Funding Fronting
Lender for such Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment and
(z) the Outstanding Amount of the L/C-BA Obligations shall not exceed the Letter
of Credit-BA Sublimit and (2) as to Acceptance Credits, the Bankers’ Acceptance
created or to be created thereunder shall not be an eligible bankers’ acceptance
under Section 13 of the Federal Revenue Act (12U.S.C.§ 372). Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) the maturity date of any Bankers’ Acceptance issued under any such
requested Acceptance Credit would occur no earlier than 30 nor later than
120 days from date of issuance and in any event not later than 60 days before
the Letter of Credit-BA Expiration Date, unless the Required Revolving Lenders
(other than Defaulting Lenders) have approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit or the maturity date
of any Bankers’ Acceptance issued under such requested Letter of Credit would
occur after the Letter of Credit-BA Expiration Date, unless all the Revolving
Credit Lenders (other than any Defaulting Lenders) have approved such expiry
date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from

57



--------------------------------------------------------------------------------



 



issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit or
such Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed to by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
     (D) subject to subsection 3.1(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension; or
     (E) a default of any Lender’s obligations to fund under subsection 3.1(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Section 10 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or Bankers’ Acceptances created by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit or
Bankers’ Acceptances as fully as if the term “Administrative Agent” as used in
Section 10

58



--------------------------------------------------------------------------------



 



included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably request. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably request. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably request. In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be deemed for the purposes of
such Letter of Credit Application to be the same as the analogous provisions
herein.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or

59



--------------------------------------------------------------------------------



 



any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in subsection 6.2 shall not then be satisfied,
or that the limits in the proviso to subsection 3.1(a)(i) would be exceeded by
the issuance of the subject Letter of Credit, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
Immediately upon the creation of each Bankers’ Acceptance each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Bankers’
Acceptance in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Credit Percentage times the amount of such Bankers’
Acceptance.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that unless the Administrative
Agent and such L/C Issuer otherwise agree any such Auto-Extension Letter of
Credit must permit the L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month, or longer, period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to the applicable L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit-BA Expiration Date; provided, however, that
the applicable L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of subsection 3.1(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in subsection 6.2 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

60



--------------------------------------------------------------------------------



 



     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit or any presentation for payment of a
Bankers’ Acceptance, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, the Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, the L/C Issuer will notify the Borrower of the Dollar Equivalent of
the amount of the drawing (or presentation for payment under a Bankers’
Acceptance) promptly following the determination thereof. Not later than 1:00
p.m. on the date of any payment by the L/C Issuer under a Letter of Credit or
Bankers’ Acceptance, as applicable, to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit or Bankers’ Acceptance, as applicable, to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing or Bankers’ Acceptance, as applicable, in the applicable currency;
provided that if notice of such drawing is not provided to the Borrower prior to
1:00 p.m. on the Honor Date, then the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing in the next succeeding Business Day and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit or Bankers’
Acceptance. If the Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit or
Bankers’ Acceptance denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in subsection 2.2 for the principal amount of
Base Rate Loans, but subject to the amount of the

61



--------------------------------------------------------------------------------



 



unutilized portion of the Revolving Credit Commitments and the conditions set
forth in subsection 6.2 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this subsection
3.1(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to
subsection 3.1(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
subsection 3.1(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in subsection 6.2 (other than delivery by the Borrower of a Loan Notice)
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C-BA Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C-BA Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to subsection
3.1(c)(ii) shall be deemed payment in respect of its participation in such
L/C-BA Borrowing and shall constitute an L/C-BA Advance from such Lender in
satisfaction of its participation obligation under this subsection 3.1.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C-BA Advance pursuant to this subsection 3.1(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Lender’s Applicable Revolving Credit
Percentage of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C-BA Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit and payments made on a Bankers’ Acceptance, as contemplated by
this subsection 3.1(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that

62



--------------------------------------------------------------------------------



 



each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this subsection 3.1(c) is subject to the conditions set forth in
subsection 6.2 (other than delivery by the Borrower of a Loan Notice ). No such
making of an L/C-BA Advance shall relieve or otherwise impair the obligation of
the Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit or Bankers’ Acceptance, together with
interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this subsection
3.1(c) by the time specified in subsection 3.1(c)(ii), the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C-BA Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
subsection 3.1(c)(vi) shall be conclusive absent demonstrable error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Revolving Credit Lender
such Lender’s L/C-BA Advance in respect of such payment in accordance with
subsection 3.1(c), if the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to subsection 3.1(c)(i) is required to be returned under
any of the circumstances described in subsection 11.7 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the

63



--------------------------------------------------------------------------------



 



Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and each payment under
any Bankers’ Acceptance and to repay each L/C-BA Borrowing shall be absolute,
unconditional and irrevocable, to the fullest extent permitted by applicable law
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
Bankers’ Acceptance or any agreement or instrument relating thereto, or any
unrelated transaction, provided that the Borrower shall not be precluded from
pursuing its rights and remedies in a separate action;
     (iii) any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers’
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers’ Acceptance;
     (iv) any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers’ Acceptance; or any
payment made by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might

64



--------------------------------------------------------------------------------



 



otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.
     The Borrower shall promptly examine a copy of each Letter of Credit, and
each Bankers’ Acceptance, and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
subsection 3.1(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or to
honor any Bankers’ Acceptance presented for payment in strict compliance with
its terms and conditions. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or Bankers’
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

65



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C-BA Borrowing and the
conditions set forth in subsection 6.2 with respect to a Revolving Credit
Borrowing cannot then be met, or (B) if, as of the Letter of Credit-BA
Expiration Date, any L/C-BA Obligation for any reason remains outstanding and
partially or wholly undrawn, the Borrower shall, in each case, within three
Business Days Cash Collateralize the then Outstanding Amount of all L/C-BA
Obligations (in an amount equal to at least 105% of such Outstanding Amount
determined as of the date of such L/C-BA Borrowing or the Letter of Credit-BA
Expiration Date, as the case may be) or, in the case of clause (B), provide a
back-to-back letter of credit or bankers’ acceptance, as applicable, in a face
amount of at least equal to 105% of the then undrawn amount of such Letter of
Credit or Bankers’ Acceptance from an issuer and in form and substance
reasonably satisfactory to the L/C Issuer or other credit support reasonably
satisfactory to the L/C Issuer;
     (ii) In addition, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C-BA Obligations at such time exceeds
105% of the Letter of Credit-BA Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C-BA Obligations in an amount equal to the amount by which
the Outstanding Amount of all L/C-BA Obligations exceeds the L/C-BA Letter of
Credit Sublimit;
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations;
     (iv) Subsection 4.2 and Section 9 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this subsection 3.1,
subsection 4.2 and Section 9, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C-BA Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts under sole dominion and control of the Administrative Agent. Upon
request of the Borrower, to the extent that the amount of Cash Collateral
exceeds 105% of the aggregate Outstanding Amount of all L/C-BA Obligations
required to be Cash Collateralized, the excess shall be promptly refunded to the
Borrower. Upon request of the Borrower, following the cessation, cure or waiver
or any event or condition giving rise to an obligation to Cash Collateralize
under this Agreement, the Cash Collateral shall promptly be refunded to the
Borrower.

66



--------------------------------------------------------------------------------



 



     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit-BA fee
(the “Letter of Credit-BA Fee”) (i) for each commercial Letter of Credit equal
to 50% of the Applicable Margin then in effect for Eurocurrency Loans which are
Revolving Credit Loans times the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit or the maximum stated amount of such
Bankers’ Acceptance, as the case may be, and (ii) for each standby Letter of
Credit equal to the Applicable Margin then in effect for Eurocurrency Loans
which are Revolving Credit Loans times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with subsection 1.6.
Letter of Credit-BA Fees shall be (i) due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and
Bankers’ Acceptance, as the case may be, on the Letter of Credit-BA Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Margin then in effect for Eurocurrency
Loans which are Revolving Credit Loans during any quarter, the daily amount
available to be drawn under each Letter of Credit and Bankers’ Acceptance shall
be computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Revolving Lenders, while any Event of Default under subsection 9(a) exists, all
Letter of Credit-BA Fees shall accrue at the Default Rate
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the relevant L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
for the account of a Borrower or any of its Subsidiaries, at the rates specified
in the Fee Letter (or such lesser amount as the relevant L/C Issuer and the
Borrower may agree), computed on the Dollar Equivalent of the amount of such
Letter of Credit, (i) for commercial Letters of Credit, (A) payable upon the
issuance thereof and (B) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, payable upon the
effectiveness of such amendment and (ii) with respect to standby Letters of
Credit, on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit-BA
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit,

67



--------------------------------------------------------------------------------



 



the amount of such Letter of Credit shall be determined in accordance with
subsection 1.6. In addition, the Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within five
Business Days of demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
     4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day plus (in the case of a Eurocurrency
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost.
     (b) Each Base Rate Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the Base Rate for such day plus the
Applicable Margin in effect for such day.
     (c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, Letter of Credit – BA Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
equal to the Default Rate from the date of such non-payment until such amount is
paid in full (as well after as before judgment).
     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this subsection
shall be payable from time to time on demand.
     (e) It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto,

68



--------------------------------------------------------------------------------



 



now or hereafter existing, shall never exceed under any circumstance whatsoever
the maximum amount of interest allowed by applicable usury laws.
     (f) Notwithstanding subsection 4.4(a), for the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.
     (g) Interest on any Loan in an Alternative Currency advanced by the
Alternative Currency Funding Fronting Lender shall be for the benefit of the
Alternative Currency Funding Fronting Lender, and not any Alternative Currency
Participating Lender, until the applicable Alternative Currency Participating
Lender has funded its participation therein to the Alternative Currency Funding
Fronting Lender.
     4.2 Optional and Mandatory Prepayments. (a) The Borrower may at any time
and from time to time, upon notice to the Administrative Agent, prepay the Loans
made to it and the Unreimbursed Amounts in respect of Letters of Credit and
Bankers’ Acceptances issued or documented for its account, in whole or in part,
without premium or penalty, provided that such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
any date of prepayment of Eurocurrency Loans denominated in Dollars, (ii) four
Business Days (or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Loans denominated in Alternative Currencies, and (iii) on the date
of prepayment of Base Rate Loans. Each such notice shall specify, in the case of
any prepayment of Loans, the date and amount of prepayment and whether the
prepayment is (i) of Term B Loans, Revolving Credit Loans or Swing Line Loans,
or a combination thereof, (ii) in the case of Revolving Loans, of the relevant
Borrowing of such Loans to be repaid, and (iii) of Eurocurrency Loans, Base Rate
Loans or a combination thereof, and, in each case if a combination thereof, the
principal amount allocable to each and, in the case of any prepayment of
Unreimbursed Amounts, the date and amount of prepayment, the identity of the
applicable Letter of Credit or Letters of Credit or Bankers’ Acceptance or
Bankers’ Acceptances and the amount allocable to each of such Unreimbursed
Amounts. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof; in the event such prepayment is of
a Loan denominated in an Alternative Currency, the Administrative Agent shall
also notify each Alternative Currency Funding Lender with respect to such Loan
of its Alternative Currency Funding Pro Rata Share of such payment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (if a Eurocurrency Loan is prepaid
other than at the end of the Interest Period applicable thereto) any amounts
payable pursuant to subsection 4.10 and, in the case of prepayments of the Term
B Loans only, accrued interest to such date on the amount prepaid.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of prepayment under this subsection 4.2(a) if such prepayment would have
resulted from a refinancing of the Loans, which refinancing shall not have been
consummated or shall have

69



--------------------------------------------------------------------------------



 



otherwise been delayed. Partial prepayments of (i) the Term B Loans pursuant to
this subsection shall be applied to the respective installments of principal
thereof as directed by the Borrower in its prepayment notice, and (ii) the
Revolving Credit Loans and the Unreimbursed Amounts pursuant to this subsection
shall (unless the Borrower otherwise directs) be applied, first, to payment of
the Swing Line Loans then outstanding, second, to payment of the Borrowing of
Revolving Credit Loans designated by the Borrower, third, to payment of any
Unreimbursed Amounts then outstanding and, last, to Cash Collateralize any
outstanding L/C-BA Obligation on terms reasonably satisfactory to the
Administrative Agent. Partial prepayments pursuant to this subsection 4.2(a)
shall be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Notwithstanding the foregoing, any voluntary
prepayment of the Term B Loans effected on or prior to the first anniversary of
the Closing Date as a result of a Repricing Transaction shall be accompanied by
a prepayment fee equal to 1.00% of the principal amount of the Term B Loans
prepaid, unless such prepayment premium is waived by the applicable Term B Loan
Lender.
     (b) If on or after the Closing Date (i) the Borrower or any of its
Subsidiaries shall incur Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to subsection 8.2, except as otherwise specified
in subsection 8.2) pursuant to a public offering or private placement or
otherwise, (ii) the Borrower or any of its Subsidiaries shall make an Asset Sale
pursuant to subsection 8.6(i), (iii) a Recovery Event occurs or (iv) the
Borrower or any of its Subsidiaries shall enter into a Sale and Leaseback
Transaction, then, in each case, the Borrower shall prepay, in accordance with
subsection 4.2(d), the Term B Loans and, if so provided in the applicable
Incremental Facility Amendment, the Incremental Term Loans if any then
outstanding in an amount equal to (x) in the case of the incurrence of any such
Indebtedness, 100% of the Net Cash Proceeds thereof minus any Permitted
Acquisition Amount, (y) in the case of any such Asset Sale or Recovery Event,
100% of the Net Cash Proceeds thereof minus any Reinvested Amounts in accordance
with the terms thereof as in effect on the Closing Date, and (z) in the case of
any such Sale and Leaseback Transaction, 100% of the Net Cash Proceeds thereof
minus any Reinvested Amounts, in each case with such prepayment to be made on
the Business Day following the date of receipt of any such Net Cash Proceeds
(except, in each case, as provided in subsection 4.2(g) and except that, in the
case of clause (x), if any such Net Cash Proceeds are eligible to be used to pay
the cash consideration for an acquisition permitted by subsection 8.9(b) in
accordance with the definition of the term “Permitted Acquisition Amount” in
subsection 1.1 and the Borrower has not elected to so apply such proceeds, such
prepayment to be made on the earlier of (1) the date occurring 90 days after the
receipt of such Net Cash Proceeds and (2) the date on which the Borrower shall
have determined not to acquire any business, assets or Capital Stock in an
acquisition permitted by subsection 8.9(b) with all or any portion of such Net
Cash Proceeds and except that, in the case of clauses (y) and (z), if any such
Net Cash Proceeds are eligible to be reinvested in accordance with the
definition of the term “Reinvested Amount” in subsection 1.1 and the Borrower
has not elected to reinvest such proceeds, such prepayment to be made on the
earlier of (1) the date on which the certificate of a Responsible Officer of the
Borrower to such effect is delivered to the Administrative Agent in accordance
with such definition and (2) the last day of the period within which a
certificate setting forth such election is required to be

70



--------------------------------------------------------------------------------



 



delivered in accordance with such definition). Nothing in this paragraph
(b) shall limit the rights of the Administrative Agent and the Lenders set forth
in Section 9.
     (c) If the Borrower or any of its Subsidiaries enters into any Permitted
Receivables Transaction, on the next Business Day the Borrower shall prepay, in
accordance with subsection 4.2(d), the Term B Loans and, if provided in the
applicable Incremental Facility Amendment, Incremental Term Loans, if any then
outstanding, in an aggregate amount equal to the Permitted Receivables
Transaction Prepayment Amount in respect of such Permitted Receivables
Transaction.
     (d) Prepayments pursuant to subsections 4.2(b) and 4.2(c) shall be applied
to prepay Term B Loans and, if so provided in the applicable Incremental
Facility Amendment, Incremental Term Loans, if any then outstanding on a pro
rata basis. Prepayments of Term B Loans, Incremental Term Loans, if any,
pursuant to subsections 4.2(b) and 4.2(c) shall be applied pro rata to the
respective installments of principal thereof, provided that, any such payment
may, at the option of the Borrower, be first applied to the installments thereof
due in the next twelve months and, thereafter, the remainder of such prepayment
shall be allocated and applied pro rata as provided above.
     (e) Amounts prepaid on account of Term Loans pursuant to subsection 4.2(a),
4.2(b) or 4.2(c) may not be reborrowed.
     (f) Notwithstanding the foregoing provisions of this subsection 4.2, if at
any time any prepayment of the Term Loans pursuant to subsection 4.2(b), 4.2(c)
or 4.2(g) would result, after giving effect to the procedures set forth in this
Agreement, in the Borrower incurring breakage costs under subsection 4.10 as a
result of Eurocurrency Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid) to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent, with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower); provided that, such unpaid Eurocurrency Loans shall continue
to bear interest in accordance with subsection 4.1 until such unpaid
Eurocurrency Loans or the related portion of such Eurocurrency Loans, as the
case may be, have or has been prepaid.
     (g) Notwithstanding anything to the contrary in subsection 4.2(b), 4.2(c),
4.2(d) or 4.6, with respect to the amount of any optional prepayment or
mandatory prepayment described in subsection 4.2 that is to be applied to Term
Loans (such amount, the “Term Loan Prepayment Amount”), at any time when Term
Loans remain outstanding and the Term Loan Prepayment Amount is not sufficient
to repay the principal amount of the Term Loans in full, the Borrower will, in
lieu of applying such

71



--------------------------------------------------------------------------------



 



amount to the prepayment of Term Loans, as provided in subsection 4.2(b), 4.2(c)
or 4.2(d) above, on the date specified in this subsection 4.2 for such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) thereof and the Administrative Agent shall prepare and provide to
each Term Loan Lender a notice (each, a “Prepayment Option Notice”) as described
below. As promptly as practicable after receiving such notice from the Borrower,
the Administrative Agent will send to each Term Loan Lender a Prepayment Option
Notice, which shall be in the form of Exhibit I, and shall include an offer by
the Borrower to prepay on the date (each a “Prepayment Date”) that is five
Business Days after the date of the Prepayment Option Notice, the Term Loans of
such Lender in an amount equal to such Lender’s Applicable Percentage of the
Term Loan Prepayment Amount (the “Individual Term Loan Prepayment Amount”). In
the event any such Lender desires to accept the Borrower’s offer in whole or in
part, such Lender shall so advise the Administrative Agent by return notice no
later than the close of business two Business Days after the date of such notice
from the Administrative Agent, which return notice shall also include any amount
of such Lender’s Individual Term Loan Prepayment Amount such Lender does not
wish to receive. If any Lender does not respond to the Administrative Agent
within the allotted time or indicate the amount of the Individual Term Loan
Prepayment Amount it does not wish to receive, such Lender will be deemed to
have accepted the Borrower’s offer in whole and shall receive 100% of its
Individual Term Loan Prepayment Amount. On the Prepayment Date the Borrower
shall prepay the Term Loan Prepayment Amount, and (i) the aggregate amount
thereof necessary to prepay that portion of the outstanding relevant Term Loans
in respect of which such Term Loan Lenders have accepted prepayment as described
above shall be applied to the prepayment of the Term Loans, and (ii) the
aggregate amount (if any) equal to the portion of the Term Loan Prepayment
Amount not accepted by the relevant Term Loan Lenders shall be returned to the
Borrower.
     (h) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within five Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.
     4.3 Commitment Fees; Administrative Agent’s Fee; Other Fees. (a) The
Borrower agrees to pay to the Administrative Agent, for the account of each
Revolving Credit Lender, a commitment fee for the period from and including the
first day of the Revolving Credit Commitment Period to the Termination Date,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Termination Date with respect to the Revolving
Credit Facility or such earlier date as the Revolving Credit Commitments shall
terminate as provided herein, commencing on June 30, 2007.
     (b) The Borrower agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing

72



--------------------------------------------------------------------------------



 



by the Borrower, the Other Representatives and the Administrative Agent in
connection with this Agreement.
     (c) The Borrower shall pay directly to the Alternative Currency Funding
Fronting Lender, for its own account, in Dollars, a fronting fee with respect to
the portion of each Borrowing in an Alternative Currency advanced by such
Alternative Currency Funding Fronting Lender for an Alternative Currency
Participating Lender (but excluding the portion of such advance constituting the
Alternative Currency Funding Fronting Lender’s Applicable Percentage of such
Borrowing as an Alternative Currency Funding Lender), equal to 0.125% times such
portion of such Borrowing, computed on the Dollar Equivalent of such Borrowing,
such fee to be payable on the date of such Borrowing.
     4.4 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Except as set forth in subsection 4.1(f), interest (other than
interest based on the Prime Rate) and fees (other than commitment fees) shall be
calculated on the basis of a 360-day year for the actual days elapsed; and
commitment fees and interest based on the Prime Rate shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed; provided that, in the case of interest in respect of Loans denominated
in Special Notice Currencies as to which market practice differs from the
foregoing at the time the Borrower requests such currencies pursuant to
subsection 1.4, in accordance with such market practice at such time upon notice
to the Borrower. The Administrative Agent shall as soon as practicable notify
the Borrower and the affected Lenders of each determination of a Eurocurrency
Rate. Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Percentage shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 4.1.
     4.5 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any
Eurocurrency Loan (whether denominated in Dollars or an Alternative Currency)
(the “Affected Eurocurrency Rate”) for such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given (a) any
Eurocurrency Loans denominated in Dollars the rate of interest applicable to
which is based on the Affected Eurocurrency Rate requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans and (b) any
outstanding Loans denominated in Dollars, as applicable, that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to

73



--------------------------------------------------------------------------------



 



which is based upon the Affected Eurocurrency Rate shall be converted to or
continued as Base Rate Loans. Any outstanding Eurodollar Loans in an Alternative
Currency that were to have been continued on the first day of such Interest
Period as Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate shall be immediately repaid by the Borrower
on the last day of the then current Interest Period with respect thereto
together with accrued interest thereon. If any such repayment occurs on a day
which is not the last day of the then current Interest Period with respect to
such affected Eurocurrency Loan, the Borrower shall pay to each of the Revolving
Credit Lenders such amounts, if any, as may be required pursuant to subsection
4.10. Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate shall be made or continued as such, nor
shall the Borrower have the right to convert Base Rate Loans to Eurocurrency
Loans the rate of interest applicable to which is based upon the Affected
Eurocurrency Rate.
     4.6 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff (other than with respect to
Taxes which shall be governed solely by subsection 4.9). Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time determined by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall, unless prohibited by
applicable Law, make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount and such payment shall satisfy the
Borrower’s obligation with respect thereto. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein, including without limitation the
Alternative Currency Funding Fronting Lender’s Alternative Currency Funding Pro
Rata Share of any payment made with respect to any Loan as to which any
Alternative Currency Participating Lender has not funded its Alternative
Currency Risk Participation) of any payment hereunder for the account of the
Lenders in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time determined
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

74



--------------------------------------------------------------------------------



 



     (b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with subsection
2.2 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
subsection 2.2) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent (the
“Compensation Period”), at in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is

75



--------------------------------------------------------------------------------



 



distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.
     (c) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, including Loans denominated in Alternative Currencies
in the event they are Alternative Currency Funding Lenders, and to fund
Alternative Currency Risk Participations (if they are Alternative Currency
Participating Lenders) and participations in Letters of Credit and Bankers’
Acceptances and Swing Line Loans and to make payments pursuant to subsection
11.5(b) are several and not joint. The failure of any Lender to make any Loan,
including Loans denominated in an Alternative Currency in the event it is an
Alternative Currency Funding Lender, or to fund any such Alternative Currency
Risk Participations (if it is an Alternative Currency Participating Lender) or
any such participation or to make any payment under subsection 11.5(b) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, including Loans denominated in
an Alternative Currency in the event it is an Alternative Currency Funding
Lender, to purchase its Alternative Currency Risk Participations (if it is an
Alternative Currency Participating Lender) and to purchase its participations,
or to make its payment under subsection 11.5(b).
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 4, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 6 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (e) Defaulting Lenders. Notwithstanding anything contained in this
Agreement:
     (i) If at any time a Revolving Credit Lender or a Term B Loan Lender is a
Defaulting Lender, the Borrower shall have the right to seek one or more Persons
reasonably satisfactory to the Administrative Agent and the Borrower to each
become a substitute Revolving Credit Lender or Term B Loan Lender, as the case
may be, and assume all or part of the Revolving Credit Commitment and Revolving
Credit Loans or Term B Loan Commitment and Term B Loans of such Defaulting
Lender. In such event, the Borrower, the Administrative Agent and any such
substitute Revolving Credit Lender or Term B Loan Lender, as the case may be,
shall execute and deliver, and such Defaulting Lender shall thereupon be deemed
to have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution.

76



--------------------------------------------------------------------------------



 



     (ii) In determining the Required Lenders, Required Revolving Lenders,
Required Term B Lenders, any Lender that at the time is a Defaulting Lender (and
the Loans, Revolving Credit Commitment, and/or Term B Loan Commitments of such
Defaulting Lender) shall be excluded and disregarded. No commitment or other fee
shall accrue for the account of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.
     (iii) If at any time the Borrower shall be required to make any payment
under any Loan Document to or for the account of a Defaulting Lender, then the
Borrower, so long as it is then permitted to borrow Revolving Credit Loans
hereunder, may set off and otherwise apply its obligation to make such payment
against the obligation of such Defaulting Lender to make such Defaulted Loan. In
such event, the amount so set off and otherwise applied shall be deemed to
constitute a Revolving Credit Loan or Term B Loan by such Defaulting Lender made
on the date of such set-off and included within any borrowing of Revolving
Credit Loans or Term B Loans, as applicable, as the Administrative Agent may
reasonably determine.
     (iv) If, with respect to any Defaulting Lender, which for purposes of this
subsection 4.6(e)(iv), shall include any Revolving Credit Lender or Term B Loan
Lender that has taken any action or become the subject of any action or
proceeding of a type described in subsection 9(f), the Borrower shall be
required to pay any amount under any Loan Document to or for the account of such
Defaulting Lender, then the Borrower, so long as it is then permitted to borrow
Revolving Credit Loans or Term B Loans hereunder, may satisfy such payment
obligation by paying such amount to the Administrative Agent, to be (to the
extent permitted by applicable law and to the extent not utilized by the
Administrative Agent to satisfy obligations of the Defaulting Lender owing to
it) held by the Administrative Agent in escrow pursuant to its standard terms
(including as to the earning of interest), and applied (together with any
accrued interest) by it from time to time to make any Revolving Credit Loans,
Term B Loans or other payments as and when required to be made by such
Defaulting Lender hereunder.
     4.7 Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurocurrency Loans (whether denominated in
Dollars or an Alternative Currency) as contemplated by this Agreement (“Affected
Eurocurrency Loans”), (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Administrative Agent, which notice shall
(i) in the case of any such restriction or prohibition with respect to an
Alternative Currency, include such Lender’s notification that it will
thenceforth be an Alternative Currency Participating Lender with respect to such
Alternative Currency, and (ii) be withdrawn whenever such circumstances no
longer exist), (b) the commitment of such Lender hereunder to make Affected
Eurocurrency Loans, continue Affected Eurocurrency Loans as such and, in the
case of Eurocurrency Loans in Dollars, to convert a Base Rate Loan to an
Affected Eurocurrency Loan shall forthwith be cancelled and, until such time as
it shall no longer be unlawful for such Lender to make or

77



--------------------------------------------------------------------------------



 



maintain such Affected Eurocurrency Loans, such Lender shall then have a
commitment only to make a Base Rate Loan when an Affected Eurocurrency Loan is
requested and (c) such Lender’s Loans then outstanding as Affected Eurocurrency
Loans, denominated in Dollars, if any, shall be converted automatically to Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law, and
(d) such Lender’s Loans then outstanding as Affected Eurocurrency Loans, if any,
denominated in a Alternative Currency shall be immediately repaid by the
Borrower on the last day of the then current Interest Period with respect
thereto (or such earlier date as may be required by any such Requirement of Law)
together with accrued interest thereon. If any such conversion or prepayment of
an Affected Eurocurrency Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to subsection
4.10. Any Lender that is or becomes an Alternative Currency Participating Lender
with respect to any Alternative Currency pursuant to this subsection 4.7 or
otherwise as provided in this Agreement shall promptly notify the Administrative
Agent and the Borrower in the event that the impediment resulting in its being
or becoming an Alternative Currency Participating Lender is alleviated in a
manner such that it can become an Alternative Currency Funding Lender with
respect to such Alternative Currency.
     4.8 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, Bankers’ Acceptance, any Letter of Credit
Application or any Eurocurrency Loans made by it or its obligation to make
Eurocurrency Loans, or change the basis of taxation of payments to such Lender
in respect thereof (except for Non-Excluded Taxes covered by subsection 4.9
(including Non-Excluded Taxes imposed solely by reason of any failure of such
Lender to comply with its obligations (if any) under subsection 4.9(b) or with
respect to fees paid under this Agreement) and changes in Taxes measured by or
imposed upon the overall net income, or franchise Taxes, or Taxes measured by or
imposed upon overall capital, net profits or net worth, or branch Taxes (in the
case of such capital, net worth or branch taxes, imposed in lieu of such net
income tax), of such Lender (or, in the case of a flow-through entity, any of
its beneficial owners) or its applicable lending office, branch, or any
affiliate thereof) and any Taxes imposed by reason of any connection between the
jurisdiction imposing such Tax and such Lender (or, in the case of a
flow-through entity, any of its beneficial owners), applicable lending office,
branch or affiliate other than a connection arising solely from such Lender
having executed, delivered or performed its obligations under, or received
payment under or enforced, this Agreement or any Notes;
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of

78



--------------------------------------------------------------------------------



 



credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder (except (A) any reserve requirement reflected in the Eurocurrency Rate
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);
     (iii) shall impose on such Lender any other condition (excluding any Tax of
any kind whatsoever); or
     (iv) shall result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Loans;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or Bankers’ Acceptances or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, Letters of
Credit or Bankers’ Acceptances, provided that, in any such case, the Borrower
may elect to convert Eurocurrency Loans made by such Lender hereunder to Base
Rate Loans by giving the Administrative Agent at least one Business Day’s notice
of such election, in which case the Borrower shall promptly pay to such Lender,
upon demand, without duplication, amounts theretofore required to be paid to
such Lender pursuant to this subsection 4.8(a) and such amounts, if any, as may
be required pursuant to subsection 4.10. If any Lender becomes entitled to claim
any additional amounts pursuant to this subsection, it shall provide prompt
notice thereof to the Borrower, through the Administrative Agent, certifying
(x) that one of the events described in this paragraph (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
demonstrable error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case, made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender), does or shall have the effect of reducing the rate of return
on such Lender’s or such corporation’s capital as

79



--------------------------------------------------------------------------------



 



a consequence of such Lender’s obligations hereunder or under or in respect of
any Letter of Credit or Bankers’ Acceptance to a level below that which such
Lender or such corporation could have achieved but for such change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within ten Business Days after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor certifying (x) that one of the events described in this paragraph
(b) has occurred and describing in reasonable detail the nature of such event,
(y) as to the reduction of the rate of return on capital resulting from such
event and (z) as to the additional amount or amounts demanded by such Lender or
corporation and a reasonably detailed explanation of the calculation thereof,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or corporation for such reduction. Such a certificate as
to any additional amounts payable pursuant to this subsection submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of demonstrable error. This covenant shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     4.9 Taxes. (a) Except as provided below in this subsection or as required
by applicable law, all payments made by the Borrower to the Administrative Agent
or to any Lender under this Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (“Taxes”), excluding (i)
Taxes measured by or imposed upon the overall net income of the Administrative
Agent or any Lender (or, in the case of a flow-through entity, any of its
beneficial owners) or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital, net profits or net worth of the
Administrative Agent or any Lender (or, in the case of a flow-through entity,
any of its beneficial owners) or its applicable lending office, or any branch or
affiliate thereof, in each case imposed by the jurisdiction under the laws of
which the Administrative Agent or such Lender (or, in the case of a flow-through
entity, any of its beneficial owners), applicable lending office, branch or
affiliate is organized or is located, or in which its principal executive office
is located, or any nation within which such jurisdiction is located or any
political subdivision thereof; (ii) any Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and the Administrative
Agent or such Lender (or, in the case of a flow-through entity, any of its
beneficial owners), applicable lending office, branch or affiliate other than a
connection arising solely from such Lender having executed, delivered or
performed its obligations under, or received payment under or enforced, this
Agreement or any Notes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any Notes, the amounts so payable to the Administrative Agent
or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after deduction or withholding of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall be entitled to deduct and withhold any Non-Excluded Taxes and
shall not be required to increase any such amounts payable to any Lender with
respect

80



--------------------------------------------------------------------------------



 



thereto, (x) if such Lender fails to comply with the requirements of paragraph
(b) of this subsection or (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Lender becomes a Lender hereunder (or, if
such Lender is a foreign intermediary or flow-through entity for U.S. federal
income tax purposes, after the relevant beneficiary or member of such Lender
became such a beneficiary or member, if later). Whenever any Non-Excluded Taxes
are payable by the Borrower, reasonably promptly thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof if such receipt is obtainable.
If the Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection 4.9 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
     (b) Each Lender shall:
(i)   (A) on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender, deliver to the Borrower and the
Administrative Agent (A) two duly completed copies of United States Internal
Revenue Service Form W-8BEN (certifying that it is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI or Form W-9, or successor applicable form, as the
case may be, certifying that it is entitled to receive all payments under this
Agreement and any Notes without deduction or withholding of any United States
federal income taxes and (B) such other forms, documentation or certifications,
as the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax with respect to payments under this Agreement and
any Notes;
     (B) deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and
     (C) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent and agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from

81



--------------------------------------------------------------------------------



 



withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(C) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Borrower) which would be imposed on such Lender of complying
with such request; or
     (ii) in the case of any Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code,
     (A) represent to the Borrower (for the benefit of the Borrower and the
Administrative Agent) that it is not a bank within the meaning of Section
881(c)(3)(A) of the Code;
     (B) agree to furnish to the Borrower on or before the date of any payment
by the Borrower, with a copy to the Administrative Agent, (1) two certificates
substantially in the form of Exhibit E (any such certificate a “U.S. Tax
Compliance Certificate”) and (2) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes (and to deliver to the Borrower and the Administrative
Agent two further copies of such form or certificate on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form or certificate and, if necessary,
obtain any extensions of time reasonably requested by the Borrower or the
Administrative Agent for filing and completing such forms or certificates); and
     (C) agree, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(C) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Borrower) which would be imposed on such Lender of complying
with such request; or
     (iii) in the case of any Lender that is a foreign intermediary or
flow-through entity for U.S. federal income tax purposes,
     (A) on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender, deliver to the Borrower and the
Administrative Agent two accurate and complete

82



--------------------------------------------------------------------------------



 



original signed copies of United States Internal Revenue Service Form W-8IMY or
successor applicable form; and
     (1) with respect to each beneficiary or member of such Lender that is a
bank within the meaning of Section 881(c)(3)(A) of the Code, on or before the
date of any payment by the Borrower under this Agreement or any Notes to such
Lender, also deliver to the Borrower and the Administrative Agent (i) two duly
completed copies of United States Internal Revenue Service Form W-8BEN
(certifying that such beneficiary or member is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI or Form W-9, or successor applicable form, as the
case may be, in each case certifying that each such beneficiary or member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes and (ii) such
other forms, documentation or certifications, as the case may be, certifying
that each such beneficiary or member is entitled to an exemption from United
States backup withholding tax with respect to all payments under this Agreement
and any Notes; and
     (2) with respect to each beneficiary or member of such Lender that is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (i) represent to
the Borrower (for the benefit of the Borrower and the Administrative Agent) that
such beneficiary or member is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, and (ii) also deliver to the Borrower and the
Administrative Agent on or before the date of any payment by the Borrower under
this Agreement or any Notes to such Lender, (x) two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or successor
applicable form, certifying that each such beneficiary or member is entitled to
receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes, or (y) two U.S. Tax
Compliance Certificates from each beneficiary or member and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes;
     (B) deliver to the Borrower and the Administrative Agent two further copies
of any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification

83



--------------------------------------------------------------------------------



 



expires or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form,
certificate or certification and, obtain such extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms, certificates or certifications; and
     (C) agree, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (C) such Lender shall be entitled to consider the cost
(to the extent unreimbursed by the Borrower) which would be imposed on such
Lender (or beneficiary or member) of complying with such request;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in subsection 4.9(b)(iii) above, if later)
which renders all such forms inapplicable or which would prevent such Lender (or
such beneficiary or member) from duly completing and delivering any such form
with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Each Person that shall become a Lender or a Participant
pursuant to subsection 11.6 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this subsection, provided that in the case of a Participant
the obligations of such Participant pursuant to this subsection 4.9(b) shall be
determined as if such Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender from which the related participation shall have been purchased.
     4.10 Indemnity. Other than with respect to Taxes, which shall be governed
solely by subsection 4.9, the Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct) as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurocurrency Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurocurrency Loans or the conversion of
Eurocurrency Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans provided for herein
(excluding, however, the Applicable

84



--------------------------------------------------------------------------------



 



Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurocurrency market. If any Lender becomes entitled to
claim any amounts under the indemnity contained in this subsection 4.10, it
shall provide prompt notice thereof to the Borrower, through the Administrative
Agent, certifying (x) that one of the events described in clause (a), (b) or
(c) has occurred and describing in reasonable detail the nature of such event,
(y) as to the loss or expense sustained or incurred by such Lender as a
consequence thereof and (z) as to the amount for which such Lender seeks
indemnification hereunder and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any indemnification pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
     4.11 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon
the request, and at the expense, of the Borrower, each Lender to which the
Borrower is required to pay any additional amount pursuant to subsection 4.8 or
4.9, and any Participant in respect of whose participation such payment is
required, shall reasonably afford the Borrower the opportunity to contest, and
reasonably cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Tax giving rise to such payment; provided that (i) such Lender
shall not be required to afford the Borrower the opportunity to so contest
unless the Borrower shall have confirmed in writing to such Lender its
obligation to pay such amounts pursuant to this Agreement and (ii) the Borrower
shall reimburse such Lender for its reasonable attorneys’ and accountants’ fees
and disbursements incurred in so cooperating with the Borrower in contesting the
imposition of such Non-Excluded Tax; provided, however, that notwithstanding the
foregoing no Lender shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in good faith determines that to do so would
have an adverse effect on it.
     (b) If a Lender changes its applicable lending office (other than pursuant
to paragraph (c) below) and the effect of such change, as of the date of such
change, would be to cause the Borrower to become obligated to pay any additional
amount under subsection 4.8 or 4.9, the Borrower shall not be obligated to pay
such additional amount.
     (c) If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by the Borrower pursuant to subsection 4.8 or 4.9, such
Lender shall promptly notify the Borrower and the Administrative Agent and shall
take such steps as may reasonably be available to it to mitigate the effects of
such condition or event (which shall include efforts to rebook the Loans held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender shall not be required to
take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Borrower agrees to reimburse such Lender for the
reasonable incremental out-of-pocket costs thereof).

85



--------------------------------------------------------------------------------



 



     (d) If the Borrower shall become obligated to pay additional amounts
pursuant to subsection 4.8 or 4.9 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under subsection
4.8 or 4.9, the Borrower shall have the right, for so long as such obligation
exists, (i) with the assistance of the Administrative Agent, to seek one or more
substitute Lenders reasonably satisfactory to the Administrative Agent and the
Borrower to purchase the affected Loan, in whole or in part, at an aggregate
price no less than such Loan’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) upon at least four
Business Days’ irrevocable notice to the Administrative Agent, to prepay the
affected Loan, in whole or in part, subject to subsection 4.10, without premium
or penalty. In the case of the substitution of a Lender, the Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Assumption
pursuant to subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by subsection 11.6(b) in connection with such assignment
shall be paid by the Borrower or the substitute Lender. In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid. In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the Borrower shall first pay
the affected Lender any additional amounts owing under subsections 4.8 and 4.9
(as well as any commitment fees and other amounts then due and owing to such
Lender, including, without limitation, any amounts under subsection 4.11) prior
to such substitution or prepayment.
     (e) For purposes of subsections 4.8 and 4.9, a change in treaty, law, rule
or regulation shall not include the ratification or entry into force of (i) the
income tax treaty between Italy and the United States, signed August 25, 1999,
(ii) the protocol amending the income tax treaty between Denmark and the United
States, signed May 2, 2006, (iii) the protocol amending the income tax treaty
between Finland and the United States, signed May 31, 2006, (iv) the protocol
amending the income tax treaty between Germany and the United States signed
June 1, 2006 and (v) the income tax treaty and protocol between Belgium and the
United States, signed November 27, 2006.
     (f) If the Administrative Agent or any Lender receives a refund directly
attributable to Taxes for which the Borrower has made additional payments
pursuant to subsection 4.8(a) or 4.9(a), the Administrative Agent or such
Lender, as the case may be, shall promptly pay such refund (together with any
interest with respect thereto received from the relevant taxing authority) to
the Borrower, provided, however, that the Borrower agrees promptly to return
such refund (together with any interest with respect thereto due to the relevant
taxing authority) (free of all Non-Excluded Taxes) to the Administrative Agent
or the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.
     (g) The obligations of a Lender or Participant under this subsection 4.11
shall survive the termination of this Agreement and the payment of the Loans and
all amounts payable hereunder.

86



--------------------------------------------------------------------------------



 



SECTION 5. REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and each Lender to make the Credit
Extensions requested to be made by it on the Closing Date and to honor any
Request for Credit Extension thereafter, the Borrower hereby represents and
warrants, on the Closing Date, and on the date of each Credit Extension
thereafter, to the Administrative Agent and each Lender that:
     5.1 Financial Condition. The audited consolidated balance sheets of Holding
and its consolidated Subsidiaries as of December 31, 2004, December 31, 2005 and
December 31, 2006 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the respective fiscal years then
ended, of Holding and its consolidated Subsidiaries. The unaudited consolidated
balance sheet of Holding and its consolidated Subsidiaries as at March 31, 2007,
and the related unaudited consolidated statements of income and cash flows for
the three-month period ended on such date, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
three-month period then ended, of Holding and its consolidated Subsidiaries
(subject to the omission of footnotes and normal year-end audit and other
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except with respect to the schedules and
notes thereto, as approved by a Responsible Officer, and disclosed in any such
schedules and notes). During the period from December 31, 2006 to and including
the Closing Date, there has been no sale, transfer or other disposition by
Holding and its consolidated Subsidiaries of any material part of the business
or property of Holding and its consolidated Subsidiaries, taken as a whole, and
no purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of Holding and its consolidated Subsidiaries,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.
     5.2 No Change; Solvent. Since December 31, 2006, except as and to the
extent disclosed on Schedule 5.2, (a) there has been no development or event
relating to or affecting any Loan Party which has had or would be reasonably
expected to have a Material Adverse Effect, and (b) except as otherwise
permitted under this Agreement or any other Loan Document and except for
dividends or other distributions by Holding made or declared prior to the
Closing Date consistent with past practice, no dividends or other distributions
have been declared, paid or made upon the Capital Stock of any such Person, nor
has any of the Capital Stock of any such Person been redeemed, retired,
purchased or otherwise acquired for value by any such Person or any of its
Subsidiaries. As of the Closing Date, after giving effect to the incurrence of
the Indebtedness pursuant hereto the Borrower is Solvent.
     5.3 Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property, to

87



--------------------------------------------------------------------------------



 



lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.
     5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain Credit Extensions hereunder, and each such Loan Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the Credit Extensions on the terms and conditions of this
Agreement, any Notes and the Letter of Credit Applications. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of the Borrower, with the Credit Extensions
hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 5.4, all of which have been obtained or made prior to the
Closing Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the Borrower and
its Subsidiaries the Obligor in respect of which is the United States of America
or any department, agency or instrumentality thereof and (d) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by the Borrower, and each other Loan Document
to which any Loan Party is a party will be duly executed and delivered on behalf
of such Loan Party. This Agreement constitutes a legal, valid and binding
obligation of the Borrower, and each other Loan Document to which any Loan Party
is a party when executed and delivered will constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
     5.5 No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Credit Extensions hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than the Liens permitted
by subsection 8.3) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

88



--------------------------------------------------------------------------------



 



     5.6 No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against Holding or any of its
Subsidiaries or against any of their respective properties or revenues,
(a) except as described on Schedule 5.6, which is so pending or threatened at
any time on or prior to the Closing Date and relates to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) which
would be reasonably expected to have a Material Adverse Effect.
     5.7 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which would be reasonably expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
     5.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien, except for Liens permitted by subsection 8.3.
Except for the Excluded Properties, the Insured Fee Properties as listed on Part
I(a) of Schedule 5.8 and the Mortgaged Fee Properties as listed on Part I(b) of
Schedule 5.8 together constitute all the material real properties owned in fee
by the Loan Parties as of the Closing Date and the Mortgaged Leased Properties
listed on Part II of Schedule 5.8 constitute all of the material real properties
leased by the Loan Parties as of the Closing Date.
     5.9 Intellectual Property. The Borrower and each of its Subsidiaries owns,
or has the legal right to use, all United States patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 5.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any such claim, and, to the
knowledge of the Borrower, the use of such Intellectual Property by the Borrower
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.
     5.10 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
of or applicable to the Borrower or any of its Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.
     5.11 Taxes. To the knowledge of the Borrower, each of Holding and its
Subsidiaries has filed or caused to be filed all United States federal income
tax returns and all other material tax returns which are required to be filed
and has paid (a) all taxes shown to be due and payable on such returns and
(b) all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property (including, without
limitation, the Mortgaged Properties) and all other taxes, fees or other charges
imposed on it or any of its

89



--------------------------------------------------------------------------------



 



property by any Governmental Authority (other than any (i) taxes, fees or other
charges with respect to which the failure to pay, in the aggregate, would not
have a Material Adverse Effect or (ii) taxes, fees or other charges the amount
or validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of Holding or its
Subsidiaries, as the case may be); and no tax Lien has been filed, and no claim
is being asserted, with respect to any such tax, fee or other charge. The
preceding sentence shall not apply to any taxes, fees or other charges which are
subject to indemnification by Manville under the Tax Matters Agreement with
respect to which the Borrower has disclosed to the Administrative Agent the
failure to file or pay, the filing of a tax lien, or the assertion of a claim.
     5.12 Federal Regulations. No part of the proceeds of any Credit Extensions
will be used for any purpose which violates the provisions of the Regulations of
the Board, including without limitation, Regulation T, Regulation U or
Regulation X of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, referred to in said Regulation U.
     5.13 ERISA. During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to (f) or (h) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a Material
Adverse Effect: (a) a Reportable Event; (b) an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA); (c) any
noncompliance with the applicable provisions of ERISA or the Code; (d) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (e) a Lien on the property of the
Borrower or its Subsidiaries in favor of the PBGC or a Plan; (f) any
Underfunding with respect to any Single Employer Plan; (g) a complete or partial
withdrawal from any Multiemployer Plan by the Borrower or any Commonly
Controlled Entity; (h) any liability of the Borrower or any Commonly Controlled
Entity under ERISA if the Borrower or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the annual valuation
date most closely preceding the date on which this representation is made or
deemed made; or (i) the Reorganization or Insolvency of any Multiemployer Plan.
There have been no transactions that resulted or could reasonably be expected to
result in any liability to the Borrower or any Commonly Controlled Entity under
Section 4069 of ERISA or Section 4212(c) of ERISA.
     5.14 Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages will be
effective to create (to the extent described therein) in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. When (a) the actions specified in Schedule 3 to the Guarantee and
Collateral Agreement have been duly taken, (b) all applicable Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession have been

90



--------------------------------------------------------------------------------



 



delivered to, and/or are in the continued possession of, the Administrative
Agent, (c) all Deposit Accounts, Electronic Chattel Paper and Pledged Stock
(each as defined in the Guarantee and Collateral Agreement and to the extent
required therein) a security interest in which is required to be or is perfected
by “control” (as described in the Uniform Commercial Code as in effect in the
State of New York from time to time) are under the “control” of the
Administrative Agent and (d) the Mortgages have been duly recorded, the security
interests granted pursuant thereto shall constitute (to the extent described
therein) a perfected security interest in, all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein with respect to such pledgor or mortgagor (as applicable).
Notwithstanding any other provision of this Agreement, capitalized terms which
are used in this subsection 5.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.
     5.15 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.
     5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holding
at the Closing Date, the jurisdiction of their incorporation and the direct or
indirect ownership interest of Holding therein.
     5.17 Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower (a) to finance the working capital and business requirements of, and
for general corporate purposes of the Borrower and its Subsidiaries and (b) to
refinance indebtedness under the Existing Credit Agreement and to pay certain
transaction fees and expenses with respect to this Agreement.
     5.18 Environmental Matters. Except as set forth on Schedule 5.18, and other
than exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:
     (a) The Borrower and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) have no reason to believe that: any
of their Environmental Permits will not be, or will entail material expense to
be, timely renewed or complied with; any additional Environmental Permits that
may be required of any of them will not be, or will entail material expense to
be, timely granted or complied with; or that compliance with any Environmental
Law that is applicable to any of them will not be, or will entail material
expense to be, timely attained and maintained.
     (b) Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to
or at any

91



--------------------------------------------------------------------------------



 



real property presently or formerly owned, leased or operated by the Borrower or
any of its Subsidiaries or at any other location, which could reasonably be
expected to (i) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s planned or continued operations, or (iii) impair the fair saleable
value of any real property owned or leased by the Borrower or any of its
Subsidiaries.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under any Environmental Law to
which the Borrower or any of its Subsidiaries is, or to the knowledge of the
Borrower or any of its Subsidiaries will be, named as a party that is pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened.
     (d) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information with respect to any Materials of
Environmental Concern.
     (e) Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.
     5.19 No Material Misstatements. The written information (including, without
limitation, the Confidential Information Memorandum), reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Subsidiaries taken as a whole. It
is understood that (a) no representation or warranty is made concerning the
forecasts, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions, and the assumptions on which they
were based, contained in any such information, reports, financial statements,
exhibits or schedules, except that as of the date such forecasts, estimates, pro
forma information, projections and statements were generated, (i) such
forecasts, estimates, pro forma information, projections and statements were
based on the good faith assumptions of the management of the Borrower and
(ii) such assumptions were believed by such management to be reasonable and
(b) such forecasts, estimates, pro forma information and statements, and the
assumptions on which they were based, may or may not prove to be correct.
     5.20 Senior Indebtedness. The Loans, L/C-BA Obligations and all other
obligations hereunder and under the other Loan Documents constitute “Designated
Senior Indebtedness” under and as defined in the 2003 Senior Subordinated Note
Indenture. For the avoidance of doubt, the Borrower hereby designates the Loans,
L/C-BA Obligations and all other obligations

92



--------------------------------------------------------------------------------



 



hereunder as “Designated Senior Indebtedness” under and as defined in the 2003
Senior Subordinated Note Indenture. The obligations of each Guarantor under the
Guarantee and Collateral Agreement constitute “Guarantor Senior Indebtedness” of
such Guarantor under and as defined in the 2003 Senior Subordinated Note
Indenture.
     5.21 Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Borrower and each of its Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.
SECTION 6. CONDITIONS PRECEDENT
     6.1 Conditions to Initial Extension of Credit. This Agreement, including,
without limitation, the agreement of each Lender to make the initial Credit
Extension requested to be made by it, shall become effective on the date on
which the following conditions precedent shall have been satisfied or waived:
     (a) Loan Documents. The Administrative Agent shall have received the
following Loan Documents (unless otherwise set forth on Schedule 7.11 and
subject to subsection 7.11), executed and delivered as required below, with, in
the case of clause (i), a copy for each Lender:
     (i) this Agreement, executed and delivered by a duly authorized officer of
the Borrower;
     (ii) the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of Holding, the Borrower and each other Loan Party
signatory thereto and an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party;
     (iii) each of the Mortgages, executed and delivered by a duly authorized
officer of the Loan Party signatory thereto; and
     (iv) an Acknowledgement and Consent, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by a duly
authorized officer of the PBGC.
     (b) Capitalization and Structure of Holding and its Subsidiaries. Since
December 31, 2006, there shall have been no material change in the corporate and
capital structure of Holding, the Borrower and their respective Subsidiaries.
     (c) Termination of Existing Credit Agreement and Letters of Credit. The
Administrative Agent shall receive, substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 6.1,
evidence reasonably satisfactory to it that (A) the Existing Credit Agreement
shall be simultaneously

93



--------------------------------------------------------------------------------



 



terminated, (B) all amounts thereunder shall be simultaneously paid in full,
(C) all letters of credit in connection with the Existing Credit Agreement (the
“Existing Letters of Credit”) shall have been replaced with Letters of Credit
issued hereunder or be otherwise terminated, or the letter of credit issuer
under the Existing Credit Agreement shall be satisfied with any backstop Letters
of Credit to be issued or cash collateral to be deposited or other arrangements
in respect thereof and (D) arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the termination of Liens and
security interests granted in connection therewith.
     (d) Financial Information. The Lenders shall have received copies of and
shall be reasonably satisfied, in form and substance, with the financial
statements referred to in subsections 5.1.
     (e) Consents, Licenses and Approvals. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower stating that all
consents, authorizations, notices and filings referred to in Schedule 5.4 are in
full force and effect or have the status described therein, and the
Administrative Agent shall have received evidence thereof reasonably
satisfactory to it.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent search by a Person reasonably satisfactory to the Administrative
Agent, of the Uniform Commercial Code and tax lien filings which have been filed
with respect to personal property of Holding, the Borrower and their respective
Subsidiaries in any of the jurisdictions set forth in Schedule 6.1(f), and the
results of such search shall not reveal any liens other than liens permitted by
subsection 8.3 and those Liens to be released in connection with the termination
of the Existing Credit Agreement pursuant to subsection 6.1(c).
     (g) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the executed legal opinion of Debevoise & Plimpton LLP, special New
York counsel to each of Holding, the Borrower and the other Loan Parties,
substantially in the form of Exhibit D-1;
     (ii) the executed legal opinion of Stephen A. Hellrung, counsel to each of
Holding, the Borrower and certain other Loan Parties, substantially in the form
of Exhibit D-2;
     (iii) the executed legal opinion of Richards, Layton & Finger P.A., special
Delaware counsel to each of Holding, the Borrower and certain other Loan
Parties, substantially in the form of Exhibit D-3;
     (iv) the executed legal opinion of Friday, Eldredge & Clark, LLP, special
Arkansas counsel to certain Loan Parties, substantially in the form of
Exhibit D-4;

94



--------------------------------------------------------------------------------



 



     (v) the executed legal opinion of Holme Roberts & Owen LLP, special
Colorado counsel to certain Loan Parties, substantially in the form of
Exhibit D-5;
     (vi) the executed legal opinions of special local counsel in the
jurisdictions set forth in Schedule 6.1(g) with respect to collateral security
matters in connection with the Mortgages, each in form and substance reasonably
satisfactory to the Administrative Agent.
     (h) Closing Certificate. The Administrative Agent shall have received a
certificate from each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments.
     (i) Actions to Perfect Liens. The Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all filings,
recordings, registrations and other actions, including, without limitation, the
filing of duly executed financing statements on Form UCC-1 in each jurisdiction
set forth on Schedule 6.1(i), necessary or, in the reasonable opinion of the
Administrative Agent, advisable to perfect the Liens created by the Security
Documents, shall have been completed or shall be ready to be completed promptly
following the Closing Date, and all agreements, statements and other documents
relating thereto shall be in form and substance reasonably satisfactory to the
Administrative Agent.
     (j) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The
Administrative Agent shall have received:
     (i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; and
     (ii) the promissory notes representing each of the Pledged Notes under (and
as defined in) the Guarantee and Collateral Agreement, duly endorsed as required
by the Guarantee and Collateral Agreement.
     (k) Title Insurance Policy. The Administrative Agent shall have received in
respect of each of the Insured Fee Properties and Mortgaged Leased Properties an
irrevocable written commitment to issue a mortgagee’s title policy (or policies)
in the form of the pro forma mortgage loan title insurance policies described in
Part II of Schedule 6.1(k). Each such policy shall (i) be in the amount set
forth with respect to such policy in Part I of Schedule 6.1(k); (ii) insure that
the Mortgage insured thereby creates a valid first Lien on the Mortgaged
Property encumbered thereby free and clear of all defects and encumbrances,
except those permitted by subsection 8.3 and such as may be approved by the
Administrative Agent; (iii) name the Administrative Agent for the benefit of the
Lenders as the insured thereunder; (iv) be in the form of an ALTA Loan Policy;
(v) contain such endorsements and affirmative coverage as were contained in the
pro forma mortgage loan title insurance policies set forth in Part II of
Schedule 6.1(k); and (vi) be issued by Stewart Title Guaranty Company. The
Administrative Agent shall

95



--------------------------------------------------------------------------------



 



have received evidence reasonably satisfactory to it that all premiums in
respect of each such policy, and all charges for mortgage recording tax, if any,
have been paid. The Administrative Agent shall have also received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in this subsection and a copy, certified by such
parties as the Administrative Agent may deem reasonably appropriate, of all
other documents affecting the property covered by each Mortgage as shall have
been reasonably requested by the Administrative Agent.
     (l) Fees. The Administrative Agent and the Lenders shall have received all
fees and expenses required to be paid or delivered by the Borrower to them on or
prior to the Closing Date, including, without limitation, the fees referred to
in subsection 4.3.
     (m) Loan Notice. The Administrative Agent shall have received a Loan Notice
of the Borrower, dated on or before the Closing Date, with appropriate
insertions and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer of the Borrower.
     (n) Corporate Proceedings of the Loan Parties. The Administrative Agent
shall have received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors of each Loan
Party authorizing, as applicable, (i) the execution, delivery and performance of
this Agreement, any Notes and the other Loan Documents to which it is or will be
a party as of the Closing Date, (ii) the Credit Extensions to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created pursuant to the Security Documents to which it will be a party as of the
Closing Date, certified by the Secretary or an Assistant Secretary of such Loan
Party as of the Closing Date, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified (except as any
later such resolution may modify any earlier such resolution), revoked or
rescinded and are in full force and effect.
     (o) Incumbency Certificates of the Loan Parties. The Administrative Agent
shall have received a certificate of each Loan Party, dated the Closing Date, as
to the incumbency and signature of the officers of such Loan Party executing any
Loan Document, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer and the Secretary or any
Assistant Secretary of such Loan Party.
     (p) Governing Documents. The Administrative Agent shall have received
copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of such Loan Party.
     (q) Insurance. The Administrative Agent shall have received evidence in
form and substance reasonably satisfactory to it that all of the requirements of
subsection

96



--------------------------------------------------------------------------------



 



7.5 of this Agreement and subsection 5.2.2 of the Guarantee and Collateral
Agreement shall have been satisfied.
     (r) No Material Adverse Effect. Since December 31, 2006 there shall not
have occurred a Material Adverse Effect.
     (s) No Material Litigation. No litigation, liability, obligations relating
to environmental matters (including asbestos), inquiry, investigation,
injunction or restraining order shall be pending, entered or threatened that
would reasonably be expected to have a Material Adverse Effect.
     (t) Environmental Reports. The Administrative Agent shall have received all
environmental reports specified by the Administrative Agent regarding
environmental matters relating to the Borrower and/or any of its Subsidiaries,
and such reports shall be prepared by an environmental consultant reasonably
acceptable to the Administrative Agent.
     (u) Estoppel Certificate. The Administrative Agent shall have received,
with a photocopy for each Lender, a certificate in form and substance reasonably
satisfactory to Administrative Agent and its counsel from the landlord under
each Underlying Lease with respect to each Mortgaged Leased Property set forth
on Schedule 5.8 certifying (i) that the Loan Party who is the tenant under the
Underlying Lease is not in default in the performance of any of its obligations
under such Underlying Lease and (ii) to such other matters as may be reasonably
requested by Administrative Agent.
     (v) Flood Insurance. With respect to any of the Mortgaged Properties which
is located in an area identified by the Secretary of Housing and Urban
Development as having special flood hazards, if the Administrative Agent shall
have delivered notice(s) to the relevant Loan Party as required pursuant to
Section 208.8(e)(3) of Regulation H of the Board, such Loan Party shall have
delivered an acknowledgment to the Administrative Agent.
     Without limiting the generality of the provisions of the last paragraph of
subsection 10.3, for purposes of determining compliance with the conditions
specified in this subsection 6.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto. The making of the initial Credit
Extensions by the Lenders hereunder shall conclusively be deemed to constitute
an acknowledgement by the Administrative Agent and each Lender that each of the
conditions precedent set forth in this subsection 6.1 shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person.
     6.2 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to

97



--------------------------------------------------------------------------------



 



the other Type, or a continuation of Eurocurrency Loans) is subject to
satisfaction or waiver of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document, shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date, provided that for
purposes of this subsection 6.2, the representations and warranties contained in
subsection 5.1(a) shall be deemed to refer to the most recent statements
furnished pursuant to subsection 7.1(a) and (b), respectively.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Credit Extensions
requested to be made on such date.
     (c) Requests for Credit Extensions. The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
     (d) Alternative Currencies. In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls that in the reasonable opinion of
the Administrative Agent, the Required Revolving Lenders or the L/C Issuer, as
applicable, would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Loans)
submitted by the Borrower shall constitute a representation and warranty that
the conditions contained in this subsection 6.2 have been satisfied on and as of
the date of the applicable Credit Extension.
SECTION 7. AFFIRMATIVE COVENANTS
     The Borrower hereby agrees that, from and after the Closing Date and so
long as the Revolving Credit Commitments remain in effect, and thereafter until
payment in full of the Loans, all L/C-BA Obligations and any other amount then
due and owing to any Lender or the Administrative Agent hereunder and under any
Note and termination or expiration of all Letters of Credit, the Borrower shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:
     7.1 Financial Statements. Furnish to the Administrative Agent for delivery
to each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

98



--------------------------------------------------------------------------------



 



     (a) as soon as available, but in any event not later than the 90th day
following the end of each fiscal year of Holding ending on or after December 31,
2007, a copy of the consolidated balance sheet of Holding and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders’ equity and cash flows for such
year, setting forth in each case, in comparative form the figures for and as of
the end of the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of Holding’s Annual Report on Form 10-K for such year, as filed with
the Securities and Exchange Commission, will satisfy the Borrower’s obligation
under this subsection 7.1(a) with respect to such year except with respect to
the requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit); and
     (b) as soon as available, but in any event not later than the 45th day
following the end of each of the first three quarterly periods of each fiscal
year of Holding, the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of Holding and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, certified by a Responsible Officer of
Holding as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
Holding’s Quarterly Report on Form 10-Q for such quarter, as filed with the
Securities and Exchange Commission, will satisfy the Borrower’s obligations
under this subsection 7.1(b) with respect to such quarter);
all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of Holding as
being) complete and correct in all material respects in conformity with GAAP and
to be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of Holding as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of any financial statements delivered pursuant to subsection 7.1(b), for the
absence of certain notes).
     7.2 Certificates; Other Information. Furnish to the Administrative Agent
for delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):
     (a) concurrently with the delivery of the financial statements referred to
in subsection 7.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
audit necessary therefor no knowledge was obtained of any Default or Event of
Default insofar as the same relates to

99



--------------------------------------------------------------------------------



 



any financial accounting matters covered by their audit, except as specified in
such certificate;
     (b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each of Holding and the Borrower (i) stating that, to the best of
such Responsible Officer’s knowledge, each of Holding, the Borrower and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) setting forth the calculations required to
determine) compliance with all covenants set forth in subsection 8.1;
     (c) as soon as available, but in any event not later than the 90th day
after the beginning of each fiscal year of Holding, a copy of the projections by
Holding of the operating budget and cash flow budget of Holding and its
Subsidiaries for such fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer of Holding to the effect that such
Responsible Officer believes such projections to have been prepared on the basis
of reasonable assumptions;
     (d) within five Business Days after the same are sent, copies of all
financial statements and reports which Holding or the Borrower sends to its
public security holders, and within five Business Days after the same are filed,
copies of all financial statements and periodic reports which Holding or the
Borrower may file with the Securities and Exchange Commission or any successor
or analogous Governmental Authority;
     (e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by the Administrative Agent in
connection therewith; and
     (f) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Other Representatives will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
securities. The Borrower hereby agrees that if, and for long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page

100



--------------------------------------------------------------------------------



 



thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Other Representatives,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that any
such Borrower Materials shall be treated as set forth in subsection 11.18);
(y) all Borrower Materials marked “PUBLIC” by the Borrower are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Other Representatives shall treat any
Borrower Materials that are not marked “PUBLIC” by the Borrower as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to make any Borrower Materials “PUBLIC”.
     7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of Holding or any of its Subsidiaries, as the
case may be.
     7.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by the Borrower and its
Subsidiaries on the Closing Date, taken as a whole, and preserve, renew and keep
in full force and effect its corporate existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.5,
provided that the Borrower and its Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
     7.5 Maintenance of Property; Insurance. Keep all property useful and
necessary in the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition; maintain with financially sound and
reputable insurance companies insurance on all property material to the business
of the Borrower and its Subsidiaries, taken as a whole, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
and furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried.
     7.6 Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, complete and correct entries in
conformity with GAAP and all material Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of

101



--------------------------------------------------------------------------------



 



the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and with its independent certified public accountants, in
each case at any reasonable time, upon reasonable notice, and as often as may
reasonably be desired.
     7.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, the occurrence of any Default or Event of
Default;
     (b) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;
     (c) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, the occurrence of any default or event of
default under any of the Existing Notes;
     (d) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, any litigation or proceeding affecting
Holding or any of its Subsidiaries in which the amount involved (not covered by
insurance) is $10,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;
     (e) the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Subsidiaries
knows or reasonably should know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Borrower or
its Subsidiaries in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan; (ii) the
institution of proceedings or the taking of any other formal action by the PBGC
or the Borrower or any of its Subsidiaries or any Commonly Controlled Entity or
any Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; provided, however, that no such notice will
be required under clause (i) or (ii) above unless the event giving rise to such
notice, when aggregated with all other such events under clause (i) or
(ii) above, could be reasonably expected to result in liability to the Borrower
or its Subsidiaries in an amount that would exceed $10,000,000; or (iii) each
occurrence of an Underfunding under a Single Employer Plan following the Closing
Date that exceeds 10% of the value of the assets of such Single Employer Plan,
in each case, determined as of the most recent annual valuation date of such
Single Employer Plan on the basis of the actuarial assumptions

102



--------------------------------------------------------------------------------



 



used to determine the funding requirements of such Single Employer Plan as of
such date;
     (f) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, any material adverse change in the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; and
     (g) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, (i) any release or discharge by the Borrower
or any of its Subsidiaries of any Materials of Environmental Concern required to
be reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge are unlikely to exceed $10,000,000 or
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
could result in liability under applicable Environmental Laws, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event are unlikely to exceed
$10,000,000 or to have a Material Adverse Effect, or could reasonably be
expected to result in the imposition of any lien or other material restriction
on the title, ownership or transferability of any facilities and properties
owned, leased or operated by the Borrower or any of its Subsidiaries; and (iii)
any proposed action to be taken by the Borrower or any of its Subsidiaries that
would reasonably be expected to subject Holding or any of its Subsidiaries to
any material additional or different requirements or liabilities under
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action are unlikely to exceed
$10,000,000 or to have a Material Adverse Effect.
     Each notice pursuant to this subsection shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.
     7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall be deemed not to constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance, and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

103



--------------------------------------------------------------------------------



 



     (b) Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives as to which an appeal or other appropriate
contest is or has been timely and properly taken, is being diligently pursued in
good faith, and as to which appropriate reserves have been established in
accordance with GAAP, and, if the effectiveness of such order or directive has
not been stayed, the pendency of such appeal or other appropriate contest does
not give rise to a Material Adverse Effect.
     (c) Maintain, update as appropriate, and implement in all material respects
an ongoing program reasonably designed to ensure that all the properties and
operations of the Borrower and its Subsidiaries are regularly and reasonably
reviewed by competent professionals to identify and promote compliance with and
to reasonably and prudently manage any liabilities or potential liabilities
under any Environmental Law that may affect the Borrower or any of its
Subsidiaries, including, without limitation, compliance and liabilities relating
to: discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.
     7.9 After-Acquired Real Property and Fixtures. (a) With respect to any
owned real property or fixtures, in each case with a purchase price or a fair
market value of at least $5,000,000, in which the Borrower or any of its
Subsidiaries (other than the Philanthropic Fund, a Foreign Subsidiary, a
Subsidiary of a Foreign Subsidiary, or a Receivables Subsidiary) acquires
ownership rights at any time after the Closing Date, promptly grant to the
Administrative Agent, for the benefit of the Lenders, a Lien of record on all
such owned real property and fixtures, upon terms reasonably satisfactory in
form and substance to the Administrative Agent and in accordance with any
applicable requirements of any Governmental Authority (including, without
limitation, any required appraisals of such property under FIRREA); provided
that (i) nothing in this subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Borrower, any of its Subsidiaries or any other
Person and (ii) no such Lien shall be required to be granted as contemplated by
this subsection 7.9 on any owned real property or fixtures the acquisition of
which is financed, or is to be financed within any time period permitted by
subsection 8.2(f) or (g), in whole or in part through the incurrence of
Indebtedness permitted by subsection 8.2(f) or (g), until such Indebtedness is
repaid in full (and not refinanced as permitted by subsection 8.2(f) or (g)) or,
as the case may be, the Borrower determines not to proceed with such financing
or refinancing. In connection with any such grant to the Administrative Agent,
for the benefit of the Lenders, of a Lien of record on any such real property in
accordance with this subsection, the Borrower or such Subsidiary shall deliver
or cause to be delivered to the Administrative Agent any surveys, title
insurance policies, environmental reports and other documents in connection with
such grant of such Lien obtained by it in connection with the acquisition of
such ownership rights in such real property or as the Administrative Agent shall
reasonably request (in light of the value of such real property and the cost and
availability of such surveys, title insurance policies, environmental reports
and other documents and whether the delivery of such surveys, title insurance
policies, environmental reports and other documents would be customary in
connection with such grant of such Lien in similar circumstances).

104



--------------------------------------------------------------------------------



 



     (b) With respect to any Domestic Subsidiary (other than an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Borrower shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(b) for such
Subsidiary) created or acquired subsequent to the Closing Date by the Borrower
or any of its Domestic Subsidiaries (other than a Subsidiary of a Foreign
Subsidiary), promptly notify the Administrative Agent of such occurrence,
promptly (i) execute and deliver to the Administrative Agent for the benefit of
the Lenders such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent shall reasonably deem necessary or reasonably advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest (as and to the extent provided in the Guarantee
and Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary,
(ii) deliver (or, in the case of a Receivables Subsidiary, cause to be
delivered) to the Administrative Agent the certificates (if any) representing
such Capital Stock, together with undated stock powers, executed and delivered
in blank by a duly authorized officer of the parent corporation of such new
Domestic Subsidiary and (iii) unless such Subsidiary is a Receivables
Subsidiary, cause such new Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take all actions reasonably deemed
by the Administrative Agent to be necessary or advisable to cause the Lien
created by the Guarantee and Collateral Agreement in such new Domestic
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of Law, including, without limitation, the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.
     (c) With respect to any Foreign Subsidiary (other than an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Borrower shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(c) for such
Subsidiary) created or acquired subsequent to the Closing Date by the Borrower
or any of its Domestic Subsidiaries, the Capital Stock of which is owned
directly by the Borrower or a Domestic Subsidiary (other than a Receivables
Subsidiary or a Subsidiary of a Foreign Subsidiary), promptly notify the
Administrative Agent of such occurrence, promptly (i) execute and deliver to the
Administrative Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent shall reasonably deem
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest (as and to
the extent provided in the Guarantee and Collateral Agreement) in the Capital
Stock of such new Foreign Subsidiary that is owned by the Borrower or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) (provided that in no event shall more than 65% of the
Capital Stock of any such new Foreign Subsidiary be required to be so pledged
and, provided, further, that no such pledge or security shall be required with
respect to any non-Wholly Owned Foreign Subsidiary to the extent that the grant
of such pledge or security interest would violate the terms of any agreements
under which the Investment by the Borrower or any of its Subsidiaries was made
therein) and (ii) to the extent reasonably deemed advisable by the
Administrative Agent, deliver to the Administrative Agent the certificates, if
any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer

105



--------------------------------------------------------------------------------



 



of the relevant parent corporation of such new Foreign Subsidiary and take such
other action as may be reasonably deemed by the Administrative Agent to be
necessary or desirable to perfect the Administrative Agent’s security interest
therein.
     (d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Administrative Agent to be necessary or desirable for
the creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.
     (e) At its own expense, request, and use commercially reasonable efforts to
obtain prior to entering into a lease of a facility located in the United States
in which Inventory will be located after the Closing Date (other than any such
facility for which there is not a lease of more than one year and which the
Borrower and its Subsidiaries intend to use as a seasonal storage facility), a
consent, substantially in the form of Exhibit G or such other form as may be
reasonably satisfactory to the Administrative Agent, from each landlord of any
such facility, in which such landlord acknowledges the Administrative Agent’s
first priority security interest in the Inventory pledged by each Loan Party to
the Administrative Agent for the benefit of the Lenders.
     7.10 Interest Rate Protection. No later than 90 days following the Closing
Date, enter into Interest Rate Protection Agreements, which, together with the
fixed interest rates then applicable to the Consolidated Funded Indebtedness of
Holding and its Subsidiaries, shall provide interest rate protection in respect
of at least 50% of the Consolidated Funded Indebtedness of Holding and its
Subsidiaries. Such Interest Rate Protection Agreements shall be in form and
substance, and for a term (not less than two years), reasonably satisfactory to
the Administrative Agent.
     7.11 Conditions Subsequent. Shall diligently pursue and cause to be
delivered to the Administrative Agent those items listed on Schedule 7.11 within
the respective time periods set forth therein, or such longer period as the
Administrative Agent shall agree.
SECTION 8. NEGATIVE COVENANTS
     The Borrower hereby agrees that, from and after the Closing Date and so
long as the Revolving Credit Commitments or Incremental Revolving Tranche
Commitments remain in effect, and thereafter until payment in full of the Loans,
all L/C-BA Obligations and any other amount then due and owing to any Lender or
the Administrative Agent hereunder and under any Note and termination or
expiration of all Letters of Credit, the Borrower shall not and shall not permit
any of its Subsidiaries to, directly or indirectly:
     8.1 Financial Condition Covenants.
     (a) Consolidated Leverage Ratio. As long as any Revolving Credit Commitment
(other than any Incremental Revolving Tranche Commitment) remains outstanding,
permit the Consolidated Leverage Ratio as at the last day of any Test Period

106



--------------------------------------------------------------------------------



 



ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

              Consolidated Fiscal Quarter   Leverage Ratio
June 30, 2007 – December 31, 2007
    6.75 to 1.00  
January 1, 2008 – December 31, 2008
    6.00 to 1.00  
January 1, 2009 – December 31, 2009
    5.25 to 1.00  
January 1, 2010 and thereafter
    4.75 to 1.00  

     (b) Maintenance of Consolidated Interest Expense Ratio. As long as any
Revolving Credit Commitment (other than any Incremental Revolving Tranche
Commitment) remains outstanding, permit, for any Test Period ending during any
test period set forth below, the Consolidated Interest Expense Ratio at the last
day of such consecutive fiscal quarter period, to be less than the ratio set
forth opposite such test period below:

              Consolidated Fiscal Quarter   Interest Expense Ratio
June 30, 2007 – December 31, 2008
    1.75 to 1.00  
January 1, 2009 – December 31, 2009
    2.00 to 1.00  
January 1, 2010 and thereafter
    2.25 to 1.00  

     8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness (including any Indebtedness of any of its Subsidiaries),
except:
     (a) Indebtedness of the Borrower under this Agreement (including
Indebtedness under any Incremental Facilities incurred in compliance with
subsection 2.6);
     (b) Indebtedness evidenced by the Existing Notes; provided that the
Existing Notes shall not be extended, renewed, replaced, refinanced or otherwise
amended, except as permitted by subsection 8.2(c) or 8.13;
     (c) Indebtedness incurred to refinance the 2003 Senior Subordinated Notes,
the 2003 Senior Notes and Indebtedness incurred to refinance other Indebtedness
incurred in reliance on this subsection 8.2(c) (including, in each case,
premiums, fees and expenses incurred in connection therewith); provided that
such Indebtedness shall be on No More Favorable Terms and Conditions than the
Indebtedness so refinanced;

107



--------------------------------------------------------------------------------



 



     (d) Permitted Additional Debt and Permitted Subordinated Indebtedness
without any limitation as to amount, provided that such Indebtedness is incurred
at a time when Holding is in Pro Forma Compliance; provided further that an
amount equal to 100% of the Net Cash Proceeds of such Indebtedness less any
Permitted Acquisition Amount is applied in accordance with subsection 4.2(b)(i)
or is applied to repay, refinance, defease, acquire or otherwise satisfy other
Indebtedness of the Borrower or any of its Subsidiaries;
     (e) Indebtedness of the Borrower to any Guarantor or any Subsidiary of the
Borrower and of any Subsidiary of the Borrower to the Borrower, any Guarantor or
any other Subsidiary of the Borrower;
     (f) Indebtedness of the Borrower and any of its Subsidiaries incurred to
finance or refinance the acquisition of fixed or capital assets (whether
pursuant to a loan, a Financing Lease or otherwise) otherwise permitted pursuant
to this Agreement, and any other Financing Leases, in an aggregate principal
amount not exceeding in the aggregate as to the Borrower and its Subsidiaries
$150,000,000 at any one time outstanding, provided that such Indebtedness is
incurred substantially simultaneously with such acquisition or within six months
after such acquisition or in connection with a refinancing thereof;
     (g) Indebtedness of the Borrower and any of its Subsidiaries incurred to
finance or refinance the purchase price of, or Indebtedness of the Borrower and
any of its Subsidiaries assumed in connection with, any acquisition permitted by
subsection 8.9, provided that (i) such Indebtedness is incurred prior to,
substantially simultaneously with or within six months after such acquisition or
in connection with a refinancing thereof, (ii) such Indebtedness is incurred at
a time when Holding is in Pro Forma Compliance and (iii) immediately after
giving effect to such acquisition no Default or Event of Default shall have
occurred and be continuing;
     (h) to the extent that any Indebtedness may be incurred or arise
thereunder, Indebtedness of the Borrower and its Subsidiaries under Interest
Rate Protection Agreements and under Permitted Hedging Arrangements;
     (i) other Indebtedness outstanding or incurred under facilities in
existence on the Closing Date and listed on Schedule 8.2(i), and any
refinancings, refundings, renewals or extensions thereof on financial and other
terms, in the reasonable judgment of the Borrower, no more onerous to the
Borrower or any of its Subsidiaries in the aggregate than the financial and
other terms of such Indebtedness, provided that the amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to the premium or other amounts paid, and
fees and expenses incurred, in connection with such refinancing, refunding,
renewal or extension;
     (j) to the extent that any Guarantee Obligation permitted under subsection
8.4 constitutes Indebtedness, such Indebtedness;

108



--------------------------------------------------------------------------------



 



     (k) Indebtedness of the Borrower or any of its Subsidiaries pursuant to any
Permitted Receivables Transaction; provided that upon the effectiveness of any
such Permitted Receivables Transaction, the Term Loans shall be automatically
prepaid and permanently reduced to the extent required by subsections 4.2(c) and
4.2(d);
     (l) Indebtedness of Foreign Subsidiaries of the Borrower (in addition to
Indebtedness of Foreign Subsidiaries of the Borrower permitted by subsection
8.2(i)) for working capital purposes (including in respect of overdrafts) not
exceeding, as to all such Foreign Subsidiaries, $50,000,000 in aggregate
principal amount at any one time outstanding;
     (m) Indebtedness of the Borrower or any of its Subsidiaries in respect of
Sale and Leaseback Transactions permitted under subsection 8.11;
     (n) Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance insurance premiums in the ordinary course of business;
     (o) Indebtedness of any Foreign Subsidiary of the Borrower fully supported
on the date of the incurrence thereof by a Foreign Backstop Letter of Credit;
     (p) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;
     (q) Indebtedness in respect of Financing Leases which have been funded
solely by Investments of the Borrower and its Subsidiaries permitted by
subsection 8.8(m);
     (r) Machinery Financing Indebtedness, provided that (i) the aggregate
Machinery Financing Indebtedness incurred pursuant to this subsection 8.2(r)
shall not exceed $75,000,000 at any one time outstanding and (ii) the aggregate
book value of packaging machines owned by the Borrower or any of its
Subsidiaries on the Closing Date that are refinanced by Machinery Financing
Indebtedness pursuant to this subsection 8.2(r) shall not exceed $50,000,000;
     (s) additional unsecured Indebtedness not otherwise permitted by the
preceding clauses of this subsection 8.2 not exceeding $100,000,000 in aggregate
principal amount at any one time outstanding.
     For purposes of determining compliance with clauses (i), (l) and (s) of
this subsection 8.2, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect in the case of such Indebtedness incurred on or prior to the
Closing Date, on the Closing Date and, in the case of such Indebtedness incurred
after the Closing Date, on the date that such Indebtedness was incurred.
     8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

109



--------------------------------------------------------------------------------



 



     (a) Liens for Taxes, assessments and similar charges not yet delinquent or
the nonpayment of which in the aggregate would not reasonably be expected to
have a Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted;
     (c) Liens of landlords or of mortgagees of landlords arising by operation
of law or pursuant to the terms of real property leases, provided that the
rental payments secured thereby are not yet due and payable;
     (d) pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including, without limitation, pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);
     (e) Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;
     (f) Liens to secure the performance of bids, trade contracts (other than
for borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) zoning restrictions, easements, rights-of-way, restrictions on the use
of property, other similar encumbrances incurred in the ordinary course of
business and minor irregularities of title, or, in the case of timberland,
discrepancies, conflicts in boundary lines, shortages in area, encroachments or
any other facts which a correct survey would disclose, which do not materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole;
     (h) Liens securing or consisting of Indebtedness of the Borrower and its
Subsidiaries permitted by subsection 8.2(f) incurred to finance the acquisition
of fixed or capital assets or Indebtedness of the Borrower and its Subsidiaries
permitted by subsection 8.2(g) incurred to finance the purchase price of, or
assumed in connection with, any acquisition permitted by subsection 8.9,
provided that (i) such Liens shall be created no later than the later of the
date of such acquisition or the date of the incurrence or assumption of such
Indebtedness, and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and, in the case of

110



--------------------------------------------------------------------------------



 



Indebtedness assumed in connection with any such acquisition, the property
subject thereto immediately prior to such acquisition;
     (i) Liens existing on assets or properties at the time of the acquisition
thereof by the Borrower or any of its Subsidiaries which do not materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto or extend to or cover any assets or
properties of the Borrower or such Subsidiary other than the assets or property
being acquired;
     (j) Liens (i) in existence on the Closing Date and listed in
Schedule 8.3(j) and other Liens securing Indebtedness of the Borrower and its
Subsidiaries permitted by subsection 8.2(i), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased except as permitted by
subsection 8.2(i), or (ii) not otherwise permitted hereunder, all of which Liens
permitted pursuant to this subsection 8.3(j)(ii) secure obligations not
exceeding (as to the Borrower and all of its Subsidiaries) $20,000,000 in
aggregate amount at any time outstanding;
     (k) Liens securing Guarantee Obligations permitted under (i) subsections
8.4(f)(i) and 8.4(f)(ii) and (ii) subsection 8.4(f)(iii) not exceeding in the
case of Liens permitted under this clause (ii) (as to the Borrower and all of
its Subsidiaries) $5,000,000 in aggregate amount at any time outstanding;
     (l) Liens created pursuant to the Security Documents;
     (m) Liens created pursuant to and in accordance with any Permitted
Receivables Transaction;
     (n) Liens in favor of lessees or sublessees of packaging machinery leased
or subleased to customers of the Borrower and its Subsidiaries on such packaging
machinery and related rights;
     (o) any encumbrance or restriction (including, without limitation, put and
call agreements) with respect to the Capital Stock of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
of its Subsidiaries to comply with subsection 7.9(b) or (c);
     (p) Liens on property subject to Sale and Leaseback Transactions permitted
under subsection 8.11 and general intangibles related thereto;
     (q) easements, rights-of-way, servitudes, restrictive covenants, permits,
licenses, use agreements, surface leases, subsurface leases or other similar
encumbrances (including hunting and recreational leases and leases and other
encumbrances in respect of pipelines, compressor stations and television
antennas) on, over or in respect of timberland, none of which, singly or in the
aggregate, materially adversely affects the operations of the Borrower and its
Subsidiaries or the value of such timberland;

111



--------------------------------------------------------------------------------



 



     (r) pay-as-you-harvest timber sales agreements, lump sum timber deeds or
sales agreements and similar encumbrances entered into in the ordinary course of
business;
     (s) Liens on property of any Foreign Subsidiary of the Borrower securing
Indebtedness of such Foreign Subsidiary permitted by subsection 8.2(l);
     (t) Liens on property financed or refinanced by Machinery Financing
Indebtedness permitted by subsection 8.2(r) securing such Machinery Financing
Indebtedness; and
     (u) Liens on Intellectual Property or on foreign patents, trademarks, trade
names, copyrights, technology, know-how or processes; provided that such Liens
result from the granting of licenses in the ordinary course of business to any
Person to use such Intellectual Property or such foreign patents, trademarks,
trade names, copyrights, technology, know-how or processes, as the case may be.
     8.4 Limitation on Guarantee Obligations. Create, incur, assume or suffer to
exist any Guarantee Obligation except:
     (a) Guarantee Obligations in existence on the Closing Date and listed in
Schedule 8.4(a), and any refinancings, refundings, extensions or renewals
thereof, provided that the amount of such Guarantee Obligation shall not be
increased at the time of such refinancing, refunding, extension or renewal
except to the extent that the amount of Indebtedness in respect of such
Guarantee Obligations is permitted to be increased by subsection 8.2(i);
     (b) Guarantee Obligations in connection with up to an aggregate principal
amount of $25,000,000 of Indebtedness outstanding at any time incurred by any
Management Investors in connection with any Management Subscription Agreements
or other purchases by them of Capital Stock of Holding, and any refinancings,
refundings, extensions or renewals thereof; provided that such amount shall be
reduced by the aggregate then outstanding principal amount of loans and advances
permitted by subsection 8.8(o);
     (c) Guarantee Obligations for performance, appeal, judgment, replevin and
similar bonds and suretyship arrangements, all in the ordinary course of
business;
     (d) Guarantee Obligations in respect of indemnification and contribution
agreements expressly permitted by subsection 8.10(iii) or similar agreements by
the Borrower;
     (e) L/C-BA Obligations in respect of the Letters of Credit;
     (f) Guarantee Obligations in respect of third-party loans and advances to
officers or employees of the Borrower or any of its Subsidiaries (i) for travel
and entertainment expenses incurred in the ordinary course of business, (ii) for
relocation expenses incurred in the ordinary course of business, or (iii) for
other purposes in an

112



--------------------------------------------------------------------------------



 



aggregate amount (as to Holding and all of its Subsidiaries), together with the
aggregate amount of all Investments permitted under subsection 8.8(e)(iv), of up
to $10,000,000 outstanding at any time;
     (g) obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
     (h) obligations of the Borrower and its Subsidiaries under any Interest
Rate Protection Agreements or under Permitted Hedging Arrangements;
     (i) Guarantee Obligations incurred in connection with acquisitions
permitted under subsection 8.9, provided that (i) such Guarantee Obligations are
incurred at a time when Holding is in Pro Forma Compliance and (ii) immediately
after giving effect to such Guaranteed Obligation no Default or Event of Default
shall have occurred and be continuing;
     (j) Guarantee Obligations of the Borrower or any of its Subsidiaries in
respect of obligations of the Borrower or any of its Subsidiaries, which
obligations are otherwise permitted under this Agreement;
     (k) Guarantee Obligations in connection with sales or other dispositions
permitted under subsection 8.6, including indemnification obligations with
respect to leases, and guarantees of collectability in respect of accounts
receivable or notes receivable for up to face value;
     (l) Guarantee Obligations incurred pursuant to the Guarantee and Collateral
Agreement or otherwise in respect of Indebtedness permitted by subsection
8.2(a);
     (m) Guarantee Obligations of Subsidiaries of the Borrower set forth in the
Existing Note Documents, which, in the case of such Guarantees set forth in the
2003 Senior Subordinated Note Documents are subordinated as provided therein;
     (n) (i) Guarantee Obligations represented by contracts entered into by the
Borrower or any of its Subsidiaries for the purchase of woodchips in the
ordinary course of business and (ii) accommodation guarantees for the benefit of
trade creditors of the Borrower or any of its Subsidiaries in the ordinary
course of business;
     (o) Guarantee Obligations of the Borrower and its Subsidiaries in respect
of recourse events in connection with any Permitted Receivables Transaction; and
     (p) Guarantee Obligations in respect of Indebtedness of a Person in
connection with a joint venture or similar arrangement in respect of which no
other co-investor or other Person has a greater legal or beneficial ownership
interest than the Borrower or any of its Subsidiaries, and as to all of such
Persons does not at any time exceed $100,000,000 in aggregate principal amount;
provided that (i) such amount shall be increased by an amount equal to
$10,000,000 on each anniversary of the Closing Date, so long as no Default or
Event of Default shall have occurred and be continuing on any date on which such
amount is to be increased and (ii) such amount and any increase in

113



--------------------------------------------------------------------------------



 



such amount permitted by clause (i) shall be reduced by the aggregate amount of
Investments permitted by subsection 8.8(l).
     8.5 Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
     (a) any Person may be merged or consolidated with or into the Borrower or
any Person (other than the Borrower) may be merged or consolidated with or into
any one or more Subsidiaries of the Borrower; provided that (i) the Subsidiary
or Subsidiaries of the Borrower shall be the continuing or surviving entity,
(ii) if such Person is not a Subsidiary of the Borrower, such transaction must
not effect an acquisition not permitted under subsection 8.9, (iii) in each
instance involving the Borrower, the Borrower shall be the continuing or
surviving entity, and (iv) in each instance involving a Guarantor, either the
Guarantor shall be the continuing or surviving entity, or the continuing or
surviving entity shall become a Guarantor hereunder and otherwise comply with
all applicable terms of subsection 7.9 at the time of such merger or
consolidation;
     (b) any Subsidiary of the Borrower may be merged or consolidated with or
into any other Person in order to effect an acquisition permitted pursuant to
Section 8.9;
     (c) (i) any Subsidiary Guarantor may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or another Subsidiary Guarantor and (ii) any Subsidiary of the
Borrower (other than any Subsidiary Guarantor) may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, any Wholly Owned Subsidiary of the Borrower or any
Subsidiary Guarantor;
     (d) any Subsidiary of the Borrower may liquidate or dissolve under
applicable corporate statutes if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; and
     (e) as expressly permitted by subsection 8.6;
     8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of the Borrower, issue or sell any
shares of such Subsidiary’s Capital Stock, to any Person other than the Borrower
or any Subsidiary Guarantor, except:
     (a) the sale or other Disposition of obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business;
     (b) the sale or other Disposition of any property (including Inventory) in
the ordinary course of business (including Dispositions of timber properties in
connection

114



--------------------------------------------------------------------------------



 



with the management thereof or in connection with tax free or similar exchanges
for other properties);
     (c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in connection with
the compromise or collection thereof; provided that, in the case of any Foreign
Subsidiary of the Borrower, any such sale or discount may be with recourse if
such sale or discount is consistent with customary practice in such Foreign
Subsidiary’s country of business;
     (d) as permitted by subsection 8.5(b) and pursuant to Sale and Leaseback
Transactions permitted by subsection 8.11;
     (e) the sale, transfer or discount of Receivables pursuant to any Permitted
Receivables Transaction; provided that upon the effectiveness of any such
Permitted Receivables Transaction, the Loans shall be prepaid to the extent
required by subsections 4.2(c) and 4.2(d);
     (f) (i) Dispositions of any assets or property by the Borrower or any of
its Subsidiaries to the Borrower, any Wholly-Owned Subsidiary of the Borrower,
any Subsidiary Guarantor or any other Subsidiary of the Borrower; provided that
(i) any such Disposition by the Borrower shall (x) not be prohibited by
subsection 8.5(a) and (y) shall be to a Subsidiary Guarantor or to a Subsidiary
which becomes a Guarantor hereunder and otherwise complies with all applicable
terms of subsection 7.9 at the time of such Disposition; provided further that
Dispositions by the Borrower to any Subsidiary which is not a Subsidiary
Guarantor shall be permitted in an amount, together with the amount of any
Disposition pursuant to the proviso in clause (ii) below, not in excess of
$100,000,000 in the aggregate; (ii) any such Disposition by a Subsidiary
Guarantor of all or substantially all of its assets must be to (A) the Borrower,
(B) another Subsidiary Guarantor, or (C) a Subsidiary which becomes a Guarantor
hereunder and otherwise complies with all applicable terms of subsection 7.9 at
the time of such Disposition; provided further that any Disposition by a
Subsidiary Guarantor to any Subsidiary which is not a Subsidiary Guarantor shall
be permitted in an amount, together with the amount of any Disposition pursuant
to the proviso in clause (i) above, not in excess of $100,000,000 in the
aggregate, (iii) any such Disposition by a Wholly-Owned Subsidiary of the
Borrower not permitted pursuant to clause (i) or (ii) above shall be to the
Borrower, a Subsidiary Guarantor or another Wholly-Owned Subsidiary of the
Borrower, and (iv) any such Disposition by a Subsidiary of the Borrower which is
not a Wholly-Owned Subsidiary shall be to the Borrower or any other Subsidiary;
     (g) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;
     (h) any Asset Sale by the Borrower or any of its Subsidiaries, provided
that the Net Cash Proceeds of each such Asset Sale do not exceed $5,000,000 and
the

115



--------------------------------------------------------------------------------



 



aggregate Net Cash Proceeds of all Asset Sales in any fiscal year made pursuant
to this paragraph (h) do not exceed $10,000,000; and
     (i) any Asset Sale contemplated on Schedule 8.6(i), or any other Asset
Sales by the Borrower or any of its Subsidiaries the Net Cash Proceeds of which
other Asset Sales, do not exceed in the aggregate after the Closing Date the
greater of $150,000,000 or an amount equal to 5.0% of Consolidated Net Tangible
Assets as of the Adjustment Date occurring immediately prior to such Asset Sale,
provided that in the case of any such Asset Sale, an amount equal to 100% of the
Net Cash Proceeds of such Asset Sale less the Reinvested Amount is applied in
accordance with subsection 4.2(b)(ii).
     8.7 Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower or options, warrants or
other rights to purchase common stock of the Borrower) on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
shares of any class of Capital Stock of the Borrower or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or
make any other distribution (other than distributions payable solely in common
stock of the Borrower or options, warrants or other rights to purchase common
stock of the Borrower) in respect thereof, (any such dividend, payment, set
apart, purchase, redemption, defeasance, retirement, acquisition or
distribution, a “Restricted Payment”) either directly or indirectly, whether in
cash or property or in obligations of the Borrower, except that:
     (a) the Borrower may pay cash dividends in an amount sufficient to allow
Holding to pay expenses incurred in the ordinary course of business;
     (b) the Borrower may pay cash dividends in an amount sufficient to cover
reasonable and necessary expenses (including professional fees and expenses)
incurred by Holding in connection with (a) registration, public offerings and
exchange listing of equity or debt securities and maintenance of the same,
(b) compliance with reporting obligations under, or in connection with
compliance with, federal or state laws or under this Agreement or any of the
other Loan Documents and (c) indemnification and reimbursement of directors,
officers and employees in respect of liabilities relating to their serving in
any such capacity, or obligations in respect of director and officer insurance
(including premiums therefor);
     (c) the Borrower may pay (i) cash dividends in amounts sufficient to pay
Taxes to be paid by Holding to any taxing authority and (ii) other amounts due
in accordance with the terms of the Tax Sharing Agreement;
     (d) the Borrower may pay cash dividends in an amount sufficient to allow
Holding to repurchase shares of its Capital Stock or rights, options or units in
respect thereof from any Management Investors or former Management Investors (or
any of their respective heirs, successors, assigns, legal representatives or
estates), or as otherwise contemplated by any Management Subscription
Agreements, for an aggregate purchase price not to exceed $30,000,000 from and
after the Closing Date; provided that such amount shall be increased by (i) an
amount equal to $5,000,000 on each anniversary of

116



--------------------------------------------------------------------------------



 



the Closing Date, commencing on the first anniversary of the Closing Date, and
(ii) an amount equal to the proceeds of any resales or new issuances of shares
and options to any Management Investors, at any time after the initial issuances
to any Management Investors, together with the aggregate amount of deferred
compensation owed by Holding or any of its Subsidiaries to any Management
Investor that shall thereafter have been cancelled, waived or exchanged at any
time after the initial issuances to any thereof in connection with the grant to
such Management Investor of the right to receive or acquire shares of Holding
Capital Stock; provided, further, that such amount shall not be reduced by the
amount of any cash dividends paid by the Borrower to Holding to repurchase
shares of its Capital Stock or rights, options or units in respect thereto in
compensation for any taxes due or payable by the holder thereof in connection
with such repurchases described above in this subsection (d); provided, further,
that the cash dividends paid in respect of repurchases from Management Investors
shall not exceed in the aggregate during each fiscal year of Holding an amount
equal to $6,000,000;
     (e) the Borrower may pay cash dividends in an amount sufficient to allow
Holding to pay all fees and expenses incurred in connection with the
transactions expressly contemplated by this Agreement and the other Loan
Documents, and to allow Holding to perform its obligations under or in
connection with the Loan Documents to which it is a party; and
     (f) the Borrower may make Restricted Payments in an aggregate amount on and
after the Closing Date, determined at the time of each such Restricted Payment,
together with any Bond Prepayment pursuant to the second proviso to
Section 8.13(a), not to exceed the sum of (i) $20,000,000 and (ii) 10.0% of
Consolidated Net Income for the period commencing March 31, 2007 through and
including the Adjustment Date ending immediately prior to the date of
declaration of such Restricted Payment; provided that, on the date of such
Restricted Payment, Holding is in Pro Forma Compliance.
     8.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment, in cash or by transfer of assets or
property, in (each an “Investment”), any Person, except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Investments existing on the Closing Date and described in
Schedule 8.8(c), setting forth the respective amounts of such Investments as of
a recent date;
     (d) Investments in notes receivable and other instruments and securities
obtained in connection with transactions permitted by subsection 8.6(c) and Bond
Prepayments permitted by subsection 8.13(a);
     (e) loans and advances to officers, directors or employees of Holding or
any of its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Closing Date and described in
Schedule 8.8(c), (iii) made

117



--------------------------------------------------------------------------------



 



after the Closing Date for relocation expenses in the ordinary course of
business, (iv) made for other purposes in an aggregate amount (as to Holding and
all of its Subsidiaries), together with the aggregate amount of all Guarantee
Obligations permitted pursuant to subsection 8.4(f)(iii), of up to $10,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in subsection 8.10;
     (f) (i) Investments by the Borrower in its Wholly Owned Subsidiaries (other
than any Receivables Subsidiary) and Subsidiary Guarantors and by such Wholly
Owned Subsidiaries and Subsidiary Guarantors in the Borrower, Wholly Owned
Subsidiaries of the Borrower (other than any Receivables Subsidiary) and
Subsidiary Guarantors and (ii) Investments in Holding in amounts and for
purposes for which dividends are permitted under subsection 8.7;
     (g) acquisitions expressly permitted by subsection 8.9;
     (h) Investments of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;
     (i) Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);
     (j) Investments representing non-cash consideration received by the
Borrower or any of its Subsidiaries in connection with any Asset Sale, provided
that in the case of any Asset Sale permitted under subsection 8.6(i), such
non-cash consideration constitutes not more than 25% of the aggregate
consideration received in connection with such Asset Sale and any such non-cash
consideration received by the Borrower or any of its Domestic Subsidiaries is
pledged to the Administrative Agent for the benefit of the Lenders pursuant to
the Security Documents;
     (k) any Investment by the Borrower and its Subsidiaries in a Receivables
Subsidiary which, in the judgment of the Borrower, is prudent and reasonably
necessary in connection with, or otherwise required by the terms of, any
Permitted Receivables Transaction;
     (l) Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement in respect of which no
other co-investor or other Person has a greater legal or beneficial ownership
interest than the Borrower or such Subsidiary in an aggregate amount not to
exceed at any time an amount equal to $100,000,000; provided that (i) such
amount shall be increased by an amount equal to $10,000,000 on each anniversary
of the Closing Date, so long as no Default or Event of Default shall have
occurred and be continuing on any date on which such amount is to be increased,
(ii) such amount and any increase in such amount permitted by clause (i) shall
be reduced by the aggregate principal amount of Indebtedness in respect of
Guarantee Obligations permitted by subsection 8.4(p), and (iii) the Borrower or
such

118



--------------------------------------------------------------------------------



 



Subsidiary complies with the provisions of subsection 7.9(b) and (c) hereof, if
applicable, with respect to such ownership interest;
     (m) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its Subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such Subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;
     (n) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Borrower or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Borrower or any of its Subsidiaries; provided that
any such securities or other property received by the Borrower or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) is pledged to the Administrative Agent for the benefit of
the Lenders pursuant to the Security Documents;
     (o) loans and advances to Management Investors in connection with the
purchase by such Management Investors of Capital Stock of Holding of up to
$25,000,000 outstanding at any one time; provided that such amount shall be
reduced by the aggregate principal amount of Indebtedness in respect of
Guarantee Obligations permitted by subsection 8.4(b);
     (p) Investments in Golden Properties not to exceed in the aggregate an
amount equal to the aggregate amount of dividends and other distributions
received in cash by Golden Equities from Golden Properties after the Closing
Date; and
     (q) Investments not otherwise permitted by the preceding clauses of this
subsection 8.8 not to exceed in the aggregate $100,000,000.
     8.9 Limitations on Certain Acquisitions. Acquire by purchase or otherwise
all the business or assets of, or stock or other evidences of beneficial
ownership of, any Person, except that the Borrower and its Subsidiaries shall be
allowed to make any such acquisitions so long as:
     (a) such acquisition is expressly permitted by subsection 8.5, or
     (b) the aggregate consideration paid by the Borrower for such acquisition
(including cash and indebtedness incurred or assumed in connection with such
acquisition) consists solely of any combination of:
     (i) Capital Stock of Holding;
     (ii) cash in an amount equal to the Net Cash Proceeds of the sale or
issuance of Capital Stock of Holding which amount is contributed to the Borrower
within 90 days prior to the date of the relevant acquisition;

119



--------------------------------------------------------------------------------



 



     (iii) cash and other property (excluding cash and other property covered
under clauses (i), (ii) and (iv) of this subsection 8.9(b)) and Indebtedness
(whether incurred or assumed) in an aggregate amount which, when aggregated with
all other amounts of cash and such other property paid for acquisitions, and
Indebtedness incurred or assumed, in each case in reliance on this clause (iii),
does not exceed $90,000,000; provided that such amount shall be increased by an
amount equal to $10,000,000 on each anniversary of the Closing Date, so long as
no Default or Event of Default shall have occurred and be continuing on any date
on which such amount is to be increased; and/or
     (iv) additional cash and other property (excluding cash and other property
covered under clauses (i), (ii) and (iii) of this subsection 8.9(b)) and
Indebtedness (whether incurred or assumed), provided that such acquisition is
made at a time when Holding is in Pro Forma Compliance;
provided, further that in the case of each such acquisition pursuant to clauses
(a) and (b) after giving effect thereto, no Default or Event of Default shall
occur as a result of such acquisition.
     8.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement, and (b) upon
terms no less favorable to the Borrower or such Subsidiary, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate; provided that nothing contained in this subsection
8.10 shall be deemed to prohibit:
     (i) the Borrower or any of its Subsidiaries from entering into or
performing any consulting, management or employment agreements or other
compensation arrangements with a director, officer or employee of the Borrower
or any of its Subsidiaries that provides for annual aggregate base compensation
not in excess of $1,500,000 for each such director, officer or employee;
     (ii) the payment of transaction expenses in connection with this Agreement;
     (iii) the Borrower or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of the Borrower or any of its
Subsidiaries, in respect of liabilities (A) arising under the Securities Act,
the Exchange Act and any other applicable securities laws or otherwise, in
connection with any offering of securities by Holding or any of its
Subsidiaries, (B) incurred to third parties for any action or failure to act of
the Borrower or any of its Subsidiaries, predecessors or successors, (C) arising
out of the performance by CD&R of management consulting or financial advisory
services provided to the Borrower or any of its Subsidiaries, (D) arising out of
the fact that any indemnitee was or is a director, officer, agent or employee of
the Borrower or any of its Subsidiaries, or is or was serving at the request of
any such corporation as a

120



--------------------------------------------------------------------------------



 



director, officer, employee or agent of another corporation, partnership, joint
venture, trust or enterprise or (E) to the fullest extent permitted by Delaware
or other applicable state law, arising out of any breach or alleged breach by
such indemnitee of his or her fiduciary duty as a director or officer of the
Borrower or any of its Subsidiaries;
     (iv) the Borrower or any of its Subsidiaries from performing any agreements
or commitments with or to any Affiliate existing on the Closing Date and
described on Schedule 8.10(iv);
     (v) any transaction permitted under subsection 8.3(k), 8.4(b), 8.4(d),
8.4(f), 8.5, 8.7, 8.8(e), 8.8(f) or 8.8(o), or any transaction with a Wholly
Owned Subsidiary of the Borrower or any Subsidiary Guarantor; or
     (vi) the Borrower or any of its Subsidiaries from performing its
obligations under the Tax Sharing Agreement.
     For purposes of this subsection 8.10, (A) any transaction with any
Affiliate shall be deemed to have satisfied the standard set forth in clause
(b) of the first sentence hereof if (i) such transaction is approved by a
majority of the Disinterested Directors of the board of directors of Holding,
the Borrower or such Subsidiary, or (ii) in the event that at the time of any
such transaction, there are no Disinterested Directors serving on the board of
directors of Holding, the Borrower or such Subsidiary, such transaction shall be
approved by a nationally recognized expert with expertise in appraising the
terms and conditions of the type of transaction for which approval is required,
and (B) “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the board of directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.
     8.11 Limitation on Sale and Leaseback Transactions. Enter into any
arrangement with any Person providing for the leasing by the Borrower or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”),
unless (a) the Borrower shall be in compliance, on a pro forma basis after
giving effect to the consummation of the Sale and Leaseback Transaction and the
application of the proceeds thereof, with the Consolidated Leverage Ratio set
forth in subsection 8.1(a) (regardless of whether any Revolving Credit
Commitment is then outstanding), recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which the relevant information
is available as if such Sale and Leaseback Transaction had been consummated on
the first day of the relevant period for testing such compliance (such
calculation to be made in a manner reasonably satisfactory to the Administrative
Agent and to be evidenced by a certificate in form and substance reasonably
satisfactory to the Administrative Agent signed by a Responsible Officer of the
Borrower and delivered to the Administrative Agent (which shall promptly deliver
copies to each Lender) at least three Business Days prior to the consummation of
such Sale and Leaseback Transaction), (b) the lease entered into by the Borrower
or any of its Subsidiaries in connection with such Sale and Leaseback
Transaction is either (i) a Financing Lease or (ii) a lease the payments under

121



--------------------------------------------------------------------------------



 



which will be treated as an operating expense for purposes of determining EBITDA
and (c) an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with subsection 4.2(b)(iv).
     8.12 Limitations on Dispositions of Collateral. Convey, sell, transfer,
lease, or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so, except for (a) mergers, consolidations, sales, leases,
transfers or other Dispositions expressly permitted under subsection 8.5 and
(b) sales or other Dispositions expressly permitted under subsection 8.6,
including, without limitation, sales of Inventory in the ordinary course of
business; and the Administrative Agent shall, and the Lenders hereby authorize
the Administrative Agent to, execute such releases of Liens and take such other
actions as the Borrower may reasonably request in connection with the foregoing.
     8.13 Limitation on Optional Payments and Modifications of Debt Instruments
and Other Documents. (a) Make any optional payment or prepayment on or
repurchase or redemption of any Existing Notes (other than as provided in the
definition thereof) (any such payment, prepayment, repurchase or redemption, a
“Bond Prepayment”), including, without limitation, any payments on account of,
or for a sinking or other analogous fund for, the repurchase, redemption,
defeasance or other acquisition thereof, except mandatory payments of principal,
interest, fees and expenses required by the terms of the Existing Notes or the
Existing Note Indentures (and, in the case of the 2003 Senior Subordinated Note
Indenture, only to the extent permitted under the subordination provisions
applicable thereto), provided that the Existing Notes may be paid, repurchased,
redeemed or otherwise acquired (x) in a change of control offer or tender offer
made in accordance with the Existing Note Indentures, subject to compliance with
subsection 8.13(b), (y) in any other manner permitted by applicable Requirements
of Law or (z) with the proceeds of Indebtedness permitted by subsection 8.2(c)
or 8.2(d); and provided, further, that the Borrower may make Bond Prepayments in
an aggregate amount on and after the Closing Date, determined at the time of
such Bond Prepayment, together with any Restricted Payment made pursuant to
Section 8.7(f), not to exceed the sum of (i) $20,000,000 and (ii) 10.0% of
Consolidated Net Income for the period commencing March 31, 2007 through and
including the Adjustment Date ending immediately prior to the date of
declaration of such Bond Prepayment.
     (b) In the event of the occurrence of a Change of Control, repurchase the
Existing Notes then outstanding or any portion thereof, unless the Borrower
shall have (i) made payment in full of the Loans, all L/C-BA Obligations and any
other amounts then due and owing to any Lender or the Administrative Agent
hereunder and under any Note and Cash Collateralized the L/C-BA Obligations on
terms reasonably satisfactory to the Administrative Agent or (ii) made an offer
to pay the Loans, all L/C-BA Obligations and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and to
Cash Collateralize the L/C-BA Obligations in respect of each Lender and shall
have made payment in full thereof to each such Lender or the Administrative
Agent which has accepted such offer and Cash Collateralized the L/C-BA
Obligations in respect of each such Lender which has accepted such offer.
     (c) Amend, supplement, waive or otherwise modify any of the provisions of
any Existing Note Document:

122



--------------------------------------------------------------------------------



 



     (i) which, in the case of the 2003 Senior Subordinated Note Documents,
amends or modifies the subordination provisions contained therein;
     (ii) except as permitted pursuant to subsection 8.13(a), which shortens the
fixed maturity or increases the principal amount of, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of the Indebtedness
evidenced by the Existing Notes, or increases the amount of, or accelerates the
time of payment of, any fees or other amounts payable in connection therewith;
     (iii) which relates to any material affirmative or negative covenants or
any events of default or remedies thereunder and the effect of which is to
subject the Borrower or any of its Subsidiaries to any more onerous or more
restrictive provisions; or
     (iv) which otherwise adversely affects the interests of the Lenders as
senior creditors with respect to the 2003 Senior Subordinated Notes or the
interests of the Lenders under this Agreement or any other Loan Document in any
material respect.
     (d) Enter into any Synthetic Purchase Agreement if under such Synthetic
Purchase Agreement it may be required to make (i) any payment relating to the
Capital Stock of Holding that has the same economic effect on the Borrower and
its Subsidiaries as any Investment by the Borrower in Capital Stock of Holding
prohibited by subsection 8.8 above or (ii) any payment relating to any Existing
Notes that has the same economic effect on the Borrower as any optional payment
or prepayment or repurchase or redemption of such Existing Notes prohibited by
subsection 8.13(a) above, unless, in each case, such requirement is conditioned
upon obtaining any requisite consent of the Lenders hereunder.
     (e) (i) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the Tax Sharing Agreement in any manner
that would increase the amounts payable by the Borrower or any of its
Subsidiaries thereunder in any manner that could reasonably be expected to be
materially adverse to the Lenders, other than amendments reasonably reflecting
changes in law or regulations after the date hereof, or (ii) otherwise amend,
supplement or otherwise modify the terms and conditions of the Tax Sharing
Agreement except to the extent that any such amendment, supplement or
modification could not reasonably be expected to have a Material Adverse Effect.
     8.14 Limitation on Changes in Fiscal Year. Permit the fiscal year of
Holding or the Borrower to end on a day other than December 31.
     8.15 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than any Receivables Subsidiaries and any Foreign
Subsidiaries or Subsidiaries of either thereof)

123



--------------------------------------------------------------------------------



 



to create, incur, assume or suffer to exist any Lien in favor of the Lenders in
respect of obligations and liabilities under this Agreement or any other Loan
Documents upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement, the other Loan Documents and
any related documents, (b) any agreements with respect to Machinery Financing
Indebtedness permitted under this Agreement and any related documents (in which
case, any prohibition or limitation shall only be effective against the
packaging machinery financed with such Machinery Financing Indebtedness and
assets reasonably related thereto and proceeds thereof) and (c) any industrial
revenue or development bonds, purchase money mortgages, acquisition agreements
or Financing Leases or agreements in connection with any Permitted Receivables
Transaction permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed or acquired
thereby) or operating leases of real property entered into in the ordinary
course of business.
     8.16 Limitation on Lines of Business. (a) Enter into any business, either
directly or through any Subsidiary or joint venture or similar arrangement
described in subsection 8.8(l), except for those businesses of the same general
type as those in which the Borrower and its Subsidiaries (including
Philanthropic Fund) are engaged on the Closing Date or which are reasonably
related thereto.
     (b) In the case of any Foreign Subsidiary Holdco, own any material assets
other than securities of one or more Foreign Subsidiaries and other assets
relating to an ownership interest in any such securities or Subsidiaries or
enter into any business except in connection with such ownership.
     8.17 Limitations on Currency and Commodity Hedging Transactions. Enter
into, purchase or otherwise acquire agreements or arrangements relating to
currency, commodity or other hedging except, to the extent and only to the
extent that, such agreements or arrangements are entered into, purchased or
otherwise acquired in the ordinary course of business of the Borrower or any of
its Subsidiaries with reputable financial institutions or vendors and not for
purposes of speculation (any such agreement or arrangement permitted by this
subsection, a “Permitted Hedging Arrangement”).
SECTION 9. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Loan or any
Unreimbursed Amount when due in accordance with the terms hereof (whether at
stated maturity, by mandatory prepayment or otherwise); or the Borrower shall
fail to pay any interest on any Loan, or any other amount payable hereunder,
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or
     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document

124



--------------------------------------------------------------------------------



 



shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or
     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 7.7(a) or Section 8 of this Agreement;
provided that, (i) in the case of a default in the observance or performance of
its obligations under subsection 7.7(a) hereof, such default shall have
continued unremedied for a period of two days after a Responsible Officer of the
Borrower shall have discovered or should have discovered such default and
(ii) the failure to comply with the Financial Covenants shall not constitute a
Default or Event of Default with respect to any Term Facility until the earlier
of (i) the date that is 60 days after the date the Compliance Certificate
demonstrating such breach is required to be delivered to the Revolving Credit
Lenders hereunder and (ii) the date on which the Revolving Credit Lenders or the
Administrative Agent terminates the Revolving Credit Commitments and declares
the outstanding Revolving Credit Loans and Swing Line Loans to be due and
payable in accordance with this Section 9; or
     (d) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 9), and such
default shall continue unremedied for a period ending on the earlier of (i) the
date 32 days after a Responsible Officer of Holding shall have discovered or
should have discovered such default and (ii) the date 15 days after written
notice has been given to Holding by the Administrative Agent or the Required
Lenders; or
     (e) Holding or any of its Subsidiaries shall (i) default in (x) any payment
of principal of or interest on any Indebtedness (other than the Loans and the
Unreimbursed Amounts) in excess of $15,000,000 or (y) in the payment of any
Guarantee Obligation in excess of $15,000,000, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness or Guarantee Obligation referred to in clause (i) above or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable (an “Acceleration”), and such
time shall have lapsed and, if any notice (a “Default Notice”) shall be required
to commence a grace period or declare the occurrence of an event of default
before notice of Acceleration may be delivered, such Default Notice shall have
been given; or
     (f) (i) Any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or

125



--------------------------------------------------------------------------------



 



seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Loan Party shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Loan Party any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of
60 days; or (iii) there shall be commenced against any Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Loan Party shall take any corporate
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party shall be generally unable to, or shall admit in writing
its general inability to, pay its debts as they become due; or
     (g) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan, or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could be reasonably expected to result in a Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against the Holding
or any of its Subsidiaries involving in the aggregate at any time a liability
(net of any insurance or indemnity payments actually received in respect thereof
prior to or within 60 days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) of $15,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
     (i) The outstanding 2003 Senior Subordinated Notes, for any reason, shall
not be or shall cease to be validly subordinated as provided therein and in the
2003 Senior Subordinated Note Documents, as applicable, to the obligations of
the Borrower under

126



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents, or the obligations of any other
Loan Party under a guarantee of the 2003 Senior Subordinated Notes, for any
reason, shall not be or shall cease to be validly subordinated as provided
therein and in the 2003 Senior Subordinated Note Documents to the obligations of
such Loan Party under the Guarantee to which it is a party; or
     (j) (i) Any of the Security Documents shall cease for any reason to be in
full force and effect (other than pursuant to the terms hereof or thereof), or
any Loan Party which is a party to any of the Security Documents shall so assert
in writing, or (ii) the Lien created by any of the Security Documents shall
cease to be perfected and enforceable in accordance with its terms or of the
same effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than (x) in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document and (y) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement or to file Uniform Commercial Code continuation
statements), and such failure of such Lien to be perfected and enforceable with
such priority shall have continued unremedied for a period of 20 days; or
     (k) Any Loan Document (other than this Agreement or any of the Security
Documents) shall cease for any reason to be in full force and effect (other than
pursuant to the terms hereof or thereof) or any Loan Party shall so assert in
writing; or
     (l) A Change of Control shall have occurred; or
     (m) Any event or circumstance entitling the Persons purchasing, or
financing the purchase of, Receivables under any Permitted Receivables
Transaction to stop so purchasing or financing, other than by reason of the
occurrence of the stated expiry date of such Permitted Receivables Transaction,
a refinancing of such Permitted Receivables Transaction through another
Permitted Receivables Transaction, a reduction in any applicable borrowing base,
or the occurrence of any other event or circumstance which is not, or is not
related primarily to, an action or statement taken or made, or omitted to be
taken or made, by or on behalf of, or a condition of or relating to, Holding or
any of its Subsidiaries; provided that any notices or cure periods that are
conditions to the rights of such Persons to stop purchasing, or financing the
purchase of, such Receivables have been given or have expired, as the case may
be;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments and the Term Commitments, if any,
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including, without
limitation, all amounts of L/C-BA Obligations, whether or not the beneficiaries
of the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, (B) if such event
is any other Event of Default (except for an Event of Default resulting from
non-compliance with the financial covenants set forth in subsection 8.1, but
solely with respect to Revolving Credit

127



--------------------------------------------------------------------------------



 



Commitments, Revolving Credit Loans, Swing Line Loans, Letters of Credit and
Bankers’ Acceptances), either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders the Administrative Agent shall, by
notice to the Borrower, declare the Revolving Credit Commitments and the Term
Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments and the Term Commitments, if any, shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including, without
limitation, all amounts of L/C-BA Obligations, whether or not the beneficiaries
of the then outstanding Letters of Credit or Bankers’ Acceptances shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable and (C) if such
event is an Event of Default resulting from the failure to comply with the
financial covenants set forth in subsection 8.1 occurring prior to the first
date described in clause (ii) of the proviso set forth in subsection 9(c) above
, either or both of the following actions may be taken: (i) with the consent of
the Required Revolving Lenders, the Administrative Agent may, or upon the
request of the Required Revolving Lenders the Administrative Agent shall, by
notice to the Borrower, declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Revolving
Lenders, the Administrative Agent may, or upon the request of the Required
Revolving Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Credit Loans and Swing Line Loans hereunder (with accrued
interest thereon) and all other amounts owing with respect to, or as a result of
utilization of, the Revolving Credit Facility (including, without limitation,
all amounts of L/C-BA Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit or Bankers’ Acceptances shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.
     With respect to any Letter of Credit or Bankers’ Acceptance with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time Cash Collateralize an amount equal to the aggregate then undrawn and
unexpired amount of such Letter of Credit or Bankers’ Acceptance. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Revolving Credit Lenders, a security interest in such Cash Collateral to
secure all obligations of the Borrower in respect of such Letter of Credit or
Bankers’ Acceptance under this Agreement and the other Loan Documents. The
Borrower shall execute and deliver to the Administrative Agent, for the account
of the L/C Issuer and the Revolving Credit Lenders, such further documents and
instruments as the Administrative Agent may request to evidence the creation and
perfection of such security interest in such cash collateral account. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letter of Credit or Bankers’
Acceptance, and the unused portion thereof after all such Letters of Credit or
Bankers’ Acceptances shall have expired or been fully drawn upon, if any, shall
be applied to repay other obligations of the Borrower hereunder. After all
Letters of Credit or Bankers’ Acceptances, as applicable, shall have expired or
been fully drawn upon, all Unreimbursed Amounts shall have been satisfied and
all other obligations of the Borrower

128



--------------------------------------------------------------------------------



 



hereunder shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower.
     Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.
     After the exercise of remedies provided for in this Section 9 (or after the
Loans have automatically become immediately due and payable and the L/C-BA
Obligations have automatically been required to be Cash Collateralized as set
forth in this Section 9), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in accordance with Section 6.5 of
the Guarantee and Collateral Agreement.
     Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in the Administrative
Agent’s discretion, be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank and each Cash Management Bank not a party to this Agreement who obtains the
benefit of the foregoing provision or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 10 hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.
SECTION 10. ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. (a) Each of the Lenders (in its capacities
as a Lender, Swing Line Lender (if applicable), potential Hedge Bank and
potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender and
Swing Line Lender (if applicable)), potential Hedge Bank and potential Cash
Management Bank, and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the obligations hereunder,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to subsection 10.5 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 10 and Section 11,

129



--------------------------------------------------------------------------------



 



as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The foregoing provisions of
this subsection 10.2 shall likewise apply to the Person serving as the
Alternative Currency Funding Fronting Lender.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law;
and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in subsection 11.1 and Section 9) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

130



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it with
reasonable care, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care; provided that no such delegation
shall serve as a release of the Administrative Agent from any of its
responsibilities hereunder or as a waiver by the Borrower of any of its rights
hereunder. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and

131



--------------------------------------------------------------------------------



 



shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer with the
consent of the Borrower (not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment or been
consented to by the Borrower, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and subsection 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender and Alternative
Currency Funding Fronting Lender, (ii) the retiring L/C Issuer, Swing Line
Lender and Alternative Currency Funding Fronting Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit and (iv) the successor Alternative Currency
Funding Fronting Lender shall make arrangements with the resigning Alternative
Currency Funding Fronting Lender for the funding of all outstanding Alternative
Currency Risk Participations.
     10.7 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Other Representatives listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

132



--------------------------------------------------------------------------------



 



     10.8 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, each of the Lenders and the L/C Issuer agree that
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C-BA Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C-BA Obligations and all
other obligations hereunder that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under subsections 3.1(i) and (j), 4.3 and 11.5) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel as provided
herein, and any other amounts due the Administrative Agent under subsections 4.3
and 11.5. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
     10.9 Collateral and Guaranty Matters. Each of the Lenders (in its
capacities as a Lender and Swing Line Lender (if applicable), potential Hedge
Bank and potential Cash Management Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(x) contingent indemnification obligations, (y) obligations and liabilities
under Secured Hedge Agreements and Secured Cash Management Agreements and
(z) the PBGC Amount (as defined in the Guarantee and Collateral Agreement) and
the expiration, cash collateralization or termination of all Letters of Credit
and Bankers’ Acceptances (other than Letters of Credit as to which arrangements
with respect thereto satisfactory to the

133



--------------------------------------------------------------------------------



 



Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any disposition permitted
hereunder or under any other Loan Document, (iii) if approved, authorized or
ratified in writing in accordance with subsection 11.1 or (iv) owned by a
Guarantor upon release of such Guarantor from its obligations under its Guaranty
pursuant to clause (b) below;
     (b) to release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder; and
     (d) to take any other action required to be taken by it under the terms of
any Security Document.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents to which it is a
party pursuant to this subsection 10.9. In each case as specified in this
subsection 10.9, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the subsection 10.9, in each case in accordance with the
terms of the Loan Documents and this subsection 10.9.
     10.10 Other Secured Parties. Without limitation of any of the terms set
forth in Section 8 of the Guarantee and Collateral Agreement, no Secured Party
(other than the Administrative Agent, the L/C Issuer and the Lenders) who
obtains the benefit of the provisions of subsection 6.5 of the Guarantee and
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
the Guarantee and Collateral Agreement or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 10 to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangement have been made
with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be.
SECTION 11. MISCELLANEOUS
     11.1 Amendments and Waivers.

134



--------------------------------------------------------------------------------



 



     (a) Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this subsection. Except as provided in subsection 2.6
with respect to an Incremental Facility Amendment, the Required Lenders (or, in
respect of any amendment, supplement, modification or waiver of a Financial
Covenant, the Required Revolving Lenders rather than the Required Lenders) may,
with the acknowledgment of the Administrative Agent, or, with the written
consent of the Required Lenders (or, in respect of any amendment, supplement,
modification or waiver of a Financial Covenant, the Required Revolving Lenders
rather than the Required Lenders), the Administrative Agent may, from time to
time, (x) enter into with the Loan Parties hereto or thereto, as the case may
be, written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or to
the other Loan Documents or changing in any manner the rights or obligations of
the Lenders or the Loan Parties hereunder or thereunder or (y) waive at any Loan
Party’s request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
     (i) waive any condition set forth in subsection 6.1 (other than subsection
6.1(l), with respect to fees due to the Administrative Agent), without the
written consent of each Lender;
     (ii) reduce the amount or extend the scheduled date of maturity of any Loan
or any Unreimbursed Amounts or of any scheduled installment thereof or reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof (excluding mandatory prepayments) or increase the
amount or extend the expiration date of any Lender’s Revolving Credit Commitment
or Term Commitment (or reinstate any Commitment terminated pursuant to
Section 9) or change the currency in which any Loan or Unreimbursed Amount is
payable, in each case without the consent of each Lender directly affected
thereby; provided, however, that (i) only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower or any other Person to pay interest or any other
amount at the Default Rate, and (ii) only the consent of the Required Revolving
Lenders shall be necessary to amend any Financial Covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C-BA Borrowing or to reduce any fee
payable hereunder;
     (iii) amend, modify or waive any provision of this subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders” or any
other provisions hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement

135



--------------------------------------------------------------------------------



 



and the other Loan Documents (other than pursuant to subsection 8.5 or 11.1(b)),
in each case without the written consent of all the Lenders;
     (iv) reduce the percentages specified in the definition of “Required
Revolving Lenders,” “Required Term Lenders,” “Required Incremental Revolving
Tranche Lenders,” “Required Incremental Term Lenders,” or “Required Term B
Lenders,” without the written consent of each Lender under the applicable
Facility;
     (v) release all or substantially all of the value of the Guarantee
Obligations under the Guarantee and Collateral Agreement without the written
consent of each Lender; or, in the aggregate (in a single transaction or a
series), release all or substantially all of the Collateral without the written
consent of each Lender, except as expressly permitted hereby or by any Security
Document;
     (vi) amend, modify or waive any provision of the definition of “Alternative
Currency” or subsection 1.4, subsection 2.2(g) or, subject to paragraph (ii) of
this subsection 11.1(a), Section 3 without the written consent of the Required
Revolving Lenders;
     (vii) change subsection 11.7 or Section 9 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or amend, modify or waive the order of application of prepayment
specified in subsection 4.2(d) or 4.2(g) without the consent of the Required
Term Lenders;
     (viii) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders, (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders, (iii) if such Facility is the Incremental Term Facility, the
Required Incremental Term Lenders and (iv) if such Facility is the Incremental
Revolving Tranche Facility, the Required Incremental Revolving Tranche Lenders;
     (ix) amend, modify or waive any provision of Section 10, or affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, without the written consent of the then Administrative Agent and
of any Other Representative affected thereby;
     (x) amend, modify or waive any provision of subsection 2.4, or affect the
rights or duties of the Swing Line Lender under this Agreement, without the
written consent of the Swing Line Lender and each other Lender, if any, which
holds, or is required to purchase, a participation in any Swing Line Loan
pursuant to subsection 2.4(d);
     (xi) amend, modify or waive any provision of this Agreement at a time when
any Default or Event of Default has occurred and is continuing or when the
conditions set forth in subsections 6.2(a) or 6.2(d) cannot be satisfied, which

136



--------------------------------------------------------------------------------



 



amendment, waiver or modification would have the effect of eliminating any such
Default, Event of Default or condition, in each case, for the purposes of
determining whether the conditions precedent set forth in subsection 6.2 to the
making of any Revolving Credit Loan, Letter of Credit, Bankers’ Acceptance or
Swing Line Loan has been satisfied, without the written consent of the Required
Revolving Lenders, and, in the case of Letters of Credit or Bankers’
Acceptances, the L/C Issuer and, in the case of Swing Line Loans, the Swing Line
Lender;
     (xii) (x) amend, modify or waive the provisions of any Letter of Credit or
Bankers’ Acceptance or any L/C-BA Obligation, or affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit or Bankers’ Acceptance issued or to be issued by it or
(y) subject to subsection 3.1(b)(iii), provide for an expiry date of a requested
Letter of Credit which would occur more than twelve months after the date of
issuance or last extension of such Letter of Credit, in any such case, without
the written consent of the L/C Issuer and each affected Revolving Credit Lender;
or
     (xiii) amend, modify or waive any provision of this Agreement or any other
Loan Document affecting the rights or duties of the Alternative Currency Funding
Fronting Lender without the written consent of the Alternative Currency Funding
Fronting Lender and each affected Revolving Credit Lender.
     Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
     (b) Notwithstanding any provision herein to the contrary, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facilities and the accrued interest
and fees in respect thereof and (ii) to include, as appropriate, the Lenders
holding such credit facilities in any required vote or action of the Required
Lenders or of the Lenders of each Facility hereunder.
     (c) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of any tranche or all
outstanding Revolving Credit Loans of any tranche (“Refinanced Loans”) with a
replacement loan tranche hereunder (“Replacement Loans”), provided that (i) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such

137



--------------------------------------------------------------------------------



 



Refinanced Loans, (ii) the Applicable Margin for such Replacement Loans shall
not be higher than the Applicable Margin for such Refinanced Loans, (iii) the
weighted average life to maturity of such Replacement Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Loans at the time
of such refinancing and (iv) all other terms applicable to such Replacement
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Loans than, those applicable to such Refinanced
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Loans in effect
immediately prior to such refinancing.
     (d) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders or the Required Revolving Lenders, as applicable, at such time
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained (each such other Lender, a “Non-Consenting Lender”),
then the Borrower may, on ten Business Days’ prior written notice to the
Administrative and the Non-Consenting Lender, (x) terminate the Commitments of
such Lender and repay all obligations of the Borrower owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date or (y) replace such Non-Consenting Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Assumption. In connection with any such replacement under this subsection
11.1(d), if the Non-Consenting Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (a) the date on
which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Non-Consenting Lender.
     11.2 Notices; Effectiveness; Electronic Communication.

138



--------------------------------------------------------------------------------



 



     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer, the Swing
Line Lender or the Alternative Currency Funding Fronting Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule A; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
or Section 3 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent and the Borrower otherwise agree,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications to Persons other than the Borrower or any Loan Party posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the

139



--------------------------------------------------------------------------------



 



foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Related Parties; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

140



--------------------------------------------------------------------------------



 



     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders, if acting in good faith
and without gross negligence or willful misconduct, shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of bad
faith, gross negligence or willful misconduct. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.
     11.5 Payment of Expenses and Taxes.
     (a) Indemnification by the Borrower. The Borrower agrees (i) to pay or
reimburse the Administrative Agent and the Other Representatives for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, execution and delivery of, and any amendment, supplement, waiver or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions (including the syndication of the Revolving
Credit Commitments, Term Loan Commitments and Term Loans (including the
reasonable expenses of the Administrative Agent’s due diligence investigation)
and the monitoring of the Collateral) contemplated hereby and thereby,
including, without limitation, the reasonable fees and disbursements of one firm
of counsel to the Administrative Agent and the Other Representatives and such
additional local counsel thereto retained with the consent of the Borrower,
(ii) to pay or reimburse each Lender, each Other Representative and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the reasonable

141



--------------------------------------------------------------------------------



 



fees and disbursements of counsel to the Administrative Agent, the Other
Representatives and the several Lenders, and any reasonable Environmental Costs
incurred by any of them arising out of or in any way relating to any Loan Party
or any property in which any Loan Party has had any interest at any time,
(iii) to pay, and indemnify and hold harmless each Lender, the Administrative
Agent and the Other Representatives from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution, delivery,
administration and enforcement of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (iv) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other
Representatives (and their respective directors, trustees, officers, employees,
affiliates, controlling persons, agents, successors and assigns) (each an
“indemnified party”) from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (whether or not
caused by any such Person’s own negligence (other than gross negligence) and
including, without limitation, the reasonable fees and disbursements of counsel)
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents (regardless of whether the Administrative Agent, any such Other
Representative or any Lender is a party to the litigation or other proceeding
giving rise thereto and regardless of whether any such litigation or other
proceeding is brought by the Borrower or any other Person), including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with, or liability under, any Environmental Laws or any orders, requirements or
demands of Governmental Authorities related thereto applicable to the operations
of the Borrower, any of its Subsidiaries or any of the facilities and properties
owned, leased or operated by the Borrower or any of its Subsidiaries (all the
foregoing in this clause (iv), collectively, the “indemnified liabilities”),
provided that the Borrower shall not have any obligation hereunder to the
Administrative Agent, any such Other Representative or any Lender with respect
to Environmental Costs or indemnified liabilities arising from (x) the bad
faith, gross negligence or willful misconduct of such indemnified party (or any
of its respective directors, trustees, officers, employees, agents, successors
and assigns) or (y) claims made or legal proceedings commenced against any
indemnified party by any securityholder or creditor thereof arising out of and
based upon rights afforded any such securityholder or creditor solely in its
capacity as such. Notwithstanding the foregoing, except as provided in clauses
(ii) and (iii) above, the Borrower shall have no obligation under this
subsection 11.5 to the Administrative Agent, any Other Representative or any
Lender with respect to any tax, levy, impost, duty, charge, fee, deduction or
withholding imposed, levied, collected, withheld or assessed by any Governmental
Authority. The agreements in this subsection shall survive repayment of the
Loans and all other amounts payable hereunder.
     (b) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under subsection 11.5(a) to be paid by
it to the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or

142



--------------------------------------------------------------------------------



 



any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection 11.5(b) are subject to the provisions of subsection 4.6(e).
     11.6 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection 11.6(b), (ii) by way of participation in accordance
with the provisions of subsection 11.6(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
11.6(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection 11.6(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection 11.6(b), Alternative Currency Risk
Participations and participations in L/C-BA Obligations and in Swing Line Loans)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the

143



--------------------------------------------------------------------------------



 



Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of any Term
Facility, unless each of the Administrative Agent and, so long as no Event of
Default described in subsection 9(a) or 9(f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this subsection and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default described
in subsection 9(a) or 9(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; and

144



--------------------------------------------------------------------------------



 



     (E) the consent of the Alternative Currency Funding Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment Resulting in Additional Non-Excluded Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any additional Non-Excluded Taxes.
     (viii) Notes. The assigning Lender shall deliver all Notes evidencing the
assigned interests to the Borrower or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Borrower).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall make all acknowledgments, representations and warranties required of a
Lender hereunder, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be subject to the obligations under and entitled to the benefits of
subsections 4.8, 4.9, 4.10 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request and upon
surrender by the assigning Lender of all Notes evidencing the assigned
interests, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection 11.6(d).

145



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C-BA Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the processing and recordation fee referred to in
subsection (b)(iv) of this subsection 11.6 and any written consent to such
assignment required by subsection (b)(iii) of this subsection 11.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent demonstrable error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s Alternative
Currency Risk Participations and its participations in L/C-BA Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Loan Parties, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (iv) the granting of such participation shall not
require that any cost or expense of any kind at any time be borne by the
Borrower or any Subsidiary thereof and shall not result in any increase in any
payment of any kind to be made by the Borrower or any Subsidiary under any Loan
Document unless the Borrower expressly agrees in writing to bear such cost,
expense or increase in payment in connection with the relevant participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (ii) of the first
proviso to subsection 11.1(a) that directly affects such Participant (it being
understood that (i) any vote to rescind any acceleration made pursuant to
Section 9 of amounts owing with respect to the Loans and other Obligations and
(ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection 11.6(e), the Borrower
agrees that each Participant

146



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of subsections 4.8, 4.9 and 4.10 (subject to
the requirements of those sections, including timely delivery of forms pursuant
to subsection 4.9) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection 11.6(b).
     (e) Limitations upon Participant Rights. No Loan Party shall be obligated
to make any greater payment under subsection 4.8 or 4.9 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made upon the request or with the prior written consent of the
Borrower and the Borrower expressly waives the benefit of this provision at the
time of such participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of subsection 4.9 unless such Participant complies with subsection
4.9(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection 11.6(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender and/or (iii) upon
30 days notice to the Borrower and the Lenders, resign as Alternative Currency
Funding Fronting Lender. In the event of any such resignation as L/C Issuer,
Swing Line Lender or Alternative Currency Funding Fronting Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer,
Swing Line Lender or Alternative Currency Funding Fronting Lender hereunder
which consents to such appointment; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer, Swing Line Lender or Alternative Currency Funding
Fronting Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with

147



--------------------------------------------------------------------------------



 



respect to all Letters of Credit and Bankers’ Acceptances outstanding and all
Banker’s Acceptances issuable under any Acceptance Credits outstanding as of the
effective date of its resignation as L/C Issuer and all L/C-BA Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations pursuant to subsection 3.1(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to subsection 2.4(c). If
the Alternative Currency Funding Fronting Lender resigns as Alternative Currency
Funding Fronting Lender, it shall retain all the rights and obligations of the
Alternative Currency Funding Fronting Lender hereunder with respect to all
Alternative Currency Risk Participations outstanding as of the effective date of
its resignation as the Alternative Currency Funding Fronting Lender and all
obligations of any Loan Party or any other Lender with respect thereto
(including the right to require Alternative Currency Participating Lenders to
fund any Alternative Currency Risk Participations therein in the manner provided
in subsection 2.2(g)). Upon the appointment of a successor L/C Issuer and/or
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     11.7 Sharing of Payments by Lender. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, the Alternative
Currency Risk Participations or the participations in L/C-BA Obligations or in
Swing Line Loans held by it (but not including any amounts applied by the
Alternative Currency Funding Fronting Lender to Loans prior to the funding of
risk participations therein) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, subparticipations in L/C-BA Obligations and Swing
Line Loans or subparticipations in Alternative Currency Risk Participations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this subsection shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as

148



--------------------------------------------------------------------------------



 



consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C-BA Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     11.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer represents and warrants to each other party hereto that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decision to enter
into this Agreement. Each Lender and the L/C Issuer also acknowledges and agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder.
     11.9 Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.
     (b) The obligations of the Borrower in respect of this Agreement and any
Note due to any party hereto or any holder of any bond shall, notwithstanding
any judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party or such holder (as the case may be) of any sum
adjudged to be so due in the judgment currency such party or such holder (as the
case may be) may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such

149



--------------------------------------------------------------------------------



 



party or such holder (as the case may be) in the original currency, the Borrower
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify such party or such holder (as the case may be) against such loss, and
if the amount of the original currency so purchased exceeds the sum originally
due to any party to this Agreement or any holder of Notes (as the case may be),
such party or such holder (as the case may be), agrees to remit to the Borrower,
such excess. This covenant shall survive the termination of this Agreement and
payment of the Loans and all other amounts payable hereunder.
     11.10 Right of Set Off. The Borrower hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time without
notice to the Borrower or any other Loan Party, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default under subsection
9(a) so long as any amount remains unpaid after it becomes due and payable by
the Borrower or any other Loan Party under this Agreement or any other Loan
Document, to set-off and appropriate and apply against any such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such other
Lender to or for the credit or the account of the Borrower, or any part thereof
in such amounts as the Administrative Agent or such Lender may elect. The
Administrative Agent and each Lender shall notify the Borrower promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this subsection 11.10 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have.
     11.11 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.
     11.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.13 Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

150



--------------------------------------------------------------------------------



 



     11.14 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
     11.15 Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of the Loan Documents and the Credit Extensions hereunder occurring on
or prior to the Closing Date, the Borrower acknowledges and agrees that: (a)(i)
the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates or any other Person and (ii) neither the Administrative Agent nor
any Arranger has any obligation to the

151



--------------------------------------------------------------------------------



 



Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a board range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and any Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with the Loan
Documents or the Credit Extensions hereunder occurring on or prior to the
Closing Date.
     11.17 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     11.18 Confidentiality. The Administrative Agent, the Other Representatives
and each Lender agrees to keep confidential any information (a) provided to it
by or on behalf of Holding, the Borrower or any of their respective Subsidiaries
pursuant to or in connection with the Loan Documents or (b) obtained by such
Lender based on a review of the books and records of Holding, the Borrower or
any of their respective Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent
or any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this subsection pursuant to an
instrument for the benefit of the Borrower (it being understood that each
relevant Lender shall be solely responsible for obtaining such instrument),
(iii) to its affiliates and the employees, officers, directors, agents,
attorneys, accountants and other professional advisors of it and its affiliates,
provided that such Lender shall inform each such Person of the agreement under
this subsection 11.18 and take reasonable actions to cause compliance by any
such Person referred to in this clause (iii) with this agreement (including,
where appropriate, to cause any such Person to acknowledge its agreement to be
bound by the agreement under this subsection 11.18), (iv) upon the request or
demand of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder or
under any Interest Rate Protection Agreement, (vii) in connection with periodic
regulatory examinations and reviews conducted by the National Association of
Insurance Commissioners or any Governmental Authority having jurisdiction over
such Lender or its affiliates (to the extent applicable), (viii) in connection
with any litigation to which such Lender (or, with respect to any Interest Rate
Protection Agreement, any affiliate of any Lender party thereto) may be a party,
subject to the proviso in clause (iv), and (ix) if, prior to such information
having been so provided or obtained, such information was already in the
Administrative Agent’s or a Lender’s

152



--------------------------------------------------------------------------------



 



possession on a nonconfidential basis without a duty of confidentiality to the
Borrower being violated. Notwithstanding anything herein to the contrary, any
party subject to confidentiality obligations hereunder or under any other
related document (and any employee, representative or other agent of such party)
may disclose to any and all Persons, without limitation of any kind, such
party’s U.S. federal income tax treatment and the U.S. federal income tax
structure of the transactions contemplated by this Agreement relating to such
party and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure.
However, no such party or any employee, representative or other agent of such
party, shall disclose any information relating to such tax treatment or tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
     11.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Guarantors in accordance with the Act.
[Signature pages follow.]

153



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            GRAPHIC PACKAGING INTERNATIONAL, INC.
      By:   /s/ Daniel J. Blount       Name:   Daniel J. Blount        Title:  
Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Anne M. Zeschke       Name:   Anne M. Zeschke        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C
Issuer, Swing Line Lender and Alternative
Currency Funding Fronting Lender
      By:   /s/ Shawn Janko       Name:   Shawn Janko        Title:   Senior
Vice President     

 



--------------------------------------------------------------------------------



 



                      DEUTSCHE BANK SECURITIES INC., as Syndication Agent    
 
               
 
  By:   /s/ Martha Klessey                  
 
      Name:   Martha Klessey     
 
               
 
      Title:   Managing Director     
 
               
 
                    DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    
 
               
 
  By:   /s/ Evelyn Thierry                  
 
      Name:   Evelyn Thierry     
 
               
 
      Title:   Vice President     
 
               

 



--------------------------------------------------------------------------------



 



                      GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Documentation Agent and as a Lender    
 
               
 
  By:   /s/ [Illegible Signature]                      
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



                      LASALLE BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender    
 
               
 
  By:   /s/ Keith J. Cable                  
 
      Name:   Keith J. Cable     
 
               
 
      Title:   First Vice President     
 
               

 



--------------------------------------------------------------------------------



 



                      MORGAN STANLEY SENIOR FUNDING, INC., as a Co-Documentation
Agent    
 
               
 
  By:   /s/ Jaap Tonckens                  
 
      Name:   Jaap Tonckens     
 
               
 
      Title:   Vice President     
 
               

                      MORGAN STANLEY BANK, as a Lender    
 
               
 
  By:   /s/ Jaap Tonckens                  
 
      Name:   Jaap Tonckens     
 
               
 
      Title:   Authorized Signatory     
 
               

 



--------------------------------------------------------------------------------



 



                      NORTH FORK BUSINESS CAPITAL CORP.    
 
               
 
  By:   /s/ Paul Dellova                  
 
      Name:   Paul Dellova     
 
               
 
      Title:   Senior Vice President     
 
               

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK    
 
               
 
  By:   /s/ Stacy M. Lewis                  
 
      Name:   Stacy M. Lewis     
 
               
 
      Title:   Director     
 
               

 



--------------------------------------------------------------------------------



 



                      GENERAL ELECTRIC CAPITAL CORPORATION    
 
               
 
  By:   /s/ Jose Derisi                  
 
      Name:   Jose Derisi     
 
               
 
      Title:   Duly Authorized Signatory     
 
               

 



--------------------------------------------------------------------------------



 



                      NATIXIS    
 
               
 
  By:   /s/ Frank Madden                  
 
      Name:   Frank Madden     
 
               
 
      Title:   Managing Director     
 
               

 



--------------------------------------------------------------------------------



 



                      CRÉDIT INDUSTRIEL ET COMMERCIAL    
 
               
 
  By:   /s/ Anthony Rock                  
 
      Name:   Anthony Rock     
 
               
 
      Title:   Managing Director     
 
               

 



--------------------------------------------------------------------------------



 



                      METLIFE BANK, NATIONAL ASSOCIATION    
 
               
 
  By:   /s/ Mathew J. McInerny                  
 
      Name:   Mathew J. McInerny     
 
               
 
      Title:   Assistant Vice President     
 
               

 



--------------------------------------------------------------------------------



 



                      METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
                    By:   Metropolitan Life Insurance Company,
its investment manager    
 
               
 
  By:   /s/ Mathew J. McInerny                  
 
      Name:   Mathew J. McInerny     
 
               
 
      Title:   Director     
 
               

 



--------------------------------------------------------------------------------



 



                      CIT LENDING SERVICES CORPORATION    
 
               
 
  By:   /s/ Terrence Sullivan                      
 
      Name:   Terrence Sullivan     
 
               
 
      Title:   Managing Director     
 
               

 